Exhibit 10.1

 

EXECUTION VERSION

 

 

SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

Dated as of November 25, 2019

 

among

 

EPE ACQUISITION, LLC,
as Holdings,

 

EP ENERGY LLC,
as the Borrower,

 

The Several Lenders
from Time to Time Parties Hereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent and an Issuing Bank

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

Definitions

 

1

 

 

 

 

1.1

Defined Terms

 

1

1.2

Other Interpretive Provisions

 

33

1.3

Accounting Terms

 

34

1.4

Rounding

 

34

1.5

References to Agreements, Laws, Etc.

 

34

1.6

Times of Day

 

35

1.7

Timing of Payment or Performance

 

35

1.8

[Reserved]

 

35

1.9

Classification of Loans and Borrowings

 

35

1.10

Divisions

 

35

 

 

 

 

SECTION 2.

Amount and Terms of Credit

 

35

 

 

 

 

2.1

Commitments

 

35

2.2

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

 

36

2.3

Notice of Borrowing

 

36

2.4

Disbursement of Funds

 

36

2.5

Repayment of Loans; Evidence of Debt

 

37

2.6

Conversions and Continuations

 

38

2.7

Pro Rata Borrowings

 

38

2.8

Interest

 

39

2.9

Interest Periods

 

39

2.10

Increased Costs, Illegality, Etc.

 

40

2.11

Compensation

 

42

2.12

Change of Lending Office

 

42

2.13

Notice of Certain Costs

 

42

2.14

[Reserved]

 

43

2.15

Defaulting Lenders

 

43

2.16

Payments and Claims

 

45

 

 

 

 

SECTION 3.

Letters of Credit

 

45

 

 

 

 

3.1

Letters of Credit

 

45

3.2

Letter of Credit Applications

 

46

3.3

Letter of Credit Participations

 

47

3.4

Agreement to Repay Letter of Credit Drawings

 

48

3.5

Increased Costs

 

50

3.6

New or Successor Issuing Bank

 

50

3.7

Role of Issuing Bank

 

51

3.8

Cash Collateral

 

52

3.9

Existing Letters of Credit

 

52

3.10

Applicability of ISP and UCP

 

52

3.11

Conflict with Issuer Documents

 

52

3.12

Letters of Credit Issued for Restricted Subsidiaries

 

52

 

 

 

 

SECTION 4.

Fees; Commitments

 

53

 

 

 

 

4.1

Fees

 

53

4.2

Voluntary Reduction of Commitments

 

53

4.3

Mandatory Termination of Commitments

 

54

 

i

--------------------------------------------------------------------------------



 

SECTION 5.

Payments

 

54

 

 

 

 

5.1

Voluntary Prepayments

 

54

5.2

Mandatory Prepayments

 

54

5.3

Method and Place of Payment

 

55

5.4

Net Payments

 

56

5.5

Computations of Interest and Fees

 

59

5.6

Limit on Rate of Interest

 

59

 

 

 

 

SECTION 6.

Conditions Precedent to Initial Borrowing

 

60

 

 

 

 

SECTION 7.

Conditions Precedent to All Subsequent Credit Events

 

62

 

 

 

 

SECTION 8.

Representations and Warranties

 

63

 

 

 

 

8.1

Corporate Status

 

63

8.2

Corporate Power and Authority; Enforceability

 

63

8.3

No Violation

 

63

8.4

Litigation

 

63

8.5

Margin Regulations

 

63

8.6

Governmental Approvals

 

64

8.7

Investment Company Act

 

64

8.8

True and Complete Disclosure

 

64

8.9

Financial Condition; Financial Statements

 

64

8.10

Tax Matters

 

64

8.11

Compliance with ERISA

 

64

8.12

Subsidiaries

 

65

8.13

Intellectual Property

 

65

8.14

Environmental Laws

 

66

8.15

Properties

 

66

8.16

[Reserved]

 

67

8.17

Insurance

 

67

8.18

Gas Imbalances, Prepayments

 

67

8.19

Marketing of Production

 

67

8.20

Hedge Transactions

 

67

8.21

Patriot Act; Sanctions

 

67

8.22

No Material Adverse Effect

 

67

8.23

Foreign Corrupt Practices Act

 

67

8.24

Budget

 

68

8.25

Priority and Liens

 

68

 

 

 

 

SECTION 9.

Affirmative Covenants

 

68

 

 

 

 

9.1

Information Covenants

 

68

9.2

Books, Records and Inspections

 

73

9.3

Maintenance of Insurance

 

73

9.4

Payment of Taxes

 

74

9.5

Consolidated Corporate Franchises

 

74

9.6

Compliance with Statutes, Regulations, Etc.

 

74

9.7

ERISA

 

74

9.8

Maintenance of Properties

 

75

9.9

Transactions with Affiliates

 

75

9.10

End of Fiscal Years; Fiscal Quarters

 

77

9.11

Additional Guarantors, Grantors and Collateral

 

77

9.12

Use of Proceeds

 

77

9.13

Further Assurances

 

77

9.14

Reserve Reports

 

78

 

ii

--------------------------------------------------------------------------------



 

9.15

[Reserved]

 

79

9.16

Change in Business

 

79

9.17

Holdings Covenant

 

79

9.18

Bankruptcy Pleadings

 

79

 

 

 

 

SECTION 10.

Negative Covenants

 

80

 

 

 

 

10.1

Limitation on Indebtedness

 

80

10.2

Limitation on Liens

 

82

10.3

Limitation on Fundamental Changes

 

85

10.4

Limitation on Sale of Assets

 

86

10.5

Limitation on Investments

 

88

10.6

Limitation on Restricted Payments

 

90

10.7

Limitations on Debt Payments and Amendments

 

91

10.8

Negative Pledge Agreements

 

92

10.9

Limitation on Subsidiary Distributions

 

94

10.10

Hedge Transactions

 

95

10.11

Financial Covenants

 

96

10.12

[Reserved]

 

96

10.13

Use of Credit Extensions in Violation of Sanctions

 

96

10.14

Superpriority Claims

 

96

10.15

Bankruptcy Orders

 

96

 

 

 

 

SECTION 11.

Events of Default

 

96

 

 

 

 

11.1

Payments

 

97

11.2

Representations, Etc.

 

97

11.3

Covenants

 

97

11.4

Default Under Other Agreements

 

97

11.5

[Reserved]

 

98

11.6

ERISA

 

98

11.7

Guarantee

 

98

11.8

Security Documents

 

98

11.9

Judgments

 

98

11.10

Change of Control

 

98

11.11

Bankruptcy Related Events

 

98

11.12

Application of Proceeds

 

100

 

 

 

 

SECTION 12.

The Agents

 

101

 

 

 

 

12.1

Appointment

 

101

12.2

Delegation of Duties

 

101

12.3

Exculpatory Provisions

 

102

12.4

Reliance by Agents

 

102

12.5

Notice of Default

 

103

12.6

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

 

103

12.7

Indemnification

 

103

12.8

Agents in Its Individual Capacities

 

104

12.9

Successor Agents

 

104

12.10

Withholding Tax

 

105

12.11

Security Documents and Collateral Agent under Security Documents and Guarantee

 

105

12.12

Right to Realize on Collateral and Enforce Guarantee

 

106

12.13

Administrative Agent May File Proofs of Claim

 

107

12.14

Certain ERISA Matters

 

107

 

iii

--------------------------------------------------------------------------------



 

SECTION 13.

Miscellaneous

 

109

 

 

 

 

13.1

Amendments, Waivers and Releases

 

109

13.2

Notices

 

111

13.3

No Waiver; Cumulative Remedies

 

111

13.4

Survival of Representations and Warranties

 

111

13.5

Payment of Expenses; Indemnification

 

111

13.6

Successors and Assigns; Participations and Assignments

 

113

13.7

[Reserved]

 

117

13.8

Adjustments; Set-off

 

117

13.9

Counterparts

 

118

13.10

Severability

 

118

13.11

Integration

 

118

13.12

GOVERNING LAW

 

118

13.13

Submission to Jurisdiction; Waivers

 

119

13.14

Acknowledgments

 

119

13.15

WAIVERS OF JURY TRIAL

 

120

13.16

Confidentiality

 

120

13.17

Release of Collateral and Guarantee Obligations

 

121

13.18

USA PATRIOT Act

 

122

13.19

Payments Set Aside

 

122

13.20

Reinstatement

 

122

13.21

Disposition of Proceeds

 

122

13.22

Collateral Matters; Hedge Agreements

 

123

13.23

Agency of the Borrower for the Other Credit Parties

 

123

13.24

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

123

13.25

Acknowledgement Regarding Any Supported QFCs

 

123

 

iv

--------------------------------------------------------------------------------



 

EXHIBITS

 

Exhibit A

Form of Reserve Report Certificate

Exhibit B

Form of Notice of Borrowing

Exhibit C

Form of Guarantee

Exhibit D

Form of Mortgage

Exhibit E

Form of Collateral Agreement

Exhibit F

[Reserved]

Exhibit G

Form of Assignment and Acceptance

Exhibit H

Form of Promissory Note

Exhibit I

[Reserved]

Exhibit J

[Reserved]

Exhibit K

Form of Non-Bank Tax Certificate

Exhibit L

Form of DIP Order

Exhibit M

Initial Budget

Exhibit N

Initial Emergence Budget

 

 

SCHEDULES

 

 

 

Schedule 1.1(a)

Commitments

Schedule 1.1(b)

Excluded Equity Interests

Schedule 1.1(c)

Excluded Subsidiaries

Schedule 1.1(e)

Closing Date Subsidiary Guarantors

Schedule 1.1(f)

Closing Date Hedge Banks

Schedule 3.9

Existing Letters of Credit

Schedule 8.4

Litigation

Schedule 8.12

Subsidiaries

Schedule 8.18

Closing Date Gas Imbalance

Schedule 8.19

Closing Date Marketing Agreements

Schedule 8.20

Closing Date Hedge Transactions

Schedule 9.9

Closing Date Affiliate Transactions

Schedule 10.1

Closing Date Indebtedness

Schedule 10.2(d)

Closing Date Liens

Schedule 10.4(i)

Scheduled Dispositions

Schedule 10.5(d)

Closing Date Investments

Schedule 10.8

Closing Date Negative Pledge Agreements

Schedule 13.2

Notice Addresses

 

v

--------------------------------------------------------------------------------



 

SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of
November 25, 2019, among EPE ACQUISITION, LLC, a Delaware limited liability
company (“Holdings”), EP ENERGY LLC, a Delaware limited liability company and a
wholly owned subsidiary of Holdings (the “Borrower”), the banks, financial
institutions and other lending institutions from time to time parties as lenders
hereto (each a “Lender” and, collectively, the “Lenders”), JPMORGAN CHASE BANK,
N.A., as administrative agent and collateral agent for the Lenders and an issuer
of Letters of Credit, and each other Issuing Bank from time to time party
hereto.

 

WHEREAS, the Borrower is a party to that certain Credit Agreement, dated as of
May 24, 2012 (as amended, restated, amended and restated, supplemented or
otherwise modified, the “Existing RBL Credit Agreement”), among Holdings, the
Borrower, the lenders from time to time party thereto (the “Existing RBL
Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent (in such capacity, the “Existing RBL Agent”) and an issuing bank;

 

WHEREAS, on October 3, 2019 (the “Petition Date”), the Borrower and certain
Affiliates of the Borrower (in such capacity, each a “Debtor” and collectively,
the “Debtors”) filed voluntary petitions for relief under chapter 11 of the
Bankruptcy Code in the Bankruptcy Court;

 

WHEREAS, the Debtors are continuing to operate their businesses and manage their
properties as debtors-in-possession under sections 1107 and 1108 of the
Bankruptcy Code;

 

WHEREAS, the Borrower has requested that the Existing RBL Lenders provide it
with a senior secured super-priority debtor-in-possession revolving credit and
letter of credit facilities by converting a portion of their commitments under
the Existing RBL Credit Agreement into commitments hereunder (the “DIP
Facility”), to be used during the Chapter 11 Cases, and the Existing RBL Lenders
party hereto as Lenders have indicated their willingness to lend on the terms
and conditions set forth herein;

 

WHEREAS, the Guarantors have agreed to guarantee the Obligations hereunder and
the Borrower and each Guarantor have agreed to secure all of the Obligations
under the Credit Documents by granting to the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, a security
interest in and lien upon all or substantially all of their assets; and

 

WHEREAS, pursuant to the terms of the DIP Order, all Obligations will be secured
by valid perfected Liens on all or substantially all of the assets of the Credit
Parties, having the priorities set forth in the DIP Order;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

SECTION 1.                            Definitions.

 

1.1                               Defined Terms.

 

As used herein, the following terms shall have the meanings specified below:

 

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus ½ of 1%, (b) the Prime Rate and
(c) the LIBOR Rate for a one-month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1.0%;
provided that, for the avoidance of doubt, for purposes of calculating the LIBOR
Rate pursuant to clause (c) above, the LIBOR Rate for any day shall be based on
the rate per annum determined by the Administrative Agent at approximately 11:00
a.m. (London time) on such day by reference to the rate appearing on the Reuters
Screen LIBOR01 Page (or any successor page or any successor service, or any
substitute page or substitute for such service, providing rate quotations
comparable to the Reuters Screen LIBOR01 Page, as determined by the

 

--------------------------------------------------------------------------------



 

Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) for
a period equal to one-month; provided further that, for purposes of this
Agreement, in no event shall ABR be less than zero.  Any change in the ABR due
to a change in such rate announced by the Administrative Agent, in the Federal
Funds Effective Rate or in the one-month LIBOR Rate shall take effect at the
opening of business on the day specified in the public announcement of such
change.  If ABR is being used as an alternate rate of interest pursuant to
Section 2.10(d) hereof, then ABR shall be the greater of clause (a) and
(b) above and shall be determined without reference to clause (c) above.

 

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

 

“Acceptable Plan of Reorganization” means a chapter 11 plan of reorganization,
which shall (a) be consistent in all material respects with the Exit Facility
Term Sheet and give effect to the transactions contemplated by the Exit Facility
Term Sheet or (b) otherwise be in form and substance reasonably satisfactory to
the Administrative Agent and the Required Revolving Lenders (as defined in the
Exit Facility Term Sheet); provided, that, for the avoidance of doubt, the plan
described in the “Restructuring Term Sheet” attached as Exhibit A to the Plan
Support Agreement filed in the Chapter 11 Cases on October 18, 2019 shall
constitute an “Approved Plan”.

 

“Adequate Protection Liens” has the meaning assigned in the DIP Order.

 

“Adjusted Total Commitment” shall mean, at any time, the Total Commitment less
the aggregate amount of Commitments of all Defaulting Lenders.

 

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent appointed in accordance with
the provisions of Section 12.9.

 

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify in
writing to the Borrower and the Lenders.

 

“Administrative Questionnaire” shall mean, for each Lender, an administrative
questionnaire in a form approved by the Administrative Agent.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling”
(“controlling”) and “controlled” shall have meanings correlative thereto.

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“Agreement” shall mean this Senior Secured Superpriority Debtor-in-Possession
Credit Agreement, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries or Holdings
from time to time concerning or relating to bribery or corruption.

 

“Applicable Margin” shall mean, for any day, (a) with respect to any ABR Loan,
2.50% per annum or (b) with respect to any LIBOR Loan, 3.50% per annum.

 

2

--------------------------------------------------------------------------------



 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Approved Petroleum Engineers” shall mean (a) Netherland, Sewell &
Associates, Inc., (b) Ryder Scott Company, L.P., (c) DeGolyer and MacNaughton,
(d) Cawley, Gillespie & Associates, Inc., and (e) at the Borrower’s option, any
other independent petroleum engineers selected by the Borrower and reasonably
acceptable to the Administrative Agent.

 

“Asset Coverage Ratio” means, as of any date of determination, the ratio of
(a) the sum of (i) the PV-10 of the Credit Parties’ Proved Developed Producing
Reserves as set forth in the most recently delivered Reserve Report and
(ii) Hedge Value of the Credit Parties’ Hedge Transactions set forth in the
certificate most recently delivered to the Administrative Agent pursuant to
Section 9.1(g) to (b) the sum of (i) the aggregate Total Exposures of all
Lenders at such time and (ii) outstanding “Loans” under and as defined in the
Existing RBL Credit Agreement; provided that the calculation of PV-10 of the
Credit Parties’ Proved Developed Producing Reserves for purposes of calculating
the Asset Coverage Ratio shall only require the following updates (to the extent
applicable) as of the last day of the Monthly Test Period: (a) changes in strip
prices for oil and natural gas, (b) wells brought online or Disposed of during
such Monthly Test Period, (c) production forecast for wells with less than six
months of production, (d) the termination or unwinding of, or creation of any
off-setting positions in respect of, any commodity hedge positions or any other
Hedge Transaction, and (e) other inputs if materially changed from the most
recently delivered Reserve Report.

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit G or such other form as may be approved by
the Administrative Agent.

 

“Authorized Officer” shall mean as to any Person, the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Treasurer, the Assistant or Vice Treasurer, the Vice President-Finance, the
General Counsel and any manager, managing member or general partner, in each
case, of such Person, and any other senior officer designated as such in writing
to the Administrative Agent by such Person.

 

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(b).

 

“Available Commitment” shall mean, at any time, (a) the Total Commitment at such
time minus (b) the aggregate Total Exposures of all Lenders at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each
of oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Administrative Agent from time to time in accordance with the
terms of this Agreement.

 

“Bankruptcy Code” shall mean title 11 of the United States Code.

 

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of Texas.

 

3

--------------------------------------------------------------------------------



 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“benefited Lender” shall have the meaning provided in Section 13.8.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Board of Directors” shall mean, as to any Person, the board of directors or
other governing body of such Person, or if such Person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

 

“Borrower” shall have the meaning provided in the introductory paragraph hereto.

 

“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions on a given date) having, in the case of LIBOR Loans,
the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
Loans).

 

“Budget” shall have the meaning provided in Section 9.1(k).

 

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City or Houston, Texas are authorized
by law or other governmental actions to close, and, if such day relates to
(a) any interest rate settings as to a LIBOR Loan, (b) any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan, or
(c) any other dealings pursuant to this Agreement in respect of any such LIBOR
Loan, such day shall be a day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP as in effect prior to giving effect to the adoption of ASU No. 2016-02
“Leases (Topic 842)” and ASU No. 2018-11 “Leases (Topic 842)” is classified as a
“capital lease”.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Restricted
Subsidiaries, in each case, taken at the amount thereof accounted for as
liabilities in accordance with GAAP as in effect prior to giving effect to the
adoption of ASU No. 2016-02 “Leases (Topic 842)” and ASU No. 2018-11 “Leases
(Topic 842)”.

 

“Carve-Out” shall have the meaning provided in the DIP Order.

 

“Cash Collateralize” shall have the meaning provided in Section 3.8(c).

 

4

--------------------------------------------------------------------------------



 

“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Borrower or any of the Borrower’s Restricted Subsidiaries in
connection with cash management services for collections, other Cash Management
Services and for operating, payroll and trust accounts of such Person, including
automatic clearing house services, controlled disbursement services, electronic
funds transfer services, lockbox services, stop payment services and wire
transfer services.

 

“Cash Management Bank” shall mean any Person that either (a) at the time it
provides Cash Management Services, (b) on the Closing Date or (c) at any time
after it has provided any Cash Management Services, is a Lender or an Agent or
an Affiliate of a Lender or an Agent.

 

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.

 

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreement.

 

“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

 

“Change in Law” shall mean, after the Closing Date (or, with respect to any
Lender, such later date on which such Lender becomes a party to this Agreement),
(a) the adoption of, or the taking effect of, any law, treaty, order, policy,
rule or regulation, (b) any change in any law, treaty, order, policy, rule or
regulation or in the administrative, interpretation or application thereof by
any Governmental Authority or (c) compliance by any Lender with any guideline,
request, directive or order enacted or promulgated by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law); provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority) and all guidelines, requests, directives, orders, rules and
regulations adopted, enacted or promulgated in connection therewith or in the
implementation thereof shall be deemed to be included as a Change in Law
regardless of the date adopted, enacted, promulgated or implemented, but only to
the extent a Lender is imposing applicable increased costs or costs in
connection with capital adequacy requirements similar to those described in
clauses (a)(ii) and (c) of Section 2.10 generally on other borrowers of loans
under United States reserve-based credit facilities.

 

“Change of Control” shall mean and be deemed to have occurred if any Person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the Exchange
Act, but excluding any employee benefit plan of such Person, entity or “group”
and its Subsidiaries and any Person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than the
Permitted Holders (or any holding company parent of Holdings owned directly or
indirectly by the Permitted Holders), shall at any time have acquired direct or
indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of voting power of the outstanding Voting Stock of the Borrower
having more than the greater of (A) 35% of the ordinary voting power for the
election of directors of the Borrower and (B) the percentage of the ordinary
voting power for the election of directors of the Borrower owned in the
aggregate, directly or indirectly, beneficially, by the Permitted Holders,
unless the Permitted Holders have, at such time, the right or

 

5

--------------------------------------------------------------------------------



 

the ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the members of the Board of Directors of the
Borrower.

 

“Chapter 11 Cases” means the voluntary cases of the Debtors filed under Chapter
11 of the Bankruptcy Code in the Bankruptcy Court from and after the Petition
Date including any and all proceedings arising in or related to such cases.

 

“Closing Date” shall mean November 25, 2019.

 

“Co-Investors” shall mean (a) the Sponsors, (b) any other investors party to
that certain Stockholders Agreement dated as of September 18, 2013 (as amended
from time to time to the date hereof) and any other investors that may become
party thereto prior to or on the Closing Date, in each case of this
clause (b) disclosed to the Administrative Agent on or prior to the Closing
Date, and (c) the respective Affiliates of the investors described in
clause (b), excluding in each case any of their respective operating portfolio
companies.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall have the meaning provided for such term in each of the
Security Documents and shall include any and all assets securing any or all of
the Obligations; provided that with respect to any Mortgages, “Collateral,” as
defined herein, shall include “Mortgaged Property” as defined therein.

 

“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., as collateral agent
under the Security Documents, or any successor collateral agent appointed in
accordance with the provisions of Section 12.9.

 

“Collateral Agreement” shall mean the Collateral Agreement dated as of the
Closing Date and among the Borrower, the other grantors party thereto and the
Collateral Agent, for the benefit of the Secured Parties, substantially in the
form of Exhibit E.

 

“Commitment” shall mean, (a) with respect to each Lender on the Closing Date,
the portion of such Lender’s commitments under the Existing RBL Credit Agreement
that shall be deemed to be “Commitments” under this Agreement from and after the
Closing Date, which is set forth opposite such Lender’s name on
Schedule 1.1(a) as such Lender’s “Commitment” and (b) in the case of any Lender
that becomes a Lender after the Closing Date, the amount specified as such
Lender’s “Commitment” in the Assignment and Acceptance pursuant to which such
Lender assumed a portion of the Total Commitment, in each case as the same may
be changed from time to time pursuant to the terms of this Agreement.

 

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

 

“Commitment Letter” shall mean that certain Commitment Letter dated as of
October 18, 2019 between each Commitment Party (as defined in the Commitment
Letter), Holdings and the Borrower.

 

“Commitment Percentage” shall mean, at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the amount
of the Total Commitment at such time; provided that at any time when the Total
Commitment shall have been terminated, each Lender’s Commitment Percentage shall
be the percentage obtained by dividing (i) such Lender’s Total Exposure at such
time by (ii) the aggregate Total Exposures of all Lenders at such time.

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Confirmation Order” means an order, in form and substance reasonably
satisfactory to the Administrative Agent, confirming the Acceptable Plan of
Reorganization and approving treatment of the Existing RBL Lenders consistent
with the Exit Facility Term Sheet.

 

6

--------------------------------------------------------------------------------



 

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries, without giving effect to any
amortization of the amount of intangible assets since December 31, 2011,
calculated on a pro forma basis after giving effect to any subsequent
acquisition or Disposition of a Person, business or assets.

 

“Contractual Requirement” shall have the meaning provided in Section 8.3.

 

“Covered Entity” means any of the following:

 

(i)                                     a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);

 

(ii)                                  a “covered bank” as that term is defined
in, and interpreted in accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)                               a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to it in Section 13.25.

 

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, each Letter of Credit, and any promissory notes issued by the
Borrower under this Agreement.

 

“Credit Event” shall mean and include (i) the conversion of loans outstanding
under the Existing RBL Credit Agreement into Loans under this Agreement and the
continuation of Existing Letters of Credit as Letters of Credit under this
Agreement on the Closing Date and (ii) the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

 

“Credit Party” shall mean each of the Borrower and the Guarantors.

 

“Debtors” shall have the meaning provided in the recitals to this Agreement.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning provided in Section 2.8(c).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” shall mean any Lender whose acts or failures to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.

 

“DIP Facility” shall have the meaning provided in the recitals to this
Agreement.

 

“DIP Order” means the final order of the Bankruptcy Court authorizing and
approving the Debtors’ entry into and performance under the DIP Facility on a
final basis, including the granting of the Liens in respect of the DIP Facility
and adequate protection in respect of the Existing RBL Lenders, in favor of the
Existing RBL Agent and the Secured Parties (as defined in the Existing RBL
Credit Agreement), substantially in the form of Exhibit L, with only such
modifications thereto as are satisfactory in form and substance to the
Administrative Agent and the Majority Lenders.

 

7

--------------------------------------------------------------------------------



 

“Disposition” shall have the meaning provided in Section 10.4.

 

“Dispose” or “Disposed of” shall have a correlative meaning to the defined term
of “Disposition”.

 

“Disqualified Stock” shall mean, with respect to any Person, any Equity
Interests of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Qualified Equity Interests), other than as a result of a change of
control or asset sale, pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof (other than as a result of a
change of control or asset sale to the extent the terms of such Equity Interests
provide that such Equity Interests shall not be required to be repurchased or
redeemed until the Maturity Date has occurred or such repurchase or redemption
is otherwise permitted by this Agreement (including as a result of a waiver
hereunder)), in whole or in part, in each case prior to the date that is 91 days
after the Maturity Date; provided that, if such Equity Interests are issued to
any plan for the benefit of employees of the Borrower or its Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations; provided, further, that any Equity Interests held by any
future, present or former employee, director, manager or consultant of the
Borrower, any of its Subsidiaries or any of its Parent Entities or any other
entity in which the Borrower or a Restricted Subsidiary has an Investment and is
designated in good faith as an “affiliate” by the board of directors or managers
of the Borrower, in each case pursuant to any equity holders’ agreement,
management equity plan or stock incentive plan or any other management or
employee benefit plan or agreement shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries.

 

“Distressed Person” shall have the meaning provided in the definition of
“Lender-Related Distress Event”.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Emergence Budget” shall have the meaning provided in Section 9.1(k).

 

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, restrictions
on use, operations or transferability, violation or potential responsibility or
investigation (other than internal reports prepared by or on behalf of the

 

8

--------------------------------------------------------------------------------



 

Borrower or any of the Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings arising under or based
upon any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

 

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Section references to ERISA are to ERISA as in
effect on the Closing Date and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Excluded Equity Interests” shall mean (a) any Equity Interests with respect to
which, in the reasonable judgment of the Administrative Agent and the Borrower
evidenced in writing delivered to the Agent, the cost or other consequences of
pledging such Equity Interests in favor of the Secured Parties under the
Security Documents shall be excessive in view of the benefits to be obtained by
the Secured Parties therefrom, (b) solely in the case of any pledge of Equity
Interests of any Foreign Subsidiary or FSHCO (in each case, that is owned
directly by the Borrower or a Guarantor) to secure the Obligations, any Equity
Interest that is Voting Stock of such Foreign Subsidiary or FSHCO in excess of
65% of the outstanding Equity Interests of such class, (c) any Equity Interests
to the extent the pledge thereof would be prohibited by any Requirement of Law,
(d) in the case of (i) any Equity Interests of any Subsidiary to the extent the
pledge of such Equity Interests is prohibited by Contractual Requirements or
(ii) any Equity Interests of any Subsidiary that is not a Wholly-Owned
Subsidiary

 

9

--------------------------------------------------------------------------------



 

at the time such Subsidiary becomes a Subsidiary, any Equity Interests of each
such Subsidiary described in clause (i) or (ii) to the extent (A) that a pledge
thereof to secure the Obligations is prohibited by any applicable Contractual
Requirement (other than customary non-assignment provisions which are
ineffective under the Uniform Commercial Code or other applicable Requirements
of Law), (B) any Contractual Requirement prohibits such a pledge without the
consent of any other party; provided that this clause (B) shall not apply if
(1) such other party is a Credit Party or a Wholly-Owned Subsidiary or (2)
consent has been obtained to consummate such pledge (it being understood that
the foregoing shall not be deemed to obligate the Borrower or any Subsidiary to
obtain any such consent) and for so long as such Contractual Requirement or
replacement or renewal thereof is in effect, or (C) a pledge thereof to secure
the Obligations would give any other party (other than a Credit Party or a
Wholly-Owned Subsidiary) to any Contractual Requirement governing such Equity
Interests the right to terminate its obligations thereunder (other than
customary non-assignment provisions that are ineffective under the Uniform
Commercial Code or other applicable Requirement of Law), (e) the Equity
Interests of any Immaterial Subsidiary and any Unrestricted Subsidiary, (f) the
Equity Interests of any Subsidiary of a Foreign Subsidiary, (g) any Equity
Interests of any Subsidiary to the extent that the pledge of such Equity
Interests would result in material adverse tax consequences to the Borrower or
any Subsidiary as reasonably determined by the Borrower in a writing delivered
to the Administrative Agent, and (h) any Equity Interests set forth on
Schedule 1.1(b) which have been identified on or prior to the Closing Date in
writing to the Administrative Agent by an Authorized Officer of the Borrower and
agreed to by the Administrative Agent.

 

“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on Schedule
1.1(c) and each future Domestic Subsidiary, in each case, for so long as any
such Subsidiary does not constitute a Material Subsidiary, (b) each Domestic
Subsidiary that is not a Wholly-Owned Subsidiary (for so long as such Subsidiary
remains a non-wholly-owned Restricted Subsidiary), (c) each Domestic Subsidiary
that is prohibited by any applicable Contractual Requirement or Requirement of
Law from guaranteeing or granting Liens to secure the Obligations at the time
such Subsidiary becomes a Restricted Subsidiary (and for so long as such
restriction or any replacement or renewal thereof is in effect) or that would
require consent, approval, license or authorization of a Governmental Authority
to guarantee or grant Liens to secure the Obligations at the time such
Subsidiary becomes a Restricted Subsidiary (unless such consent, approval,
license or authorization has been received), (d) any Foreign Subsidiary, (e) any
Domestic Subsidiary (i) that is a FSHCO or (ii) that is a direct or indirect
Subsidiary of a Foreign Subsidiary, (f) [reserved], (g) any other Domestic
Subsidiary with respect to which, (x) in the reasonable judgment of the
Administrative Agent and the Borrower, the cost or other consequences of
providing a Guarantee of or granting Liens to secure the Obligations shall be
excessive in view of the benefits to be obtained by the Lenders therefrom or
(y) providing such a Guarantee or granting such Liens would result in material
adverse tax consequences as reasonably determined by the Borrower, and (h) each
Unrestricted Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Credit Party, any Secured
Hedge Transaction, if and to the extent that, all or a portion of the guarantee
of such Credit Party of, or the grant by such Credit Party of a security
interest to secure, such Secured Hedge Transaction (or any guarantee thereof) is
or becomes (as a result of a Change in Law after the date such Secured Hedge
Transaction is entered into) illegal under the Commodity Exchange Act of 1936,
as amended, or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute a Qualified
ECP Guarantor at the time such Credit Party’s guarantee or such Credit Party’s
grant of such security interest becomes effective with respect to such Secured
Hedge Transaction.  If a Hedging Obligation arises under a Hedge Agreement
governing more than one Secured Hedge Transaction, such exclusion shall apply
only to the portion of such Hedging Obligation that is attributable to Secured
Hedge Transactions for which such guarantee or security interest is or becomes
illegal.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar)

 

10

--------------------------------------------------------------------------------



 

Taxes imposed on it (in lieu of net income Taxes), in each case by a
jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Credit
Documents or any transactions contemplated thereunder), (ii) U.S. federal
withholding Tax imposed on any payment by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document that is required to be
imposed on amounts payable to a Lender pursuant to laws in force at the time
such Lender becomes a party hereto (or designates a new lending office), except
to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the designation of a new lending office (or assignment), to
receive additional amounts or indemnification payments from any Credit Party
with respect to such withholding Tax pursuant to Section 5.4, (iii) any Tax
imposed on any payment by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document that is attributable to the
Administrative Agent’s, any Lender’s or any other recipient’s failure to comply
with Section 5.4(d), (e), (h) or (i) or (iv) any Tax imposed under FATCA.

 

“Existing Letters of Credit” shall mean each letter of credit existing on the
Closing Date and identified on Schedule 3.9 and any amendments, extensions and
renewals thereof.

 

“Existing RBL Agent” shall have the meaning provided in the recitals to this
Agreement.

 

“Existing RBL Credit Agreement” shall have the meaning provided in the recitals
to this Agreement.

 

“Existing RBL Credit Documents” shall have the meaning of the term “Credit
Documents” set forth in the Existing RBL Credit Agreement.

 

“Existing RBL Lenders” shall have the meaning provided in the recitals to this
Agreement.

 

“Exit Facility Term Sheet” shall mean the “Senior Secured Exit Facility Summary
of Principal Terms and Conditions” attached to the Commitment Letter as
Exhibit B thereto.

 

“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset, as determined by the Borrower in good
faith.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any current or
future Treasury regulations promulgated thereunder or official administrative
interpretations thereof, any agreement entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code, and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York or, if such rate is not so published for any date that is a Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by it; provided that if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

11

--------------------------------------------------------------------------------



 

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer or Assistant Treasurer (or equivalent
officer) of such Person.

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States
other than any government or state sponsored plan or similar program that is not
administered by the Borrower or any of its Subsidiaries.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

 

“FSHCO” shall mean any Domestic Subsidiary that owns (directly or through its
Subsidiaries) no material assets other than the Equity Interests (and
Indebtedness, if applicable) of one or more Foreign Subsidiaries that are CFCs
or other FSHCOs.

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time.

 

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.

 

“Granting Lender” shall have the meaning provided in Section 13.6(g).

 

“Guarantee” shall mean the Guarantee made by any Guarantor in favor of the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit C.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain financial condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness or (d) otherwise to assure
or hold harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term “Guarantee Obligations” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or Disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness).  The amount of any Guarantee Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the
Indebtedness in respect of which such Guarantee Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith.

 

12

--------------------------------------------------------------------------------



 

“Guarantors” shall mean Holdings and each Domestic Subsidiary listed on
Schedule 1.1(e) and each other Domestic Subsidiary (other than an Excluded
Subsidiary) that becomes a party to the Guarantee after the Closing Date
pursuant to Section 9.11 or otherwise.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
natural gas or natural gas liquids, radioactive materials, friable asbestos or
asbestos containing materials, urea formaldehyde foam insulation, transformers
or other equipment that contain dielectric fluid containing regulated levels of
polychlorinated biphenyls, and radon gas, (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances”,
“hazardous waste”, “hazardous materials”, “extremely hazardous waste”,
“restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

 

“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, future contracts, equity
or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, total
return swap, credit spread transaction, repurchase transaction, reserve
repurchase transaction, securities lending transaction, weather index
transaction, spot contracts, fixed-price physical delivery contracts, whether or
not exchange traded, or any other similar transactions or any combination of any
of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. Notwithstanding the
foregoing, agreements or obligations to physically sell any commodity at any
index-based price shall not be considered Hedge Agreements.

 

“Hedge Bank” shall mean (a) any Person (other than the Borrower or any of its
Subsidiaries) that (x) at the time it enters into a Hedge Transaction is a
Lender or Agent or an Affiliate of a Lender or Agent, or (y) at any time after
it enters into a Hedge Transaction becomes a Lender or Agent or an Affiliate of
a Lender or Agent or (b) with respect to any Hedge Transaction that is in effect
on the Closing Date, any Person (other than the Borrower or any of its
Subsidiaries) that (x) is a Lender or Agent or an Affiliate of a Lender or Agent
on the Closing Date or (y) is listed on Schedule 1.1(f) (and, in the case of
this clause (y), any Affiliate of such Person).

 

“Hedge Transaction” shall mean any trade or other transaction entered into by a
Person under a Hedge Agreement.

 

“Hedge Value” shall mean, with respect to any commodity Hedge Transaction, the
mark to market value of such Hedge Transaction.

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedge Agreements.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.

 

13

--------------------------------------------------------------------------------



 

“Historical Financial Statements” shall mean (a) the audited consolidated
balance sheets of the Borrower and its consolidated Subsidiaries as of
December 30, 2018, and the related audited statements of income and
comprehensive income, statements of changes in shareholders’ equity and
statements of cash flows for each of the fiscal years in the three-year period
ended December 31, 2018 and (b) the unaudited interim consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as of June 30, 2019, and the
related statement of income and comprehensive income, statement of changes in
shareholders’ equity and statement of cash flows for the fiscal quarter ended
June 30, 2019.

 

“Holdings” shall have the meaning provided in the recitals to this Agreement.

 

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

 

“Immaterial Subsidiary” shall mean any Subsidiary that is not a Material
Subsidiary.

 

“Indebtedness” of any Person shall mean, if and to the extent (other than with
respect to clause (g) below) the same would constitute indebtedness or a
liability in accordance with GAAP, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be required to be shown as a liability on the balance sheet of such Person
(other than (i) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and
(ii) obligations resulting under firm transportation contracts or take or pay
contracts entered into in the ordinary course of business), (d) the face amount
of all letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (e) the principal component of all
Capitalized Lease Obligations of such Person, (f) net Hedging Obligations of
such Person, (g) all indebtedness (excluding prepaid interest thereon) of any
other Person secured by any Lien on any property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (h) the amount of all
obligations of such Person with respect to the redemption, repayment or other
repurchase in respect of Disqualified Stock (excluding accrued dividends that
have not increased the liquidation preference of such Disqualified Stock),
(i) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received payment
and (j) without duplication, all Guarantee Obligations of such Person; provided
that Indebtedness shall not include (i) trade and other ordinary-course payables
and accrued expenses arising in the ordinary course of business, (ii) deferred
or prepaid revenues, (iii) purchase price holdbacks in respect of a portion of
the purchase price of an asset to satisfy warranty or other unperformed
obligations of the respective seller, (iv) in the case of the Borrower and its
Restricted Subsidiaries, (A) all intercompany Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business and (B) intercompany liabilities in
connection with the cash management, tax and accounting operations of the
Borrower and the Restricted Subsidiaries, (v) [reserved], (vi) Production
Payments and Reserve Sales, (vii) in-kind obligations relating to net oil,
natural gas liquids or natural gas balancing positions arising in the ordinary
course of business and (viii) any obligation in respect of a farm-in agreement
or similar arrangement whereby such Person agrees to pay all or a share of the
drilling, completion or other expenses of an exploratory or development well
(which agreement may be subject to a maximum payment obligation, after which
expenses are shared in accordance with the working or participation interest
therein or in accordance with the agreement of the parties) or perform the
drilling, completion or other operation on such well in exchange for an
ownership interest in an oil or gas property.

 

14

--------------------------------------------------------------------------------



 

For purposes hereof, the amount of any net Hedging Obligations on any date shall
be deemed to be the Swap Termination Value thereof as of such date.  The amount
of Indebtedness of any Person for purposes of clause (g) above shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the Fair Market Value of the property encumbered thereby
as determined by such Person in good faith.

 

“Indemnified Liabilities” shall have the meaning provided in Section 13.5.

 

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by, any payment by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document other than (a) Excluded Taxes and
(b) Other Taxes.

 

“Industry Investment” shall mean Investments and/or expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the Oil and Gas Business as a means of actively engaging therein through
agreements, transactions, interests or arrangements that permit one to share
risks or costs, comply with regulatory requirements regarding local ownership or
satisfy other objectives customarily achieved through the conduct of Oil and Gas
Business jointly with third parties, including: (1) ownership interests
(directly or through equity) in oil and gas properties or gathering,
transportation, processing, or related systems; and (2) Investments and/or
expenditures in the form of or pursuant to operating agreements, processing
agreements, farm-in agreements, farm-out agreements, development agreements,
area of mutual interest agreements, unitization agreements, pooling
arrangements, joint bidding agreements, service contracts, joint venture
agreements, partnership agreements (whether general or limited), and other
similar agreements (including for limited liability companies) with third
parties.

 

“Ineligible Institution” shall mean, subject to the provisions of
Section 13.6(i), the persons identified in writing to the Administrative Agent
by the Borrower on or prior to the Closing Date, which list may be updated from
time to time after the Closing Date with the consent of the Administrative Agent
(not to be unreasonably withheld or delayed) to add any operational competitors
of the Borrower.

 

“Information” shall have the meaning provided in Section 8.8(a).

 

“Initial Budget” shall have the meaning provided in Section 6(j).

 

“Initial Emergence Budget” shall have the meaning provided in Section 6(j).

 

“Initial Reserve Report” shall mean the reserve engineers’ report, as of
August 1, 2019.

 

“Intercompany Note” shall mean the “Intercompany Note” as defined in the
Existing RBL Credit Agreement.

 

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

 

“Investment” shall have the meaning provided in Section 10.5.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the applicable Issuing Bank and the Borrower (or any Restricted
Subsidiary) or in favor of the applicable Issuing Bank and relating to such
Letter of Credit.

 

15

--------------------------------------------------------------------------------



 

“Issuing Bank” shall mean (a) JPMorgan Chase Bank, N.A., any of its Affiliates
or any replacement or successor appointed pursuant to Section 3.6, (b) Citibank,
N.A. and any of its Affiliates, and (c) if requested by the Borrower and
reasonably acceptable to the Administrative Agent, any other Person who is a
Lender at the time of such request and who accepts such appointment (it being
understood that, if any such Person ceases to be a Lender hereunder, such Person
will remain an Issuing Bank with respect to any Letter of Credit issued by such
Person that remained outstanding as of the date such Person ceased to be a
Lender).  If the Borrower requests JPMorgan Chase Bank, N.A. to issue a Letter
of Credit, JPMorgan Chase Bank, N.A. may, in its discretion, arrange for such
Letter of Credit to be issued by Affiliates of the Administrative Agent or any
Lender, and in each such case the term “Issuing Bank” shall include any such
Affiliate or Lender with respect to Letters of Credit issued by such Affiliate
or Lender.  References herein and in the other Credit Documents to an Issuing
Bank shall be deemed to refer to the Issuing Bank in respect of the applicable
Letter of Credit or to all Issuing Banks, as the context requires.

 

“Junior Liens” means Liens on the Collateral that are subordinated to the Liens
granted under the Credit Documents pursuant to an intercreditor agreement
reasonably acceptable to the Administrative Agent.

 

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.  All L/C Borrowings shall be denominated in Dollars.

 

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Maturity Date.

 

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans or participations in Letters of
Credit, which refusal or failure is not cured within two Business Days after the
date of such refusal or failure; (ii) the failure of any Lender to pay over to
the Administrative Agent, any Issuing Bank or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, unless the subject of a good faith dispute; (iii) a Lender has notified the
Borrower or the Administrative Agent that it does not intend or expect to comply
with any of its funding obligations or has made a public statement to that
effect with respect to its funding obligations under the DIP Facility, (iv) the
failure by a Lender to confirm in a manner reasonably satisfactory to the
Administrative Agent that it will comply with its obligations under the DIP
Facility, which failure is not cured after the date of such failure, (v) a
Distressed Person has admitted in writing that it is insolvent or such
Distressed Person becomes subject to a Lender-Related Distress Event or (vi) a
Lender or any Person that directly or indirectly controls such Lender, as the
case may be, is or becomes the subject of a Bail-In Action.

 

“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
or such Distressed Person makes a

 

16

--------------------------------------------------------------------------------



 

general assignment for the benefit of creditors or is otherwise adjudicated as,
or determined by any Governmental Authority having regulatory authority over
such Distressed Person or its assets to be, insolvent or bankrupt; provided that
a Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of (i) the ownership or acquisition of any equity interests in any Lender
or any Person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender or (ii) an undisclosed administration pursuant to the laws of the
Netherlands.

 

“Letter of Credit” shall have the meaning provided in Section 3.1 and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” shall have the meaning provided in Section 3.2.

 

“Letter of Credit Commitment” shall mean $50,000,000, as the same may be reduced
from time to time pursuant to Section 3.1.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the principal amount of any Unpaid Drawings in respect of which
such Lender has made (or is required to have made) payments to the applicable
Issuing Bank pursuant to Section 3.4(a) at such time and (b) such Lender’s
Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the applicable
Issuing Bank pursuant to Section 3.4(a)) minus the amount of cash or deposit
account balances held by the Administrative Agent to Cash Collateralize
outstanding Letters of Credit and Unpaid Drawings under Section 3.8.

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate principal amount of all Unpaid Drawings in respect
of all Letters of Credit.

 

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate (other than an ABR Loan bearing interest by
reference to the LIBOR Rate by virtue of clause (c) of the definition of ABR).

 

“LIBOR Rate” shall mean, for any Interest Period with respect to any Borrowing
of a LIBOR Loan, the interest rate per annum appearing on Reuters Screen LIBOR01
Page (or on any successor page or any successor service, or any substitute
page or substitute for such service, providing rate quotations comparable to
those currently provided on Reuters Screen LIBOR01 Page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period; provided that if the quoted
interest rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.  In the event that such rate is not available at
such time for any reason, then the “LIBOR Rate” with respect to such Borrowing
of such LIBOR Loan for such Interest Period shall be determined by the
Administrative Agent by reference to such other comparable publicly available
service for displaying the offered rate for dollar deposits in the London
interbank market as may be selected by the Administrative Agent and, in the
absence of availability, then such rate shall be the rate at which dollar
deposits of an amount comparable to the Borrowing of such LIBOR Loan and for a
maturity comparable to such Interest Period are offered by the principal office
of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

 

17

--------------------------------------------------------------------------------



 

“Lien” shall mean, with respect to any asset, (a) any mortgage, preferred
mortgage, deed of trust, lien, notice of claim of lien, hypothecation, pledge,
charge, security interest or similar encumbrance in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset or
(c) Production Payments and Reserve Sales and the like payable out of Oil and
Gas Properties; provided that in no event shall an operating lease be deemed to
be a Lien.

 

“Liquidity” shall mean, as of any date of determination, the sum of (a) the
Available Commitment on such date and (b) the aggregate amount of Unrestricted
Cash of the Borrower and the Restricted Subsidiaries at such date.

 

“Loan” shall mean any loan made by any Lender to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the Adjusted Total Commitment at such date, or (b) if the
Total Commitment has been terminated or for the purposes of acceleration
pursuant to Section 11, Non-Defaulting Lenders having or holding a majority of
the outstanding principal amount of the Loans and Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date.

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (a) the ability of the Borrower and the
other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Agents and the Lenders under this Agreement or under any of the
other Credit Documents; provided, however, that “Material Adverse Effect” shall
expressly exclude any change, event or occurrence, arising individually or in
the aggregate, from events that could reasonably be expected to result from the
filing or commencement of the Chapter 11 Cases or the announcement of the filing
or commencement of the Chapter 11 Cases.

 

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Restricted Subsidiary in an
aggregate principal amount exceeding $25,000,000.

 

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose Total Assets (when combined with the assets
of such Subsidiary’s Subsidiaries, after eliminating intercompany obligations)
at the last day of the Monthly Test Period were equal to or greater than 5% of
the Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (b) whose revenues (when combined with the revenues of such
Subsidiary’s Subsidiaries, after eliminating intercompany obligations) during
such Monthly Test Period were equal to or greater than 5% of the consolidated
revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP; provided that if, at any time and
from time to time after the Closing Date, Restricted Subsidiaries that are not
Material Subsidiaries have, in the aggregate, (i) Total Assets (when combined
with the assets of such Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) at the last day of such Monthly Test Period equal to
or greater than 10.0% of the Consolidated Total Assets of the Borrower and the
Restricted Subsidiaries at such date or (ii) revenues (when combined with the
revenues of such Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) during such Monthly Test Period equal to or greater than 10.0% of
the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP, then the Borrower
shall, on the date on which financial statements for such Monthly Test Period
are delivered pursuant to this Agreement, designate in writing to the
Administrative Agent one or more of such Restricted Subsidiaries as “Material
Subsidiaries.”

 

“Maturity Date” shall mean the earliest to occur of (a) the Scheduled Maturity
Date, (b) the effective date of an Acceptable Plan of Reorganization, (c) the
closing of a sale of substantially all of the equity

 

18

--------------------------------------------------------------------------------



 

or assets of the Debtors (unless consummated pursuant to an Acceptable Plan of
Reorganization), or (d) the termination of the DIP Facility during the
continuation of an Event of Default, or termination under this Agreement or the
DIP Order.

 

“Maximum Total Commitment” shall mean $314,710,456.

 

“Measurement Date” means December 13, 2019, and each fourth Friday thereafter.

 

“Minimum Borrowing Amount” shall mean, with respect to any Borrowing of Loans,
$500,000 (or, if less, the entire remaining Commitments at the time of such
Borrowing).

 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Equity Interests.

 

“Monthly Financials” shall mean the financial statements delivered, or required
to be delivered, pursuant to Section 9.1(b)(ii), together with the accompanying
Authorized Officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(c).

 

“Monthly Test Period” shall mean, as of any date of determination, the period of
twelve consecutive calendar months then most recently ended for which Monthly
Financials have been delivered to the Administrative Agent.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed, assignment of as-extracted collateral, fixture filing or other security
document entered into by the owner of a Mortgaged Property and the Collateral
Agent for the benefit of the Secured Parties in respect of that Mortgaged
Property, substantially in the form of Exhibit D (with such changes thereto as
may be necessary to account for local law matters) or otherwise in such form as
agreed between the Borrower and the Collateral Agent.

 

“Mortgaged Property” shall mean the Oil and Gas Properties and other assets
appertaining thereto that are encumbered by a Mortgage and such other Oil and
Gas Properties and other assets appertaining thereto with respect to which a
Mortgage is granted pursuant to Section 9.11 or is subject to a Lien under the
terms of the DIP Order; provided that, notwithstanding any provision in any
Mortgage to the contrary, in no event shall any Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) located on the Mortgaged
Properties (as defined in the applicable Mortgage) within an area having special
flood hazards and in which flood insurance is available under the National Flood
Insurance Act of 1968 be included in the definition of “Mortgaged Property” or
“Mortgaged Properties” and no such Building or Manufactured (Mobile) Home shall
be encumbered by any Mortgage.  As used herein, “Flood Insurance Regulations”
shall mean (i) the National Flood Insurance Act of 1968 as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Disaster Protection Act
of 1973 as now or hereafter in effect or any successor statue thereto, (iii) the
National Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as
the same may be amended or recodified from time to time, and (iv) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder.

 

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).

 

19

--------------------------------------------------------------------------------



 

“Non-U.S. Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code, or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined by
Section 7701(a)(30) of the Code.

 

“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3(a) and substantially in the form of Exhibit B or such
other form as shall be approved by the Administrative Agent (acting reasonably).

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

 

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit or under any Secured Cash
Management Agreement or Secured Hedge Transaction, in each case, entered into
with the Borrower or any of its Restricted Subsidiaries, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the filing of the Chapter 11 Cases.  Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents (and any of their Restricted Subsidiaries to the extent they
have obligations under the Credit Documents) include the obligation (including
Guarantee Obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities and other amounts payable by any Credit Party under
any Credit Document.  Notwithstanding the foregoing, (a) the obligations of the
Borrower or any Restricted Subsidiary under any Secured Hedge Transaction and
under any Secured Cash Management Agreement shall be secured and guaranteed
pursuant to the Security Documents and the Guarantee only to the extent that,
and for so long as, the other Obligations are so secured and guaranteed and
(b) any release of Collateral or Guarantors effected in the manner permitted by
this Agreement and the other Credit Documents shall not require the consent of
the holders of Hedging Obligations under Secured Hedge Transactions or of the
holders of Cash Management Obligations under Secured Cash Management
Agreements.  Notwithstanding the foregoing, Excluded Swap Obligations shall not
be an Obligation of any Guarantor that is not a Qualified ECP Guarantor.

 

“Oil and Gas Business” shall mean:

 

(a)                                 the business of acquiring, exploring,
exploiting, developing, producing, operating and disposing of interests in oil,
natural gas, natural gas liquids, liquefied natural gas and other Hydrocarbons
and mineral properties or products produced in association with any of the
foregoing;

 

(b)                                 the business of gathering, marketing,
distributing, treating, processing, storing, refining, selling and transporting
of any production from such interests or properties and products produced in
association therewith and the marketing of oil, natural gas, other Hydrocarbons
and minerals obtained from unrelated Persons;

 

(c)                                  any other related energy business,
including power generation and electrical transmission business, directly or
indirectly, from oil, natural gas and other Hydrocarbons and minerals produced
substantially from properties in which Holdings or its Restricted Subsidiaries,
directly or indirectly, participate;

 

(d)                                 any business relating to oil field sales and
service; and

 

(e)                                  any business or activity relating to,
arising from, or necessary, appropriate, incidental or ancillary to the
activities described in the foregoing clauses (a) through (d) of this
definition.

 

“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests, (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests,
(c) all presently existing or future unitization, pooling

 

20

--------------------------------------------------------------------------------



 

agreements and declarations of pooled units and the units created thereby
(including all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests, (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests,
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests, (f) all tenements, hereditaments,
appurtenances and properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (g) all properties, rights, titles,
interests and estates described or referred to above, including any and all
property, real or personal, now owned or hereafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or property (excluding drilling
rigs, automotive equipment, rental equipment or other personal property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, gas
processing plants and pipeline systems and any related infrastructure to any
thereof, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

 

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary, intangible, recording, filing or any other excise, property or
similar Taxes (including interest, fines, penalties, additions to tax and
related reasonable out-of-pocket expenses with regard thereto) arising from any
payment made hereunder or made under any other Credit Document or from the
execution or delivery of, registration or enforcement of, consummation or
administration of, or otherwise with respect to, this Agreement or any other
Credit Document; provided that such term shall not include any of the foregoing
Taxes (i) that result from an assignment, grant of a participation pursuant to
Section 13.6(c) or transfer or assignment to or designation of a new lending
office or other office for receiving payments under any Credit Document
(“Assignment Taxes”) to the extent such Assignment Taxes are imposed as a result
of a connection between the assignor/participating Lender and/or the
assignee/Participant and the taxing jurisdiction (other than a connection
arising solely from any Credit Documents or any transactions contemplated
thereunder), except to the extent that any such action described in this proviso
is requested or required by the Borrower, or (ii) that are Excluded Taxes.

 

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
or the applicable Issuing Bank, as the case may be, in accordance with banking
industry rules on interbank compensation.

 

“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as a partnership) of Holdings and/or the
Borrower, as applicable.

 

“Participant” shall have the meaning provided in Section 13.6(c).

 

“Participant Register” shall have the meaning provided in Section 13.6(c).

 

“Patriot Act” shall have the meaning provided in Section 13.18.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

 

21

--------------------------------------------------------------------------------



 

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets (including any
assets constituting a business unit, line of business or division) or Equity
Interests, so long as (a) such acquisition and all transactions related thereto
shall be consummated in all material respects in accordance with Requirements of
Law; (b) if such acquisition involves the acquisition of Equity Interests of a
Person that upon such acquisition would become a Subsidiary, such acquisition
shall result in the issuer of such Equity Interests becoming a Restricted
Subsidiary and, to the extent required by Section 9.11, a Guarantor; (c) such
acquisition shall result in the Collateral Agent, for the benefit of the Secured
Parties, being granted a security interest in any Equity Interests or any assets
so acquired to the extent required by Section 9.11; (d) after giving effect to
such acquisition, no Default or Event of Default shall have occurred and be
continuing; and (e) after giving effect to such acquisition, the Borrower and
its Restricted Subsidiaries shall be in compliance with Section 9.16.

 

“Permitted Acquisition Consideration” shall mean in connection with any
Permitted Acquisition, the aggregate amount (as valued at the Fair Market Value
of such Permitted Acquisition at the time such Permitted Acquisition is made)
of, without duplication: (a) the purchase consideration paid or payable in cash
for such Permitted Acquisition, whether payable at or prior to the consummation
of such Permitted Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and including any and all payments representing the purchase price
and any assumptions of Indebtedness and/or Guarantee Obligations, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any Person or business and (b) the
aggregate amount of Indebtedness incurred or assumed in connection with such
Permitted Acquisition; provided, in each case, that any such future payment that
is subject to a contingency shall be considered Permitted Acquisition
Consideration only to the extent of the reserve, if any, required under GAAP (as
determined at the time of the consummation of such Permitted Acquisition) to be
established in respect thereof for the Borrower or its Restricted Subsidiaries.

 

“Permitted Holders” shall mean (i) the Co-Investors, (ii) officers, directors,
employees and other members of management of the Borrower (or any of its Parent
Entities) or any of its Restricted Subsidiaries who are or become holders of
Equity Interests of the Borrower (or any Parent Entity), (iii) any Person that
has no material assets other than the capital stock of the Borrower and that,
directly or indirectly, holds or acquires beneficial ownership of 100% on a
fully diluted basis of the voting Equity Interests of the Borrower, and of which
no other Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date), other than any of the other
Permitted Holders specified in clauses (i) and (ii), beneficially owns more than
the greater of 35% and the percentage beneficially owned by the Permitted
Holders specified in clauses (i) and (ii) on a fully diluted basis of the voting
Equity Interests thereof and (iv) any “group” (within the meaning of Rules 13d-3
and 13d-5 under the Exchange Act as in effect on the Closing Date) the members
of which include any of the other Permitted Holders specified in clauses (i) and
(ii) and that, directly or indirectly, hold or acquire beneficial ownership of
the voting Equity Interests of the Borrower (a “Permitted Holder Group”), so
long as (1) each member of the Permitted Holder Group has voting rights
proportional to the percentage of ownership interests held or acquired by such
member and (2) no Person or other “group” (other than the other Permitted
Holders specified in clauses (i) and (ii)) beneficially owns more than the
greater of 35% and the percentage beneficially owned by the Permitted Holders
specified in clauses (i) and (ii) on a fully diluted basis of the voting Equity
Interests held by the Permitted Holder Group.

 

“Permitted Investments” shall mean:

 

(a)           securities issued or unconditionally guaranteed by the United
States government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;

 

(b)           securities issued by any state, territory or commonwealth of the
United States of America or any political subdivision of any such state,
territory or commonwealth or any public

 

22

--------------------------------------------------------------------------------



 

instrumentality thereof or any political subdivision of any such state,
territory or commonwealth or any public instrumentality thereof having
maturities of not more than 24 months from the date of acquisition thereof and,
at the time of acquisition, having an investment grade rating generally
obtainable from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, then from another
nationally-recognized rating service);

 

(c)           commercial paper maturing no more than 12 months after the date of
acquisition thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally-recognized rating service);

 

(d)           time deposits with, or domestic and LIBOR certificates of deposit
or bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by, any Lender or any other bank or trust company
having combined capital, surplus and undivided profits of not less than
$500,000,000 in the case of domestic banks and $100,000,000 (or the Dollar
equivalent thereof) in the case of foreign banks;

 

(e)           repurchase agreements with a term of not more than 180 days for
underlying securities of the type described in clauses (a), (b) and (d) above
entered into with any bank meeting the qualifications specified in clause
(d) above or securities dealers of recognized national standing;

 

(f)            marketable short-term money market and similar funds (i) either
having assets in excess of $500,000,000 or (ii) having a rating of at least A-2
or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another
nationally-recognized rating service);

 

(g)           shares of investment companies that are registered under the
Investment Company Act of 1940 and substantially all the investments of which
are one or more of the types of securities described in clauses (a) through
(f) above; and

 

(h)           in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside the United States of America, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made.

 

“Permitted Liens” shall mean:

 

(a)           Liens for taxes, assessments or governmental charges or claims not
yet overdue for a period of more than 30 days or that are being contested in
good faith and by appropriate proceedings for which appropriate reserves have
been established to the extent required by and in accordance with GAAP (or in
the case of any Foreign Subsidiary, the comparable accounting principles in the
relevant jurisdiction), or for property taxes on property that the Borrower or
one of its Subsidiaries has determined to abandon if the sole recourse for such
tax, assessment, charge or claim is to such property;

 

(b)           Liens in respect of property or assets of the Borrower or any of
the Restricted Subsidiaries imposed by law, such as landlords’, vendors’,
suppliers’, carriers’, warehousemen’s, repairmen’s, construction contractors’,
workers’ and mechanics’ Liens and other similar Liens arising in the ordinary
course of business or incident to the exploration, development, operation or
maintenance of Oil and Gas Properties, in each case so long as such Liens arise
in the ordinary course of business and do not individually or in the aggregate
have a Material Adverse Effect;

 

(c)           Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 11.9;

 

23

--------------------------------------------------------------------------------



 

(d)           Liens incurred or pledges or deposits made in connection with
workers’ compensation, unemployment insurance and other types of social
security, old age pension, public liability obligations or similar legislation,
and deposits securing liabilities to insurance carriers under insurance or
self-insurance arrangements in respect of such obligations, or to secure (or
secure the Liens securing) liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Borrower or any Subsidiary;

 

(e)           deposits and other Liens securing (or securing the bonds or
similar instruments securing) the performance of tenders, statutory obligations,
plugging and abandonment obligations, surety, stay, customs and appeal bonds,
bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (including letters of credit
issued in lieu of such bonds or to support the issuance thereof) incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business, or otherwise
constituting Investments permitted by Section 10.5;

 

(f)            ground leases, subleases, licenses or sublicenses in respect of
real property on which facilities owned or leased by the Borrower or any of its
Restricted Subsidiaries are located;

 

(g)           easements, rights-of-way, licenses, restrictions (including zoning
restrictions), title defects, exceptions, deficiencies or irregularities in
title, encroachments, protrusions, servitudes, permits, conditions and covenants
and other similar charges or encumbrances (including in any rights-of-way or
other property of the Borrower or its Restricted Subsidiaries for the purpose of
roads, pipelines, transmission lines, transportation lines, distribution lines
for the removal of gas, oil or other minerals or timber, and other like
purposes, or for joint or common use of real estate, rights of way, facilities
and equipment) not interfering in any material respect with the business of the
Borrower and its Restricted Subsidiaries, taken as a whole and, to the extent
reasonably agreed by the Administrative Agent, any exception on the title
reports issued in connection with any Oil and Gas Property;

 

(h)           (i) any interest or title of a lessor, sublessor, licensor or
sublicensor under any lease, liens reserved in oil, gas or other Hydrocarbons,
minerals, leases for bonus, royalty or rental payments and for compliance with
the terms of such lease and (ii) any interest or title of a lessor, sublessor,
licensor or sublicensor or secured by a lessor’s, sublessor’s, licensor’s or
sublicensor’s interest under any lease, sublease, license or sublicense entered
into by the Borrower or any Restricted Subsidiary in the ordinary course of
business or otherwise permitted by this Agreement;

 

(i)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(j)            Liens on goods or inventory the purchase, shipment or storage
price of which is financed by a documentary letter of credit or bankers’
acceptance issued for the account of the Borrower or any of its Restricted
Subsidiaries; provided that such Lien secures only the obligations of the
Borrower or such Restricted Subsidiaries in respect of such letter of credit or
bankers’ acceptance to the extent permitted under Section 10.1;

 

(k)           leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole;

 

(l)            Liens arising from precautionary Uniform Commercial Code
financing statement or similar filings made in respect of operating leases
entered into by the Borrower or any of its Restricted Subsidiaries;

 

24

--------------------------------------------------------------------------------



 

(m)          Liens created in the ordinary course of business in favor of banks
and other financial institutions over credit balances of any bank accounts of
the Borrower and the Restricted Subsidiaries held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business;

 

(n)           Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, farm-in agreements,
division orders, contracts for the sale, transportation or exchange of oil and
natural gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual or
customary in the Oil and Gas Business and are for claims which are not
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP; provided that any such Lien referred to
in this clause does not materially impair the use of the property covered by
such Lien for the purposes for which such property is held by the Borrower or
any Restricted Subsidiary;

 

(o)           Liens on pipelines and pipeline facilities that arise by operation
of law or other like Liens arising by operation of law in the ordinary course of
business and incident to the exploration, development, operation and maintenance
of Oil and Gas Properties, each of which is in respect of obligations that do
not constitute Indebtedness for borrowed money and are not yet overdue for a
period of more than 30 days or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; and

 

(p)           any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole.

 

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus an amount equal to
any existing commitment unutilized and letters of credit undrawn thereunder,
(B) if the Indebtedness being Refinanced is Indebtedness permitted by
Section 10.1(i), the direct and contingent obligors with respect to such
Permitted Refinancing Indebtedness immediately prior to such Refinancing are not
changed as a result of such Refinancing (except that a Credit Party may be added
as an additional obligor), (C) other than with respect to a Refinancing in
respect of Indebtedness permitted pursuant to Section 10.1(h), such Permitted
Refinancing Indebtedness shall have a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Refinanced
Indebtedness, and (D) if the Indebtedness being Refinanced is Indebtedness
permitted by Section 10.1(i), terms and conditions of any such Permitted
Refinancing Indebtedness, taken as a whole, are not materially less favorable to
the Lenders than the terms and conditions of the Refinanced Indebtedness being
Refinanced (including, if applicable, as to collateral priority and
subordination, but excluding as to interest rates, fees, floors, funding
discounts and redemption or prepayment premiums); provided that a certificate of
an Authorized Officer of the Borrower delivered to the Administrative Agent at
least three Business Days prior to the incurrence or issuance of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or

 

25

--------------------------------------------------------------------------------



 

drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“Petition Date” shall have the meaning provided in the recitals to this
Agreement.

 

“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

 

“Plan” shall mean any single-employer plan, as defined in Section 4001 of ERISA
and subject to Title IV of ERISA, that is or was within any of the preceding six
plan years maintained or contributed to by (or to which there is or was an
obligation to contribute or to make payments to) the Borrower or an ERISA
Affiliate (other than any Multiemployer Plan).

 

“Plan Asset Regulations” shall mean 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent).  Each change
in the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

 

“Pro Forma Basis” shall mean, as to any Person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination on a Pro
Forma Basis, all Indebtedness (including Indebtedness issued, incurred or
assumed as a result of, or to finance, any relevant transactions and for which
the financial effect is being calculated, whether incurred under this Agreement
or otherwise, but excluding normal fluctuations in revolving Indebtedness
incurred for working capital purposes) issued, incurred, assumed or permanently
repaid during the Reference Period (or, in the case of determinations made
pursuant to Sections 10.1, 10.2, 10.5, 10.6 and 10.7, occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Permitted Acquisition or relevant transaction is consummated) shall
be deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period, and (ii) (A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Restricted
Subsidiary as an Unrestricted Subsidiary, effect shall be given to such
designation and all other designations of Restricted Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Restricted
Subsidiary as an Unrestricted Subsidiary, collectively.

 

“Production Payments and Reserve Sales” shall mean the grant or transfer by the
Borrower or any of its Restricted Subsidiaries to any Person of a royalty,
overriding royalty, net profits interest, production payment (whether volumetric
or dollar-denominated), partnership or other interest in Oil and Gas Properties,
reserves or the right to receive all or a portion of the production or the
proceeds from the sale of production

 

26

--------------------------------------------------------------------------------



 

attributable to such properties where the holder of such interest has recourse
solely to such production or proceeds of production, subject to the obligation
of the grantor or transferor to operate and maintain, or cause the subject
interests to be operated and maintained, in a reasonably prudent manner or other
customary standard or subject to the obligation of the grantor or transferor to
indemnify for environmental, title or other matters customary in the Oil and Gas
Business, including any such grants or transfers.

 

“Proved Developed Producing Reserves” shall mean oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Producing Reserves.”

 

“Proved Developed Reserves” shall mean oil and gas reserves that, in accordance
with Petroleum Industry Standards, are classified as both “Proved Reserves” and
one of the following: (a) “Developed Producing Reserves” or (b) “Developed
Non-Producing Reserves.”

 

“Proved Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves”.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“PV-10” shall mean, with respect to any Proved Developed Producing Reserves
expected to be produced from any Oil and Gas Properties, the net present value,
discounted at 10% per annum, of the future net revenues expected to accrue to
the Borrower’s and the Credit Parties’ collective interests in such reserves
during the remaining expected economic lives of such reserves, calculated in
accordance with the most recent Bank Price Deck provided to the Borrower by the
Administrative Agent.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to it in Section 13.25.

 

“Qualified ECP Guarantor” means, in respect of any Secured Hedge Transaction,
each Credit Party that has total assets exceeding $10,000,000 at the time such
Secured Hedge Transaction is incurred or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act of 1936, as
amended, or any regulation promulgated thereunder.

 

“Qualified Equity Interests” means any Equity Interests of Holdings or the
Borrower or any Parent Entity other than Disqualified Stock.

 

“Refinance” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness.”

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

 

27

--------------------------------------------------------------------------------



 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, advisors,
representatives and members of such Person or such Person’s Affiliates and any
Person that possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of such Person, whether through the
ability to exercise voting power, by contract or otherwise.

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the 30-day notice
period has been waived.

 

“Required Cash Collateral Amount” shall have the meaning provided in
Section 3.8(c).

 

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

 

“Reserve Report” shall mean the Initial Reserve Report and any other subsequent
report, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth, as of each June 30th or December 31st the Proved Reserves
and the Proved Developed Reserves attributable to the Oil and Gas Properties of
the Borrower and the Credit Parties, together with a projection of the rate of
production and future net revenues, operating expenses (including production
taxes and ad valorem expenses) and capital expenditures with respect thereto as
of such date, based upon the most recent Bank Price Deck provided to the
Borrower by the Administrative Agent.

 

“Reserve Report Certificate” shall mean a certificate of an Authorized Officer
in substantially the form of Exhibit A certifying as to the matters set forth in
Section 9.14(c).

 

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Restricted Payments” shall have the meaning provided in Section 10.6.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of the Closing Date,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or

 

28

--------------------------------------------------------------------------------



 

(b) the United Nations Security Council, the European Union, any European Union
member state or, Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority.

 

“Scheduled Dispositions” shall have the meaning provided in Section 10.4(i).

 

“Scheduled Maturity Date” shall mean November 25, 2020, or, if such date is not
a Business Day, the Business Day immediately following such date.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Cash Management Agreement” shall mean any agreement related to Cash
Management Services, whether provided prior to or following the Petition Date,
by and between the Borrower or any of its Restricted Subsidiaries and any Cash
Management Bank.

 

“Secured Hedge Transaction” shall mean any Hedge Transaction, whether entered
into prior to or after the Petition Date, by and between the Borrower or any of
its Restricted Subsidiaries and any Hedge Bank.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Issuing Bank, each Lender, each Hedge Bank that is party
to any Secured Hedge Transaction, each Cash Management Bank that is a party to
any Secured Cash Management Agreement and each sub-agent pursuant to
Section 12.2 appointed by the Administrative Agent with respect to matters
relating to the Credit Documents or by the Collateral Agent with respect to
matters relating to any Security Document.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Documents” shall mean, collectively, (a) the Collateral Agreement,
(b) the DIP Order and (c) each other security agreement or other instrument or
document executed and delivered pursuant to Section 9.11 or 9.13 or pursuant to
any other such Security Documents or otherwise to secure or perfect the security
interest in any or all of the Obligations.

 

“Senior 1.125L Secured 2026 Notes” shall mean the 7.750% senior secured notes
due 2026 issued pursuant to the Senior 1.125L Secured 2026 Notes Indenture in an
original aggregate principal amount of $1,000,000,000.

 

“Senior 1.125L Secured 2026 Notes Indenture” shall mean the Indenture, dated as
of May 23, 2018, under which the Senior 1.125L Secured 2026 Notes were issued,
among the Borrower and certain of the Subsidiaries party thereto and the trustee
named therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

 

“Senior 1.25L Secured 2024 Notes” shall mean the 8.00% senior secured notes due
2024 issued pursuant to the Senior 1.25L Secured 2024 Notes Indenture in an
original aggregate principal amount of $500,000,000.

 

“Senior 1.25L Secured 2024 Notes Indenture” shall mean the Indenture, dated as
of November 29, 2016, under which the Senior 1.25L Secured 2024 Notes were
issued, among the Borrower and certain of the Subsidiaries party thereto and the
trustee named therein from time to time, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

 

29

--------------------------------------------------------------------------------



 

“Senior 1.5L Secured 2024 Notes” shall mean the 9.375% senior secured notes due
2024 issued pursuant to the Senior 1.5L Secured 2024 Notes Indenture in an
original aggregate principal amount of $1,091,792,000.

 

“Senior 1.5L Secured 2024 Notes Indenture” shall mean the Indenture, dated as of
January 3, 2018, under which the Senior 1.5L Secured 2024 Notes were issued,
among the Borrower and certain of the Subsidiaries party thereto and the trustee
named therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

 

“Senior 1.5L Secured 2025 Notes” shall mean the 8.00% senior secured notes due
2025 issued pursuant to the Senior 1.5L Secured 2025 Notes Indenture in an
original aggregate principal amount of $1,000,000,000.

 

“Senior 1.5L Secured 2025 Notes Indenture” shall mean the Indenture, dated as of
February 6, 2017, under which the Senior 1.5L Secured 2025 Notes were issued,
among the Borrower and certain of the Subsidiaries party thereto and the trustee
named therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

 

“Senior Secured Notes” shall mean the Senior 1.125L Secured 2026 Notes, the
Senior 1.25L Secured 2024 Notes, the Senior 1.5L Secured 2024 Notes and the
Senior 1.5L Secured 2025 Notes.

 

“Senior Secured Notes Indentures” shall mean the Senior 1.125L Secured 2026
Notes Indenture, the Senior 1.25L Secured 2024 Notes Indenture, the Senior 1.5L
Secured 2024 Notes Indenture and the Senior 1.5L Secured 2025 Notes Indenture.

 

“Senior Unsecured 2020 Notes” shall mean the 9.375% senior notes due 2020 issued
pursuant to the Senior Unsecured 2020 Notes Indenture in an original aggregate
principal amount of $2,000,000,000.

 

“Senior Unsecured 2020 Notes Indenture” shall mean the Indenture, dated as of
April 24, 2012, under which the Senior Unsecured 2020 Notes were issued, among
the Borrower and certain of the Subsidiaries party thereto and the trustee named
therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

 

“Senior Unsecured 2022 Notes” shall mean the 7.75% senior notes due 2022 issued
pursuant to the Senior Unsecured 2022 Notes Indenture in an original aggregate
principal amount of $350,000,000.

 

“Senior Unsecured 2022 Notes Indenture” shall mean the Indenture, dated as of
August 13, 2012, under which the Senior Unsecured 2022 Notes were issued, among
the Borrower and certain of the Subsidiaries party thereto and the trustee named
therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

 

“Senior Unsecured 2023 Notes” shall mean the 6.375% senior notes due 2023 issued
pursuant to the Senior Unsecured 2023 Notes Indenture in an original aggregate
principal amount of $800,000,000.

 

“Senior Unsecured 2023 Notes Indenture” shall mean the Indenture, dated as of
May 28, 2015, under which the Senior Unsecured 2023 Notes were issued, among the
Borrower and certain of the Subsidiaries party thereto and the trustee named
therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

 

“Senior Unsecured Notes” shall mean the Senior Unsecured 2020 Notes, the Senior
Unsecured 2022 Notes and the Senior Unsecured 2023 Notes.

 

30

--------------------------------------------------------------------------------



 

“Senior Unsecured Notes Indentures” shall mean the Senior Unsecured 2020 Notes
Indenture, the Senior Unsecured 2022 Notes Indenture and the Senior Unsecured
2023 Notes Indenture.

 

“Sponsors” shall mean (a) Apollo Global Management, LLC, (b) Access
Industries, Inc., (c) Riverstone Holdings, L.P., (d) Korea National Oil
Corporation, and (e) the respective Affiliates of the Persons described in the
foregoing clauses (a) through (d), excluding in each case any of their
respective operating portfolio companies.

 

“SPV” shall have the meaning provided in Section 13.6(g).

 

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

 

“Subagent” shall have the meaning provided in Section 12.2.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Equity Interests of any class or classes having by the terms
thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time Equity Interests of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any limited liability
company, partnership, association, joint venture or other entity of which such
Person directly or indirectly through Subsidiaries has more than a 50% equity
interest at the time. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” shall mean each Subsidiary that is a Guarantor.

 

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.1(a).

 

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

 

“Superpriority Claim” means a superpriority administrative expense claim
pursuant to section 364(c)(1) of the Bankruptcy Code against a Debtor in any of
the Chapter 11 Cases having priority over, subject to the terms of the DIP
Order, any or all administrative expense claims, adequate protection and other
diminution claims, priority and other unsecured claims, and all other claims
against a Debtor or its estate, including claims of the kind specified in, or
otherwise arising or ordered under, any sections of the Bankruptcy Code
(including, without limitation, sections 105(a), 326, 328, 330, 331, 503(a),
503(b), 506(c), 507, 546, 552(b), 726, 1113 and/or 1114 thereof), whether or not
such claim or expenses may become secured by a judgment Lien or other
non-consensual Lien, levy or attachment.

 

“Supported QFC” has the meaning assigned to it in Section 13.25.

 

“Swap Termination Value” shall mean, in respect of any one or more Hedge
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to any Hedge Agreements under which such Hedge
Transactions were entered into, (a) for any date on or after the date such Hedge
Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Transactions, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Transactions (which may include a Lender or any
Affiliate of a Lender).

 

31

--------------------------------------------------------------------------------



 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

 

“Termination Date” shall mean the earlier to occur of (a) the Maturity Date and
(b) the date on which the Total Commitment shall have terminated.

 

“Total Assets” shall mean, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.

 

“Total Commitment” shall mean the sum of the Commitments of the Lenders;
provided that the Total Commitment shall not at any time exceed the Maximum
Total Commitment.

 

“Total Exposure” shall mean, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the Loans of such Lender then outstanding
and (b) such Lender’s Letter of Credit Exposure at such time.

 

“Transferee” shall have the meaning provided in Section 13.6(e).

 

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

 

“U.S. Lender” shall mean any Lender other than a Non-U.S. Lender.

 

“U.S. Special Resolution Regime” has the meaning assigned to it in
Section 13.25.

 

“UCC” shall mean the Uniform Commercial Code of the State of New York or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
date hereof, exceeds the Fair Market Value of the assets allocable thereto.

 

“Uniform Customs” shall mean, with respect to any Letter of Credit, the Uniform
Customs and Practice for Documentary Credits as approved by the International
Chamber of Commerce, commencing on July 1, 2007 (or such later version thereof
as may be in effect at the time of issuance).

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Restricted Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of the Borrower or any of its Restricted
Subsidiaries.

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date if, at such time or promptly
thereafter, the Borrower designates such Subsidiary as an “Unrestricted
Subsidiary” in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary designated as an Unrestricted Subsidiary by the Borrower in a written
notice to the Administrative Agent; provided that in the case of each of (a) and
(b), (i) such designation shall be deemed to be an Investment (or reduction in
an outstanding Investment, in the case of a designation of an Unrestricted
Subsidiary as a Restricted Subsidiary) on the date of such designation in an
amount equal to the Fair Market Value of the Borrower’s

 

32

--------------------------------------------------------------------------------



 

investment therein on such date and such designation shall be permitted only to
the extent such Investment is permitted under Section 10.5 on the date of such
designation, and (ii) no Default or Event of Default would result from such
designation immediately after giving effect thereto and (c) each Subsidiary of
an Unrestricted Subsidiary.  The Borrower may, by written notice to the
Administrative Agent, re-designate any Unrestricted Subsidiary as a Restricted
Subsidiary (each, a “Subsidiary Redesignation”), and thereafter, such Subsidiary
shall no longer constitute an Unrestricted Subsidiary, but only if no Default or
Event of Default would result from such Subsidiary Redesignation.

 

“Variance Measurement Period” shall have the meaning provided in Section 9.1(k).

 

“Variance Report” shall have the meaning provided in Section 9.1(k).

 

“Voting Stock” shall mean, with respect to any Person, such Person’s Equity
Interests having the right to vote for the election of directors (or equivalent
governing body) of such Person under ordinary circumstances.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          Other Interpretive Provisions.  With reference to this Agreement
and each other Credit Document, unless otherwise specified herein or in such
other Credit Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           The words “herein”, “hereto”, “hereof” and “hereunder” and words
of similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

 

(c)           Article, Section, Exhibit and Schedule references are to the
Credit Document in which such reference appears.

 

(d)           The term “including” is by way of example and not limitation.

 

(e)           The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

33

--------------------------------------------------------------------------------



 

(f)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.

 

(g)           Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Credit Document.

 

(h)           Any reference to any Person shall be constructed to include such
Person’s successors or assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof.

 

(i)            Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

 

(j)            The word “will” shall be construed to have the same meaning as
the word “shall”.

 

(k)           The words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

1.3          Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Historical Financial Statements, except as otherwise specifically
prescribed herein; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Majority Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

 

1.4          Rounding.  Any financial ratios required to be maintained or
complied with by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.5          References to Agreements, Laws, Etc.  Unless otherwise expressly
provided herein, (a) references to organizational documents, agreements
(including the Credit Documents) and other Contractual Requirements shall be
deemed to include all subsequent amendments, restatements, amendment and

 

34

--------------------------------------------------------------------------------



 

restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, amendment and restatements,
extensions, supplements and other modifications are permitted by the Credit
Documents and (b) references to any Requirement of Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Requirement of Law.

 

1.6          Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to local time in New York City (daylight saving
or standard, as applicable).

 

1.7          Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in Section 2.9) or performance shall
extend to the immediately succeeding Business Day.

 

1.8          [Reserved].

 

1.9          Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “LIBOR
Loan”).

 

1.10        Divisions.  For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 

SECTION 2.         Amount and Terms of Credit.

 

2.1          Commitments.

 

(a)           Subject to and upon the terms and conditions herein set forth,
each Lender severally, but not jointly, agrees to make Loans denominated in
Dollars to the Borrower, which Loans (i) shall be made initially on the Closing
Date by converting a portion of the loans outstanding of each Lender under the
Existing RBL Credit Agreement into Loans under this Agreement on the Closing
Date in the amount of such Lender’s Commitment, (ii) shall otherwise be made at
any time and from time to time on and after the entry of the DIP Order and prior
to the Termination Date, (iii) may, at the option of the Borrower, be incurred
and maintained as, and/or converted into, ABR Loans or LIBOR Loans; provided
that all Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of Loans of the
same Type, (iv) may be repaid and reborrowed in accordance with the provisions
hereof, (v) shall not, for any Lender at any time, after giving effect thereto
and to the application of the proceeds thereof, result in such Lender’s Total
Exposure at such time exceeding such Lender’s Commitment and (vi) shall not,
after giving effect thereto and to the application of the proceeds thereof,
result in the aggregate amount of all Lenders’ Total Exposures at such time
exceeding the Total Commitment.

 

(b)           Each Lender may at its option make any LIBOR Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that (i) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan and (ii) in exercising such option, such Lender
shall use its reasonable efforts to minimize any increased costs to the Borrower
resulting therefrom (which obligation of the Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.10 shall apply).

 

35

--------------------------------------------------------------------------------



 

2.2          Minimum Amount of Each Borrowing; Maximum Number of Borrowings. 
The aggregate principal amount of each Borrowing shall be in a minimum amount of
at least the Minimum Borrowing Amount for such Type of Loans and in a multiple
of $100,000 in excess thereof (except that Loans to reimburse the applicable
Issuing Bank with respect to any Unpaid Drawing shall be made in the amounts
required by Section 3.3 or Section 3.4, as applicable).  More than one Borrowing
may be incurred on any date; provided that at no time shall there be outstanding
more than ten Borrowings of LIBOR Loans under this Agreement.

 

2.3          Notice of Borrowing.

 

(a)           Whenever the Borrower desires to incur Loans (other than
borrowings to repay Unpaid Drawings), the Borrower shall give the Administrative
Agent at the Administrative Agent’s Office, (i) prior to 1:00 p.m. at least
three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Loans if such Loans are to be
initially LIBOR Loans (or prior to 12:00 p.m. noon two Business Days’ prior
written notice in the case of a Borrowing of Loans to be made on the Closing
Date initially as LIBOR Loans) and (ii) written notice (or telephonic notice
promptly confirmed in writing) prior to 11:00 a.m. on the date of each Borrowing
of Loans that are to be ABR Loans.  Such notice (a “Notice of Borrowing”) shall
specify (A) the aggregate principal amount of the Loans to be made pursuant to
such Borrowing, (B) the date of the Borrowing (which shall be a Business Day)
and (C) whether the respective Borrowing shall consist of ABR Loans and/or LIBOR
Loans and, if LIBOR Loans, the Interest Period to be initially applicable
thereto (if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration).  The Administrative Agent
shall promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing of Loans, of such Lender’s
Commitment Percentage thereof and of the other matters covered by the related
Notice of Borrowing.

 

(b)           Borrowings to reimburse Unpaid Drawings shall be made upon the
notice specified in Section 3.4(a).

 

(c)           Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower.

 

2.4          Disbursement of Funds.

 

(a)           No later than 1:00 p.m. on the date specified in each Notice of
Borrowing, each Lender will make available its pro rata portion of each
Borrowing requested to be made on such date in the manner provided below.

 

(b)           Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office in Dollars, and the
Administrative Agent will (except in the case of Borrowings to repay Unpaid
Drawings) make available to the Borrower, by depositing or wiring to an account
as designated by the Borrower in the Borrowing Notice to the Administrative
Agent the aggregate of the amounts so made available in Dollars.  Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing (or, with respect to an ABR Loan, the date of such Borrowing
prior to 1:00 p.m.) that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender and the Administrative
Agent has made available such amount to the Borrower, the Administrative Agent
shall be entitled to

 

36

--------------------------------------------------------------------------------



 

recover such corresponding amount from such Lender.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent in Dollars.  The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if paid by such Lender, the Overnight Rate or
(ii) if paid by the Borrower, the then-applicable rate of interest or fees,
calculated in accordance with Section 2.8, for the respective Loans.

 

(c)           Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

2.5          Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby promises to pay to the Administrative Agent,
for the benefit of the applicable Lenders, on the Maturity Date, the then
outstanding Loans.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office from time to time, including the amounts of principal and
interest payable and paid to such lending office from time to time under this
Agreement.

 

(c)           The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 13.6(b), and a subaccount for each
Lender, in which Register and subaccounts (taken together) shall be recorded
(i) the amount of each Loan made hereunder, the Type of each Loan made and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

 

(d)           The entries made in the Register and accounts and subaccounts
maintained pursuant to clauses (b) and (c) of this Section 2.5 shall, to the
extent permitted by applicable Requirements of Law, be prima facie evidence of
the existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note substantially in the form of Exhibit H, evidencing the Loans
owing to such Lender.  In such event, the Borrower shall execute and deliver to
such Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns).  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 13.6) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

 

37

--------------------------------------------------------------------------------



 

2.6          Conversions and Continuations.

 

(a)           Subject to the penultimate sentence of this clause (a), (i) the
Borrower shall have the option on any Business Day to convert all or a portion
equal to at least the Minimum Borrowing Amount (and in multiples of $100,000 in
excess thereof) of the outstanding principal amount of Loans of one Type into a
Borrowing or Borrowings of another Type and (ii) the Borrower shall have the
option on any Business Day to continue the outstanding principal amount of any
LIBOR Loans as LIBOR Loans for an additional Interest Period; provided that
(A) no partial conversion of LIBOR Loans shall reduce the outstanding principal
amount of LIBOR Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (B) ABR Loans may not be converted into LIBOR Loans if
an Event of Default is in existence on the date of the conversion and the
Administrative Agent has or the Majority Lenders have determined in its or their
sole discretion not to permit such conversion, (C) LIBOR Loans may not be
continued as LIBOR Loans for an additional Interest Period if an Event of
Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Majority Lenders have determined in its or their
sole discretion not to permit such continuation, and (D) Borrowings resulting
from conversions pursuant to this Section 2.6 shall be limited in number as
provided in Section 2.2.  Each such conversion or continuation shall be effected
by the Borrower by giving the Administrative Agent at the Administrative Agent’s
Office prior to 1:00 p.m. at least (1) three Business Days’, in the case of a
continuation of or conversion to LIBOR Loans or (2) the date of conversion, in
the case of a conversion into ABR Loans, prior written notice (or telephonic
notice promptly confirmed in writing) (each, a “Notice of Conversion or
Continuation”) specifying the Loans to be so converted or continued, the Type of
Loans to be converted into or continued and, if such Loans are to be converted
into or continued as LIBOR Loans, the Interest Period to be initially applicable
thereto (if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration).  The Administrative Agent
shall give each applicable Lender notice as promptly as practicable of any such
proposed conversion or continuation affecting any of its Loans.

 

(b)           If any Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans and the Administrative Agent has or the
Majority Lenders have determined in its or their sole discretion not to permit
such continuation, such LIBOR Loans shall be automatically converted on the last
day of the current Interest Period into ABR Loans.  If upon the expiration of
any Interest Period in respect of LIBOR Loans, the Borrower has failed to elect
a new Interest Period to be applicable thereto as provided in clause (a) above,
the Borrower shall be deemed to have elected to continue such Borrowing as a
LIBOR Loan with an Interest Period of one month’s duration, effective as of the
expiration date of such current Interest Period.

 

(c)           Notwithstanding anything to the contrary herein, the Borrower may
deliver a Notice of Conversion or Continuation pursuant to which the Borrower
elects to irrevocably continue the outstanding principal amount of any Loan
subject to an interest rate Hedge Transaction as LIBOR Loans for each Interest
Period until the expiration of the term of such applicable Hedge Transaction;
provided that any Notice of Conversion or Continuation delivered pursuant to
this Section 2.6(c) shall include a schedule attaching the relevant interest
rate Hedge Transaction or related trade confirmation.

 

2.7          Pro Rata Borrowings.  Each Borrowing of Loans under this Agreement
shall be made by the Lenders pro rata on the basis of their then applicable
Commitment Percentages.  It is understood that (a) no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender severally but not jointly shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder and (b) failure by a
Lender to perform any of its obligations under any of the Credit Documents shall
not release any Person from performance of its obligation under any Credit
Document.

 

38

--------------------------------------------------------------------------------



 

2.8          Interest.

 

(a)           The unpaid principal amount of each ABR Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin plus the ABR, in each case, in effect from time to time.

 

(b)           The unpaid principal amount of each LIBOR Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin plus the relevant LIBOR Rate, in each case, in effect from
time to time.

 

(c)           If all or a portion of (i) the principal amount of any Loan or
(ii) any interest payable thereon shall not be paid when due (whether at stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum (the “Default Rate”) that is  (A) in the case of overdue
principal, the rate that would otherwise be applicable thereto plus 2% or (B) in
the case of any overdue interest, to the extent permitted by applicable
Requirements of Law, the rate described in Section 2.8(a) plus 2% from the date
of such nonpayment to the date on which such amount is paid in full (after as
well as before judgment).

 

(d)           Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan that is repaid on the same date on
which it is made shall bear interest for one day.  Except as provided below,
interest shall be payable (i) in respect of each ABR Loan, quarterly in arrears
on the last Business Day of each March, June, September and December, (ii) in
respect of each LIBOR Loan, on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three months, on
each date occurring at three-month intervals after the first day of such
Interest Period, (iii) in respect of each Loan, (A) on any prepayment (on the
amount prepaid), (B) at maturity (whether by acceleration or otherwise) and
(C) after such maturity, on demand.

 

(e)           All computations of interest hereunder shall be made in accordance
with Section 5.5.

 

(f)            The Administrative Agent, upon determining the interest rate for
any Borrowing of LIBOR Loans, shall promptly notify the Borrower and the
relevant Lenders thereof.  Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

 

2.9          Interest Periods.  At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of LIBOR Loans in accordance
with Section 2.6(a), the Borrower shall give the Administrative Agent written
notice (or telephonic notice promptly confirmed in writing) of the Interest
Period applicable to such Borrowing, which Interest Period shall, at the option
of the Borrower be (i) a one-, two-, three- or six- or (if available to all the
Lenders making such LIBOR Loans as determined by such Lenders in good faith
based on prevailing market conditions) a nine- or twelve-month period or
(ii) any period shorter than one month (if available to all the Lenders making
such LIBOR Loans as determined by such Lenders in good faith based on prevailing
market conditions) as requested by the Borrower.

 

Notwithstanding anything to the contrary contained above:

 

(a)           the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

 

39

--------------------------------------------------------------------------------



 

(b)           if any Interest Period relating to a Borrowing of LIBOR Loans
begins on the last Business Day of a calendar month or begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
the calendar month at the end of such Interest Period;

 

(c)           if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that, if any Interest Period in respect of a LIBOR Loan
would otherwise expire on a day that is not a Business Day, but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day; and

 

(d)           the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
Maturity Date.

 

2.10        Increased Costs, Illegality, Etc.

 

(a)           In the event that (x) in the case of clause (i) below, the
Majority Lenders or (y) in the case of clauses (ii) and (iii) below, any Lender,
shall have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto):

 

(i)            on any date for determining the LIBOR Rate for any Interest
Period that (A) deposits in the principal amounts of the Loans comprising such
LIBOR Borrowing are not generally available in the relevant market, (B) by
reason of any changes arising on or after the Closing Date affecting the
interbank LIBOR market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
LIBOR Rate (including, without limitation, because the LIBOR Rate is not
available or published on a current basis) or (C) the LIBOR Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period; or

 

(ii)           that, due to a Change in Law occurring at any time after the
Closing Date, which Change in Law shall (A) impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, (B) subject any Lender to any Tax with respect to any
Credit Document or any LIBOR Loan made by it (other than (i) Taxes indemnifiable
under Section 5.4, or (ii) Excluded Taxes), or (C) impose on any Lender or the
London interbank market any other condition, cost or expense affecting this
Agreement or LIBOR Loans made by such Lender, which results in the cost to such
Lender of making, converting into, continuing or maintaining LIBOR Loans or
participating in Letters of Credit (in each case hereunder) increasing by an
amount which such Lender reasonably deems material or the amounts received or
receivable by such Lender hereunder with respect to the foregoing shall be
reduced; or

 

(iii)          at any time, that the making or continuance of any LIBOR Loan has
become unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);

 

then, and in any such event, such Lenders (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the

 

40

--------------------------------------------------------------------------------



 

circumstances giving rise to such notice by the Administrative Agent no longer
exist (which notice the Administrative Agent agrees to give at such time when
such circumstances no longer exist), and any Notice of Borrowing or Notice of
Conversion given by the Borrower with respect to LIBOR Loans that have not yet
been incurred shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lender, promptly (but no later
than fifteen days) after receipt of written demand therefor such additional
amounts as shall be required to compensate such Lender for such increased costs
or reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrower shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by applicable
Requirements of Law.

 

(b)           At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either (i) if the
affected LIBOR Loan is then being made pursuant to a Borrowing, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or (iii) or (ii) if the affected LIBOR
Loan is then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan; provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).

 

(c)           If, after the Closing Date, any Change in Law relating to capital
adequacy or liquidity requirements of any Lender or compliance by any Lender or
its parent with any Change in Law relating to capital adequacy or liquidity
requirements occurring after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or its parent’s capital or assets
as a consequence of such Lender’s commitments or obligations hereunder to a
level below that which such Lender or its parent could have achieved but for
such Change in Law (taking into consideration such Lender’s or its parent’s
policies with respect to capital adequacy or liquidity requirements), then from
time to time, promptly (but in any event no later than fifteen days) after
written demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such compensation as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any applicable Requirement of Law as in effect on the Closing
Date (except as otherwise set forth in the definition of Change in Law).  Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Borrower, which notice shall set forth in reasonable detail the
basis of the calculation of such additional amounts, although the failure to
give any such notice shall not, subject to Section 2.13, release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.

 

(d)           Notwithstanding anything to the contrary set forth in the
foregoing clause (a), if at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i)(B) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in clause
(a)(i)(B) have not arisen but either (w) the supervisor for the administrator of
the Reuters Screen LIBOR01 Page has made a public statement that the
administrator of the Reuters Screen LIBOR01 Page is insolvent (and there is no
successor administrator that will continue publication of the Reuters Screen
LIBOR01 Page), (x) the administrator of the Reuters Screen LIBOR01 Page has made
a public statement identifying a specific date after which the Reuters Screen
LIBOR01 Page will permanently or indefinitely cease to be published by it (and
there is no successor administrator that will continue publication of the
Reuters Screen LIBOR01 Page), (y) the supervisor for the administrator of the
Reuters Screen LIBOR01 Page has made a public statement identifying a specific
date after which the Reuters Screen LIBOR01 Page

 

41

--------------------------------------------------------------------------------



 

will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the Reuters Screen LIBOR01 Page or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Reuters Screen LIBOR01 Page may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBOR Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable; provided that, if such alternate rate of
interest as so determined would be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.  Notwithstanding anything to the
contrary in Section 13.1, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Majority Lenders stating that such Majority Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (d) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.10(d), only to the extent the LIBOR Rate
for such Interest Period is not available or published at such time on a current
basis), (x) any Notice of Conversion or Continuation that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Rate Borrowing shall be ineffective, and (y) if any Notice of Borrowing requests
a LIBOR Rate Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

2.11        Compensation.  If (a) any payment of principal of any LIBOR Loan is
made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such LIBOR Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, or 5.2, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made on the date specified
in a Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan on
the date specified in a Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a LIBOR Loan on the date specified in a Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the Borrower shall after the Borrower’s receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent (within fifteen days
after such request) for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such LIBOR Loan.

 

2.12        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the Borrower use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided that such designation does not cause such
Lender or its lending office to suffer any economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10, 3.5 or 5.4.

 

2.13        Notice of Certain Costs.  Notwithstanding anything in this Agreement
to the contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or
5.4 is given by any Lender more than 180 days after such Lender has knowledge
(or should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower;

 

42

--------------------------------------------------------------------------------



 

provided that if the circumstance giving rise to such claim is retroactive, then
such 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

2.14        [Reserved].

 

2.15        Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)           Commitment Fees shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Lender pursuant to Section 4.1(a);

 

(b)           The Commitment and Total Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Majority Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 13.1); provided that any waiver, amendment or
modification requiring the consent of all Lenders pursuant to Section 13.1
(other than Section 13.1(x)) or requiring the consent of each affected Lender
pursuant to Section 13.1(i) or (ix) shall require the consent of such Defaulting
Lender (which for the avoidance of doubt would include any change to the
Maturity Date applicable to such Defaulting Lender, decreasing or forgiving any
principal or interest due to such Defaulting Lender, any decrease of any
interest rate applicable to Loans made by such Defaulting Lender (other than the
waiving of post-default interest rates) and any increase in such Defaulting
Lender’s Commitment);

 

(c)           If any Letter of Credit Exposure exists at the time a Lender
becomes a Defaulting Lender, then all or any part of such Letter of Credit
Exposure of such Defaulting Lender will, subject to the limitation in the
proviso below, automatically be reallocated (effective on the day such Lender
becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Commitment Percentages; provided that (A) each
Non-Defaulting Lender’s Total Exposure may not in any event exceed such
Non-Defaulting Lender’s Commitment as in effect at the time of such reallocation
and (B) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Issuing Banks or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender.  To the extent that all or any portion (the “unreallocated portion”) of
the Defaulting Lender’s Letter of Credit Exposure cannot, or can only partially,
be so reallocated to Non-Defaulting Lenders, whether by reason of the foregoing
proviso of this Section 2.15(c) or otherwise, the Borrower shall within two
Business Days following notice by the Administrative Agent Cash Collateralize
for the benefit of the applicable Issuing Bank only the Borrower’s obligations
corresponding to such Defaulting Lender’s Letter of Credit Exposure (after
giving effect to any partial reallocation pursuant this Section 2.15(c)), in
accordance with the procedures set forth in Section 3.8 for so long as such
Letter of Credit Exposure is outstanding.  If the Borrower Cash Collateralizes
any portion of such Defaulting Lender’s Letter of Credit Exposure pursuant to
this Section 2.15(c), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 4.1(b) with respect to such Defaulting
Lender’s Letter of Credit Exposure during the period such Defaulting Lender’s
Letter of Credit Exposure is Cash Collateralized.  If the Letter of Credit
Exposure of the Non-Defaulting Lenders is reallocated pursuant to this
Section 2.15(c), then the Letter of Credit Fees payable for the account of the
Lenders pursuant to Section 4.1(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Commitment Percentages and the Borrower shall not be
required to pay any Letter of Credit Fees to the Defaulting Lender pursuant to
Section 4.1(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period that such Defaulting Lender’s Letter of Credit
Exposure is reallocated, or if any Defaulting Lender’s Letter of Credit Exposure
is neither Cash Collateralized nor reallocated pursuant to this Section 2.15(c),
then, without prejudice to any rights or remedies of any Issuing Bank or any
Lender hereunder, all Letter of Credit Fees payable under

 

43

--------------------------------------------------------------------------------



 

Section 4.1(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to such Issuing Bank until such Letter of Credit
Exposure is Cash Collateralized and/or reallocated;

 

(d)           So long as any Lender is a Defaulting Lender, no Issuing Bank will
be required to issue any new Letter of Credit or amend any outstanding Letter of
Credit to increase the Stated Amount thereof, alter the drawing terms thereunder
or extend the expiry date thereof, unless each Issuing Bank is reasonably
satisfied that any exposure that would result from the exposure to such
Defaulting Lender is eliminated or fully covered by the Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof in
accordance with clause (c) above or otherwise in a manner reasonably
satisfactory to such Issuing Bank, and participating interests in any such newly
issued or increased Letter of Credit shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 2.15(c)(i) (and Defaulting Lenders
shall not participate therein);

 

(e)           If the Borrower, the Administrative Agent and each Issuing Bank
agree in writing in their discretion that a Lender that is a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon, as of the effective date specified
in such notice and subject to any conditions set forth therein, such Lender will
cease to be a Defaulting Lender and will be a Non-Defaulting Lender and any
applicable cash collateral shall be promptly returned to the Borrower and any
Letter of Credit Exposure of such Lender reallocated pursuant to
Section 2.15(c) shall be reallocated back to such Lender; provided that, except
to the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender; and

 

(f)            Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 11 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 13.8), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to each Issuing Bank; third, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fifth, to the payment of any amounts owing to the Lenders or any
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or such Issuing Bank against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and seventh, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is a payment
of the principal amount of any Loans or Unpaid Drawings, such payment shall be
applied solely to pay the relevant Loans of, and Unpaid Drawings owed to, the
relevant non-Defaulting Lenders on a pro rata basis prior to being applied in
the manner set forth in this Section 2.15(f).  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to Section 3.8 shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

 

44

--------------------------------------------------------------------------------



 

2.16        Payments and Claims.

 

(a)           Payment of Obligations. On the Termination Date, the Lenders shall
be entitled to immediate payment of all Obligations without further application
to, or order of, the Bankruptcy Court.

 

(b)           No Discharge; Survival of Claims.  Each Debtor agrees that (a) any
Confirmation Order entered in the Chapter 11 Cases shall not discharge or
otherwise affect in any way any of the Obligations, other than after the payment
in full in cash to the Secured Parties of all Obligations (and the Cash
Collateralization of all outstanding Letters of Credit in amount and subject to
documentation satisfactory to the Issuing Bank) and termination of the
Commitments on or before the effective date of an Acceptable Plan of
Reorganization and (b) to the extent the Obligations are not satisfied in full,
(i) the Obligations shall not be discharged by the entry of a Confirmation Order
(and each Credit Party, pursuant to Section 1141(d)(4) of the Bankruptcy Code,
hereby waives any such discharge) and (ii) the Superpriority Claim granted to
the Administrative Agent, the Lenders, and each other Secured Party pursuant to
the DIP Order and the Liens granted to the Administrative Agent pursuant to the
DIP Order, in each case subject to the Carve-Out, shall not be affected in any
manner by the entry of a Confirmation Order.

 

SECTION 3.         Letters of Credit.

 

3.1          Letters of Credit.

 

(a)           Subject to and upon the terms and conditions herein set forth, at
any time and from time to time on and after the Closing Date and prior to the
L/C Maturity Date, each Issuing Bank agrees, in reliance upon the agreements of
the Lenders set forth in this Section 3, to issue upon the request of the
Borrower and for the direct or indirect benefit of the Borrower and the
Restricted Subsidiaries, a Dollar denominated letter of credit or letters of
credit (the “Letters of Credit” and each, a “Letter of Credit”) in such form and
with such Issuer Documents as may be approved by the applicable Issuing Bank in
its reasonable discretion; provided that the Borrower shall be a co-applicant
of, and jointly and severally liable with respect to, each Letter of Credit
issued for the account of a Restricted Subsidiary.

 

(b)           Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letters of Credit
Outstanding at such time, would exceed the Letter of Credit Commitment then in
effect, (ii) no Letter of Credit shall be issued the Stated Amount of which
would cause the aggregate amount of all Lenders’ Total Exposures at such time to
exceed the Total Commitment then in effect, (iii) each Letter of Credit shall
have an expiration date occurring no later than one year after the date of
issuance or such longer period of time as may be agreed by the applicable
Issuing Bank, unless otherwise agreed upon by the Administrative Agent and the
applicable Issuing Bank or as provided under Section 3.2(b); provided that any
Letter of Credit may provide for automatic renewal thereof for additional
periods of up to 12 months or such longer period of time as may be agreed upon
by the applicable Issuing Bank, subject to the provisions of Section 3.2(b);
provided, further, that in no event shall such expiration date occur later than
the L/C Maturity Date unless arrangements which are reasonably satisfactory to
the applicable Issuing Bank to Cash Collateralize (or backstop) such Letter of
Credit have been made (and, in any event, no Lender shall have any obligation to
fund any L/C Participation in respect of any Unpaid Drawing after the L/C
Maturity Date), (iv) [reserved], (v) no Letter of Credit shall be issued if it
would be illegal under any applicable Requirement of Law for the beneficiary of
the Letter of Credit to have a Letter of Credit issued in its favor, (vi) no
Letter of Credit shall be issued by an Issuing Bank after it has received a
written notice from any Credit Party or the Administrative Agent or the Majority
Lenders stating that a Default or Event of Default has occurred and is
continuing until such time as such Issuing Bank shall have received a written
notice (A) of rescission of such notice from the party or parties originally
delivering such notice, (B) of the waiver of such Default or Event of Default in
accordance with the provisions of Section 13.1 or (C) that such Default or Event
of Default is no longer continuing, (vii) no

 

45

--------------------------------------------------------------------------------



 

Letter of Credit shall be issued by an Issuing Bank the Stated Amount of which,
when added to the Letters of Credit Outstanding issued by such Issuing Bank,
would exceed $50,000,000 (or such greater amount agreed to by such Issuing Bank
in its sole discretion from time to time), and (viii) no Issuing Bank shall have
an obligation to issue a Letter of Credit the proceeds of which would be
available to any Person in any manner that would result in a violation of one or
more policies of such Issuing Bank applicable to letters of credit generally.

 

(c)           Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the applicable Issuing Bank (which notice the Administrative Agent shall
promptly transmit to each of the applicable Lenders), the Borrower shall have
the right, on any day, permanently to terminate or reduce the Letter of Credit
Commitment in whole or in part; provided that, after giving effect to such
termination or reduction, the Letters of Credit Outstanding shall not exceed the
Letter of Credit Commitment.

 

3.2          Letter of Credit Applications.

 

(a)           Whenever the Borrower desires that a Letter of Credit be issued,
amended or renewed for its account on its own behalf, or on behalf of its
Restricted Subsidiaries, the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the applicable Issuing Bank and the
Administrative Agent a Letter of Credit application, amendment request or any
such document as may be approved by the applicable Issuing Bank (each, a “Letter
of Credit Application”).  Upon receipt of any Letter of Credit Application or
amendment request, the applicable Issuing Bank will use its best efforts to
process such Letter of Credit Application (i) on the Business Day on which such
Letter of Credit Application is received, provided that such Letter of Credit
Application is received no later than 12:00 p.m. on such Business Day, or
(ii) otherwise, on the first Business Day next succeeding receipt of such Letter
of Credit Application.  No Issuing Bank shall issue any Letters of Credit unless
such Issuing Bank shall have received notice from the Administrative Agent that
the conditions to such issuance have been met.

 

(b)           If the Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such Issuing Bank to prevent any
such extension at least once in each 12-month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
12-month period to be agreed upon at the time such Letter of Credit is issued. 
Unless otherwise directed by the applicable Issuing Bank, the Borrower shall not
be required to make a specific request to such Issuing Bank for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the L/C Maturity Date; provided, however, that such Issuing
Bank shall not permit any such extension if (i) such Issuing Bank has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (b) of Section 3.1 or otherwise),
or (ii) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(A) from the Administrative Agent that the Majority Lenders have elected not to
permit such extension or (B) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 7
are not then satisfied, and in each such case directing such Issuing Bank not to
permit such extension.

 

(c)           Each Issuing Bank (other than the Administrative Agent or any of
its Affiliates) shall, at least once each week, provide the Administrative Agent
with a list of all Letters of Credit issued by it that are outstanding at such
time; provided that, upon written request from the Administrative Agent,

 

46

--------------------------------------------------------------------------------



 

such Issuing Bank shall thereafter notify the Administrative Agent in writing on
each Business Day of all Letters of Credit issued on the prior Business Day by
such Issuing Bank; provided further that the notification requirements of this
Section 3.2(c) shall not apply with respect to any Existing Letter of Credit.

 

(d)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

 

3.3          Letter of Credit Participations.

 

(a)           Immediately upon the issuance by an Issuing Bank of any Letter of
Credit (and on the Closing Date, with respect to the Existing Letters of
Credit), such Issuing Bank shall be deemed to have sold and transferred to each
Lender (each such Lender, in its capacity under this Section 3.3, an “L/C
Participant”), and each such L/C Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Bank, without
recourse or warranty, an undivided interest and participation (each an “L/C
Participation”), to the extent of such L/C Participant’s Commitment Percentage,
in each Letter of Credit, each substitute therefor, each drawing made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto.

 

(b)           In determining whether to pay under any Letter of Credit, the
relevant Issuing Bank shall have no obligation relative to the L/C Participants
other than to confirm that (i) any documents required to be delivered under such
Letter of Credit have been delivered, (ii) such Issuing Bank has examined the
documents with reasonable care and (iii) the documents appear to comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by the relevant Issuing Bank under or in connection with any Letter
of Credit issued by it, if taken or omitted in the absence of gross negligence
or willful misconduct, shall not create for such Issuing Bank any resulting
liability.

 

(c)           In the event that an Issuing Bank makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to such Issuing Bank pursuant to Section 3.4(a), such Issuing Bank shall
promptly notify the Administrative Agent and each L/C Participant of such
failure, and each such L/C Participant shall promptly and unconditionally pay to
the Administrative Agent for the account of such Issuing Bank, the amount of
such L/C Participant’s Commitment Percentage of such unreimbursed payment in
Dollars and in immediately available funds; provided, however, that no L/C
Participant shall be obligated to pay to the Administrative Agent for the
account of such Issuing Bank its Commitment Percentage of such unreimbursed
amount arising from any wrongful payment made by such Issuing Bank under any
such Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such Issuing Bank.  Each L/C
Participant shall make available to the Administrative Agent for the account of
the relevant Issuing Bank such L/C Participant’s Commitment Percentage of the
amount of such payment no later than 1:00 p.m. on the first Business Day after
the date notified by such Issuing Bank in immediately available funds.  If and
to the extent such L/C Participant shall not have so made its Commitment
Percentage of the amount of such payment available to the Administrative Agent
for the account of the relevant Issuing Bank, such L/C Participant agrees to pay
to the Administrative Agent for the account of such Issuing Bank, forthwith on
demand, such amount, together with interest thereon for each day from such date
until the date such amount is paid to the Administrative Agent for the account
of such Issuing Bank at a rate per annum equal to the Overnight Rate from time
to time then in effect, plus any administrative, processing or similar fees
customarily charged by such Issuing Bank in connection with the foregoing.  The
failure of any L/C Participant to make available to the Administrative Agent for
the account of any Issuing Bank its Commitment Percentage of any payment under
any Letter of Credit shall not relieve any other L/C Participant of its
obligation hereunder to make available to the Administrative Agent for

 

47

--------------------------------------------------------------------------------



 

the account of such Issuing Bank its Commitment Percentage of any payment under
such Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent such other L/C Participant’s
Commitment Percentage of any such payment.

 

(d)           Whenever an Issuing Bank receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of such Issuing Bank any payments from the L/C
Participants pursuant to clause (c) above, such Issuing Bank shall pay to the
Administrative Agent and the Administrative Agent shall promptly pay to each L/C
Participant that has paid its Commitment Percentage of such reimbursement
obligation, in Dollars and in immediately available funds, an amount equal to
such L/C Participant’s share (based upon the proportionate aggregate amount
originally funded by such L/C Participant to the aggregate amount funded by all
L/C Participants) of the principal amount so paid in respect of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective L/C Participations at the Overnight Rate.

 

(e)           The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of an Issuing Bank with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including under any of the following circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Issuing Bank, any
Lender or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the Borrower and the beneficiary
named in any such Letter of Credit);

 

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)           the occurrence of any Default or Event of Default;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of any Issuing Bank its Commitment
Percentage of any unreimbursed amount arising from any wrongful payment made by
such Issuing Bank under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Issuing
Bank.

 

3.4          Agreement to Repay Letter of Credit Drawings.

 

(a)           The Borrower hereby agrees to reimburse the relevant Issuing Bank
by making payment in Dollars to such Issuing Bank or to the Administrative Agent
for the account of such Issuing Bank (whether with its own funds or with
proceeds of the Loans) in immediately available funds, for any payment or
disbursement made by such Issuing Bank under any Letter of Credit issued by it
(each such amount so paid until reimbursed, an “Unpaid Drawing”) (i) within one
Business Day of the date

 

48

--------------------------------------------------------------------------------



 

of such payment or disbursement if such Issuing Bank provides notice to the
Borrower of such payment or disbursement prior to 11:00 a.m. on such next
succeeding Business Day (from the date of such payment or disbursement) or
(ii) if such notice is received after such time, on the next Business Day
following the date of receipt of such notice (such required date for
reimbursement under clause (i) or (ii), as applicable, on such Business Day (the
“Reimbursement Date”)), with interest on the amount so paid or disbursed by such
Issuing Bank, from and including the date of such payment or disbursement to but
excluding the Reimbursement Date, at the per annum rate for each day equal to
the rate described in Section 2.8(a); provided that, notwithstanding anything
contained in this Agreement to the contrary, with respect to any Letter of
Credit, (i) unless the Borrower shall have notified the Administrative Agent and
such Issuing Bank prior to 11:00 a.m. on the Reimbursement Date that the
Borrower intends to reimburse such Issuing Bank for the amount of such drawing
with funds other than the proceeds of Loans, the Borrower shall be deemed to
have given a Notice of Borrowing requesting that the Lenders make Loans (which
shall be ABR Loans) on the Reimbursement Date in an amount equal to the amount
at such drawing, and (ii) the Administrative Agent shall promptly notify each
L/C Participant of such drawing and the amount of its Loan to be made in respect
thereof, and each L/C Participant shall be irrevocably obligated to make a Loan
to the Borrower in the manner deemed to have been requested in the amount of its
Commitment Percentage of the applicable Unpaid Drawing by 12:00 noon on such
Reimbursement Date by making the amount of such Loan available to the
Administrative Agent.  Such Loans made in respect of such Unpaid Drawing on such
Reimbursement Date shall be made without regard to the Minimum Borrowing Amount
and without regard to the satisfaction of the conditions set forth in
Section 7.  The Administrative Agent shall use the proceeds of such Loans solely
for purpose of reimbursing the relevant Issuing Bank for the related Unpaid
Drawing.  In the event that the Borrower fails to Cash Collateralize any Letter
of Credit that is outstanding on the L/C Maturity Date, the full amount of the
Letters of Credit Outstanding in respect of such Letter of Credit shall be
deemed to be an Unpaid Drawing subject to the provisions of this Section 3.4
except that such Issuing Bank shall hold the proceeds received from the Lenders
as contemplated above as cash collateral for such Letter of Credit to reimburse
any Drawing under such Letter of Credit and shall use such proceeds first, to
reimburse itself for any Drawings made in respect of such Letter of Credit
following the L/C Maturity Date, second, to the extent such Letter of Credit
expires or is returned undrawn while any such cash collateral remains, to the
repayment of obligations in respect of any Loans that have not paid at such time
and third, to the Borrower or as otherwise directed by a court of competent
jurisdiction.  Nothing in this Section 3.4(a) shall affect the Borrower’s
obligation to repay all outstanding Loans when due in accordance with the terms
of this Agreement.

 

(b)           The obligations of the Borrower under this Section 3.4 to
reimburse the relevant Issuing Bank with respect to Unpaid Drawings (including,
in each case, interest thereon) shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances and irrespective of any set-off,
counterclaim or defense to payment that the Borrower or any other Person may
have or have had against such Issuing Bank, the Administrative Agent or any
Lender (including in its capacity as an L/C Participant), including any defense
based upon (i) the failure of any drawing under a Letter of Credit (each a
“Drawing”) to conform to the terms of the Letter of Credit, (ii) any
non-application or misapplication by the beneficiary of the proceeds of such
Drawing, (iii) any lack of validity or enforceability of any Letter of Credit or
this Agreement, or any term or provision therein, (iv) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (v) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such letter of Credit, or (vi) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.  None
of the Administrative Agent, the Lenders or the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the

 

49

--------------------------------------------------------------------------------



 

preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank provided
that the foregoing shall not be construed to excuse the relevant Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties hereto agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank that issued such Letter of Credit
may in its sole discretion, either accept or make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

3.5          Increased Costs.  If, after the Closing Date, the adoption of any
Change in Law shall either (a) impose, modify or make applicable any reserve,
deposit, capital adequacy, liquidity, or similar requirement against Letters of
Credit issued by any Issuing Bank, or any L/C Participant’s L/C Participation
therein, or (b) impose on any Issuing Bank or any L/C Participant any other
conditions, costs or expenses affecting its obligations under this Agreement in
respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the cost to such Issuing Bank or such L/C
Participant of issuing, maintaining or participating in any Letter of Credit, or
to reduce the amount of any sum received or receivable by such Issuing Bank or
such L/C Participant hereunder (other than (i) Taxes indemnifiable under
Section 5.4, or (ii) Excluded Taxes) in respect of Letters of Credit or L/C
Participations therein, then, promptly (and in any event no later than 15 days)
after receipt of written demand to the Borrower by such Issuing Bank or such L/C
Participant, as the case may be (a copy of which notice shall be sent by such
Issuing Bank or such L/C Participant to the Administrative Agent), the Borrower
shall pay to such Issuing Bank or such L/C Participant such additional amount or
amounts as will compensate such Issuing Bank or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that no
Issuing Bank or L/C Participant shall be entitled to such compensation as a
result of such Person’s compliance with, or pursuant to any request or directive
to comply with, any such Requirement of Law as in effect on the Closing Date.  A
certificate submitted to the Borrower by the relevant Issuing Bank or an L/C
Participant, as the case may be (a copy of which certificate shall be sent by
such Issuing Bank or such L/C Participant to the Administrative Agent), setting
forth in reasonable detail the basis for the determination of such additional
amount or amounts necessary to compensate such Issuing Bank or such L/C
Participant as aforesaid shall be conclusive and binding on the Borrower absent
clearly demonstrable error.

 

3.6          New or Successor Issuing Bank.

 

(a)           Any Issuing Bank may resign as an Issuing Bank upon 30 days’ prior
written notice to the Administrative Agent, the Lenders and the Borrower.  The
Borrower may replace any Issuing Bank for any reason upon written notice to such
Issuing Bank and the Administrative Agent and may add Issuing Banks at any time
upon notice to the Administrative Agent.  If an Issuing Bank shall resign or be
replaced, or if the Borrower shall decide to add a new Issuing Bank under this
Agreement, then the Borrower may appoint from among the Lenders a successor
issuer of Letters of Credit or a new Issuing Bank, as the case may be, or, with
the consent of the Administrative Agent (such consent not to be unreasonably
withheld) and such new Issuing Bank, another successor or new issuer of Letters
of Credit, whereupon such successor issuer shall succeed to the rights, powers
and duties of the replaced or resigning Issuing Bank under this Agreement and
the other Credit Documents, or such new issuer of

 

50

--------------------------------------------------------------------------------



 

Letters of Credit shall be granted the rights, powers and duties of an Issuing
Bank hereunder, and the term “Issuing Bank” shall mean such successor or such
new issuer of Letters of Credit effective upon such appointment.  The acceptance
of any appointment as an Issuing Bank hereunder whether as a successor issuer or
new issuer of Letters of Credit in accordance with this Agreement, shall be
evidenced by an agreement entered into by such new or successor issuer of
Letters of Credit, in a form reasonably satisfactory to the Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
such new or successor issuer of Letters of Credit shall become an “Issuing Bank”
hereunder.  After the resignation or replacement of an Issuing Bank hereunder,
the resigning or replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Credit Documents with respect to Letters of Credit
issued by it prior to such resignation or replacement, but shall not be required
to issue additional Letters of Credit. In connection with any resignation or
replacement pursuant to this clause (a) (but, in case of any such resignation,
only to the extent that a successor issuer of Letters of Credit shall have been
appointed), either (i) the Borrower, the resigning or replaced Issuing Bank and
the successor issuer of Letters of Credit shall arrange to have any outstanding
Letters of Credit issued by the resigning or replaced Issuing Bank replaced with
Letters of Credit issued by the successor issuer of Letters of Credit or
(ii) the Borrower shall cause the successor issuer of Letters of Credit, if such
successor issuer is reasonably satisfactory to the replaced or resigning Issuing
Bank, to issue “back-stop” Letters of Credit naming the resigning or replaced
Issuing Bank as beneficiary for each outstanding Letter of Credit issued by the
resigning or replaced Issuing Bank, which new Letters of Credit shall have a
Stated Amount equal to the Letters of Credit being back-stopped and the sole
requirement for drawing on such new Letters of Credit shall be a drawing on the
corresponding back- stopped Letters of Credit.  After any resigning or replaced
Issuing Bank’s resignation or replacement as Issuing Bank, the provisions of
this Agreement relating to an Issuing Bank shall inure to its benefit as to any
actions taken or omitted to be taken by it (A) while it was an Issuing Bank
under this Agreement or (B) at any time with respect to Letters of Credit issued
by such Issuing Bank.

 

(b)           To the extent that there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including any obligations related to the payment of fees or the reimbursement
or funding of amounts drawn), except that the Borrower, the resigning or
replaced Issuing Bank and the successor issuer of Letters of Credit shall have
the obligations regarding outstanding Letters of Credit described in clause
(a) above.

 

3.7          Role of Issuing Bank.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no Issuing Bank shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the Issuing
Banks, the Administrative Agent, any of their respective affiliates nor any
correspondent, participant or assignee of any Issuing Bank shall be liable to
any Lender for (a) any action taken or omitted in connection herewith at the
request or with the approval of the Majority Lenders, (b) any action taken or
omitted in the absence of gross negligence or willful misconduct or (c) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  None of the Issuing Banks, the Administrative
Agent, any of their respective affiliates nor any correspondent, participant or
assignee of any Issuing Bank shall be liable or responsible for any of the
matters described in Section 3.3(e); provided that anything in such Section to
the contrary notwithstanding, the Borrower may have a claim against an Issuing
Bank, and such Issuing Bank may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
Issuing Bank’s willful misconduct or gross

 

51

--------------------------------------------------------------------------------



 

negligence or such Issuing Bank’s unlawful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, any Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no Issuing Bank shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

3.8          Cash Collateral.

 

(a)           Upon the request of the Majority Lenders if, as of the L/C
Maturity Date, there are any Letters of Credit Outstanding, the Borrower shall
immediately Cash Collateralize the then Letters of Credit Outstanding.

 

(b)           If any Event of Default shall occur and be continuing, the
Majority Lenders may require that the L/C Obligations be Cash Collateralized.

 

(c)           For purposes of this Agreement, “Cash Collateralize” shall mean to
(i) pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the Issuing Banks and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in an amount equal to the amount
of the Letters of Credit Outstanding required to be Cash Collateralized (the
“Required Cash Collateral Amount”) or (ii) if the relevant Issuing Bank
benefiting from such collateral shall agree in its reasonable discretion, other
forms of credit support (including any backstop letter of credit) in a face
amount equal to 105% of the Required Cash Collateral Amount from an issuer
reasonably satisfactory to such Issuing Bank, in each case under clause (i) and
(ii) above pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant Issuing Bank (which
documents are hereby consented to by the Lenders).  Derivatives of such term
have corresponding meanings.  The Borrower hereby grants to the Administrative
Agent, for the benefit of the Issuing Banks and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing.  Such cash collateral shall be maintained in blocked,
interest bearing deposit accounts established by and in the name of the
Borrower, subject at all times, in each case, to a Control Agreement.

 

3.9          Existing Letters of Credit.  Subject to the terms and conditions
hereof, each Existing Letter of Credit that is outstanding on the Closing Date,
listed on Schedule 3.9 shall, effective as of the Closing Date and without any
further action by the Borrower, be continued as a Letter of Credit hereunder and
from and after the Closing Date shall be deemed a Letter of Credit for all
purposes hereof and shall be subject to and governed by the terms and conditions
hereof.

 

3.10        Applicability of ISP and UCP.  Unless otherwise expressly agreed to
by the relevant Issuing Bank and the Borrower when a Letter of Credit is issued,
(a) the rules of the ISP or the Uniform Customs and Practice for Documentary
Credits shall apply to each standby Letter of Credit and (b) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.

 

3.11        Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms of this
Agreement shall control.

 

3.12        Letters of Credit Issued for Restricted Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrower shall be obligated to reimburse the relevant Issuing
Bank hereunder for any and all drawings under such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of Letters of Credit

 

52

--------------------------------------------------------------------------------



 

for the account of Restricted Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Restricted Subsidiaries.

 

SECTION 4.         Fees; Commitments.

 

4.1          Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent in Dollars,
for the account of each Lender (in each case pro rata according to the
respective Commitment Percentages of the Lenders), a commitment fee (the
“Commitment Fee”) for each day from the Closing Date until but excluding the
Termination Date.  Each Commitment Fee shall be payable by the Borrower
quarterly in arrears on the last Business Day of each March, June, September and
December (for the three-month period (or portion thereof) ended on such day for
which no payment has been received) and on the Termination Date (for the period
ended on such date for which no payment has been received pursuant to clause
(i) above), and shall be computed for each day during such period at a rate
equal to 0.50% per annum on the Available Commitment in effect on such day.

 

(b)           The Borrower agrees to pay to the Administrative Agent in Dollars
for the account of the Lenders pro rata on the basis of their respective Letter
of Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from the date of issuance of such Letter of Credit
until the termination or expiration date of such Letter of Credit computed at a
rate for each day equal to 3.50% per annum on the average daily Stated Amount of
such Letter of Credit.  Such Letter of Credit Fees shall be due and payable
(i) quarterly in arrears on the last Business Day of each March, June,
September and December and (ii) on the Termination Date (for the period for
which no payment has been received pursuant to clause (i) above).

 

(c)           The Borrower agrees to pay to each Issuing Bank a fee in respect
of each Letter of Credit issued by it (the “Fronting Fee”), for the period from
the date of issuance of such Letter of Credit to the termination or expiration
date of such Letter of Credit, computed at the rate for each day equal to 0.125%
per annum (or such other amount as may be agreed in a separate writing between
the Borrower and the relevant Issuing Bank) on the average daily Stated Amount
of such Letter of Credit (or at such other rate per annum as agreed in writing
between the Borrower and the relevant Issuing Bank).  Such Fronting Fees shall
be due and payable by the Borrower (i) quarterly in arrears on the last Business
Day of each March, June, September and December and (ii) on the Termination Date
(for the period for which no payment has been received pursuant to clause
(i) above).

 

(d)           The Borrower agrees to pay directly to each Issuing Bank upon each
issuance of, drawing under, and/or amendment of, a Letter of Credit issued by it
such amount as the relevant Issuing Bank and the Borrower shall have agreed upon
for issuances of, drawings under or amendments of, letters of credit issued by
it.

 

(e)           The Borrower agrees to pay to the Administrative Agent the
administrative agent fees in the amounts and on the dates as set forth in
writing from time to time between the Administrative Agent and the Borrower.

 

4.2          Voluntary Reduction of Commitments.

 

(a)           Upon at least two Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent at
the Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Commitments, in whole or in part; provided that (a) with respect to the
Commitments, any such termination or reduction shall apply proportionately and
permanently to reduce the Commitments of each of the Lenders

 

53

--------------------------------------------------------------------------------



 

(provided that (x) after giving effect to any such reduction and to the
repayment of any Loans made on such date, the Total Exposure of any such Lender
does not exceed the Commitment of such Lender and (y) for the avoidance of
doubt, any such repayment of Loans contemplated by the preceding clause shall be
made in compliance with the requirements of Section 5.3(a) with respect to the
ratable allocation of payments hereunder), (b) any partial reduction pursuant to
this Section 4.2 shall be in the amount of at least $1,000,000 and (c) after
giving effect to such termination or reduction and to any prepayments of Loans
or cancellation or Cash Collateralization of Letters of Credit made on the date
thereof in accordance with this Agreement, the aggregate amount of the Lenders’
Total Exposures shall not exceed the Total Commitment.

 

(b)           The Borrower may terminate the unused amount of the Commitment of
a Defaulting Lender upon not less than two (2) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of Section 2.15(f) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any Issuing Bank
or any Lender may have against such Defaulting Lender.

 

4.3          Mandatory Termination of Commitments.  The Total Commitment shall
terminate at 5:00 p.m. on the Termination Date.

 

SECTION 5.         Payments.

 

5.1          Voluntary Prepayments.  The Borrower shall have the right to prepay
Loans, without premium or penalty, in whole or in part from time to time on the
following terms and conditions:

 

(a)           the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to make such prepayment, the amount of such
prepayment and (in the case of LIBOR Loans) the specific Borrowing(s) being
prepaid, which notice shall be given by the Borrower no later than 1:00
p.m. (i) in the case of LIBOR Loans, three Business Days prior to such
prepayment and (ii) in the case of ABR Loans on the date of such prepayment and
shall promptly be transmitted by the Administrative Agent to each of the
Lenders;

 

(b)           each partial prepayment of (i) LIBOR Loans shall be in a minimum
amount of $500,000 and in multiples of $100,000 in excess thereof, and (ii) any
ABR Loans shall be in a minimum amount of $500,000 and in multiples of $100,000
in excess thereof; provided that no partial prepayment of LIBOR Loans made
pursuant to a single Borrowing shall reduce the outstanding LIBOR Loans made
pursuant to such Borrowing to an amount less than the applicable Minimum
Borrowing Amount for such LIBOR Loans; and

 

(c)           any prepayment of LIBOR Loans pursuant to this Section 5.1 on any
day other than the last day of an Interest Period applicable thereto shall be
subject to compliance by the Borrower with the applicable provisions of
Section 2.11.

 

Each such notice shall specify the date and amount of such prepayment and the
Type of Loans to be prepaid.  At the Borrower’s election in connection with any
prepayment pursuant to this Section 5.1, such prepayment shall not be applied to
any Loans of a Defaulting Lender.

 

5.2          Mandatory Prepayments.

 

(a)           Repayment following Optional Reduction of Commitments.  If, after
giving effect to any termination or reduction of the Commitments pursuant to
Section 4.2(a), the aggregate Total

 

54

--------------------------------------------------------------------------------



 

Exposures of all Lenders exceeds the Total Commitment (as reduced), then the
Borrower shall on the same Business Day (i) prepay the remaining Loans on the
date of such termination or reduction in an aggregate principal amount equal to
such excess and (ii) if any excess remains after prepaying all of the Loans as a
result of any Letter of Credit Exposure, pay to the Administrative Agent on
behalf of the Issuing Banks and the L/C Participants an amount in cash or
otherwise Cash Collateralize an amount equal to such excess as provided in
Section 3.8.

 

(b)           [Reserved].

 

(c)           Application to Loans.  With respect to each prepayment of Loans
elected under Section 5.1 or required by Section 5.2, the Borrower may designate
(i) the Types of Loans that are to be prepaid and the specific
Borrowing(s) being repaid and (ii) the Loans to be prepaid; provided that
(A) each prepayment of any Loans made pursuant to a Borrowing shall be applied
pro rata among such Loans and (B) notwithstanding the provisions of the
preceding clause (A), no prepayment of Loans shall be applied to the Loans of
any Defaulting Lender unless otherwise agreed to in writing by the Borrower. In
the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11.

 

(d)           LIBOR Interest Periods.  In lieu of making any payment pursuant to
this Section 5.2 in respect of any LIBOR Loan, other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit, on behalf of the
Borrower, with the Administrative Agent an amount equal to the amount of the
LIBOR Loan to be prepaid and such LIBOR Loan shall be repaid on the last day of
the Interest Period therefor in the required amount.  Such deposit shall be held
by the Administrative Agent in a corporate time deposit account established on
terms reasonably satisfactory to the Administrative Agent, earning interest at
the then customary rate for accounts of such type.  The Borrower hereby grants
to the Administrative Agent, for the benefit of the Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing.  Such deposit shall constitute cash collateral for the LIBOR
Loans to be so prepaid; provided that the Borrower may at any time direct that
such deposit be applied to make the applicable payment required pursuant to this
Section 5.2.

 

5.3          Method and Place of Payment.

 

(a)           All payments under this Agreement shall be made by the Borrower
without set-off, counterclaim or deduction of any kind. Unless otherwise
specifically provided herein, all such payments shall be made to the
Administrative Agent for the ratable account of the Lenders entitled thereto or
the Issuing Banks entitled thereto, as the case may be, not later than 2:00
p.m., in each case, on the date when due and shall be made in immediately
available funds at the Administrative Agent’s Office or at such other office as
the Administrative Agent shall specify for such purpose by notice to the
Borrower, it being understood that written or facsimile notice by the Borrower
to the Administrative Agent to make a payment from the funds in the Borrower’s
account at the Administrative Agent’s Office shall constitute the making of such
payment to the extent of such funds held in such account.  All repayments or
prepayments of any Loans (whether of principal, interest or otherwise) hereunder
and all other payments under each Credit Document shall be made in Dollars.  The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m. or,
otherwise, on the next Business Day in the sole discretion of the Administrative
Agent) like funds relating to the payment of principal or interest or fees
ratably to the Lenders or the Issuing Banks, as applicable, entitled thereto.

 

(b)           For purposes of computing interest or fees, any payments under
this Agreement that are made later than 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day in the sole discretion of the
Administrative Agent.  Whenever any payment to be made hereunder shall

 

55

--------------------------------------------------------------------------------



 

be stated to be due on a day that is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable during such extension at the
applicable rate in effect immediately prior to such extension.

 

5.4          Net Payments.

 

(a)           Any and all payments made by or on behalf of the Borrower or any
Guarantor under this Agreement or any other Credit Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
Taxes; provided that if the Borrower, any Guarantor, the Administrative Agent or
any other applicable withholding agent shall be required by applicable
Requirements of Law to deduct or withhold any Taxes from such payments, then
(i) the applicable withholding agent shall make such deductions or withholdings
as are reasonably determined by the applicable withholding agent to be required
by any applicable Requirement of Law, (ii) the applicable withholding agent
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority within the time allowed and in accordance with applicable
Requirements of Law, and (iii) to the extent withholding or deduction is
required to be made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower or such Guarantor shall be increased as necessary so
that after all required deductions and withholdings have been made (including
deductions or withholdings applicable to additional sums payable under this
Section 5.4) the Administrative Agent, the Collateral Agent, or the applicable
Issuing Bank or Lender, as the case may be, receives an amount equal to the sum
it would have received had no such deductions or withholdings been made. 
Whenever any Indemnified Taxes or Other Taxes are payable by the Borrower or
such Guarantor, as promptly as possible thereafter, the Borrower or Guarantor
shall send to the Administrative Agent for its own account or for the account of
such Issuing Bank or Lender, as the case may be, a certified copy of an official
receipt (or other evidence acceptable to such Issuing Bank or Lender, acting
reasonably) received by the Borrower or such Guarantor showing payment thereof. 
Without duplication, after any payment of Taxes by any Credit Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 5.4, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, a copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by laws to report such payment or other evidence of
such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be.

 

(b)           The Borrower shall timely pay and shall indemnify and hold
harmless the Administrative Agent, the Collateral Agent and each Lender with
regard to any Other Taxes (whether or not such Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority).

 

(c)           The Borrower shall indemnify and hold harmless the Administrative
Agent, the Collateral Agent and each Lender within 15 Business Days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes imposed on the Administrative Agent, the Collateral Agent or such Lender,
as the case may be (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.4), and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender, the Administrative Agent or the
Collateral Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.

 

(d)           Each Lender shall deliver to the Borrower and the Administrative
Agent, at such time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law and such other reasonably requested information as
will permit the Borrower or the Administrative Agent, as the case may be, to
determine

 

56

--------------------------------------------------------------------------------



 

(A) whether or not any payments made hereunder or under any other Credit
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender by any Credit Party pursuant to any Credit Document or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.  In addition, any Lender, if requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

(e)           Without limiting the generality of Section 5.4(d), each Non-U.S.
Lender with respect to any Loan made to the Borrower shall, to the extent it is
legally eligible to do so:

 

(i)            deliver to the Borrower and the Administrative Agent, prior to
the date on which the first payment to the Non-U.S. Lender is due hereunder, two
copies of (A) in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, United States Internal Revenue Service
Form W-8BEN or W-8BEN-E (or any applicable successor form) (together with a
certificate (substantially in the form of Exhibit K) representing that such
Non-U.S. Lender is not a bank for purposes of Section 881(c) of the Code, is not
a “10-percent shareholder” (within the meaning of Section 871(h)(3)(B) of the
Code) of the Borrower, is not a CFC related to the Borrower (within the meaning
of Section 864(d)(4) of the Code) and the interest payments in question are not
effectively connected with the conduct by such Lender of a trade or business
within the United States), (B) Internal Revenue Service Form W-8BEN, W-8BEN-E or
Form W-8ECI (or any applicable successor form), in each case properly completed
and duly executed by such Non-U.S. Lender claiming complete exemption from, or
reduced rate of, U.S. federal withholding tax on payments by the Borrower under
this Agreement, (C) Internal Revenue Service Form W-8IMY (or any applicable
successor form) and all necessary attachments (including the forms described in
clauses (A) and (B) above, provided that if the Non-U.S. Lender is a partnership
and not a participating Lender, and one or more of the partners is claiming
portfolio interest treatment, the Non-Bank Tax Certificate may be provided by
such Non-U.S. Lender on behalf of such partners) or (D) any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made; and

 

(ii)           deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete or invalid, after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrower and the
Administrative Agent, and from time to time thereafter if reasonably requested
by the Borrower or the Administrative Agent.

 

Any Non-U.S. Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Non-U.S. Lender’s inability to do so.

 

Each Person that shall become a Participant pursuant to Section 13.6 or a Lender
pursuant to Section 13.6 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 5.4(e); provided that in the case of a Participant such Participant
shall furnish all such required forms and statements to the Person from which
the related participation shall have been purchased.

 

57

--------------------------------------------------------------------------------



 

In addition, to the extent it is legally eligible to do so, each Agent shall
deliver to the Borrower (x)(I) prior to the date on which the first payment by
the Borrower is due hereunder or (II) prior to the first date on or after the
date on which such Agent becomes a successor Agent pursuant to Section 12.9 on
which payment by the Borrower is due hereunder, as applicable, two copies of a
properly completed and executed IRS Form W-9 certifying its exemption from U.S.
Federal backup withholding or a properly completed and executed applicable IRS
Form W-8 certifying its non-U.S. status and its entitlement to any treaty
benefits, and (y) on or before the date on which any such previously delivered
documentation expires or becomes obsolete or invalid, after the occurrence of
any event requiring a change in the most recent documentation previously
delivered by it to the Borrower, and from time to time if reasonably requested
by the Borrower, two further copies of such documentation.

 

(f)                                   If any Lender, any Issuing Bank, the
Administrative Agent or the Collateral Agent, as applicable, determines, in its
sole discretion, that it had received a refund of an Indemnified Tax or Other
Tax for which a payment has been made by the Borrower or any Guarantor pursuant
to this Agreement or any other Credit Document, which refund in the good faith
judgment of such Lender, such Issuing Bank, the Administrative Agent or the
Collateral Agent, as the case may be, is attributable to such payment made by
the Borrower or any Guarantor, then the Lender, the Issuing Bank, the
Administrative Agent or the Collateral Agent, as the case may be, shall
reimburse the Borrower or such Guarantor for such amount (net of all reasonable
out-of-pocket expenses of such Lender, such Issuing Bank, the Administrative
Agent or the Collateral Agent, as the case may be, and without interest other
than any interest received thereon from the relevant Governmental Authority with
respect to such refund) as the Lender, the Issuing Bank, Administrative Agent or
the Collateral Agent, as the case may be, determines in its sole discretion to
be the proportion of the refund as will leave it, after such reimbursement, in
no better or worse position (taking into account expenses or any taxes imposed
on the refund) than it would have been in if the payment had not been required;
provided that the Borrower or such Guarantor, upon the request of the Lender,
the Issuing Bank, the Administrative Agent or the Collateral Agent, agrees to
repay the amount paid over to the Borrower or such Guarantor (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Lender, the Issuing Bank, the Administrative Agent or the
Collateral Agent in the event the Lender, the Issuing Bank, the Administrative
Agent or the Collateral Agent is required to repay such refund to such
Governmental Authority.  In such event, such Lender, the Issuing Bank, the
Administrative Agent or the Collateral Agent, as the case may be, shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant Governmental Authority (provided that such Lender, such Issuing Bank,
the Administrative Agent or the Collateral Agent may delete any information
therein that it deems confidential).  A Lender, an Issuing Bank, the
Administrative Agent or the Collateral Agent shall claim any refund that it
determines is available to it, unless it concludes in its sole discretion that
it would be adversely affected by making such a claim.  No Lender nor any
Issuing Bank nor the Administrative Agent nor the Collateral Agent shall be
obliged to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to any Credit Party in connection with
this clause (f) or any other provision of this Section 5.4.

 

(g)                                  If the Borrower determines that a
reasonable basis exists for contesting an Indemnified Tax or Other Tax for which
a Credit Party has paid additional amounts or indemnification payments, each
Lender or Agent, as the case may be, shall use reasonable efforts to cooperate
with the Borrower as the Borrower may reasonably request in challenging such
Tax.  The Borrower shall indemnify and hold each Lender and Agent harmless
against any out-of-pocket expenses incurred by such Person in connection with
any request made by the Borrower pursuant to this Section 5.4(g).  Nothing in
this Section 5.4(g) shall obligate any Lender or Agent to take any action that
such Person, in its sole judgment, determines may result in a material detriment
to such Person.

 

(h)                                 Each U.S. Lender shall deliver to the
Borrower and the Administrative Agent two Internal Revenue Service Forms W-9 (or
substitute or successor form), properly completed and duly

 

58

--------------------------------------------------------------------------------



 

executed, certifying that such U.S. Lender is exempt from United States federal
backup withholding (i) on or prior to the Closing Date (or on or prior to the
date it becomes a party to this Agreement), (ii) on or before the date that such
form expires or becomes obsolete or invalid, (iii) after the occurrence of a
change in the U.S. Lender’s circumstances requiring a change in the most recent
form previously delivered by it to the Borrower and the Administrative Agent,
and (iv) from time to time thereafter if reasonably requested by the Borrower or
the Administrative Agent.  Any U.S. Lender that becomes legally ineligible to
update any form or certification previously delivered shall promptly notify the
Borrower and the Administrative Agent in writing of such U.S. Lender’s inability
to do so.

 

(i)                                     If a payment made to any Lender or any
Agent under this Agreement or any other Credit Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender or such Agent were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender or such Agent shall deliver to the Borrower and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment.  Solely for purposes of this
Section 5.4(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(j)                                    For the avoidance of doubt, for purposes
of this Section 5.4, the term “Lender” includes any Issuing Bank.

 

(k)                                 The agreements in this Section 5.4 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

5.5                               Computations of Interest and Fees.

 

(a)                                 Except as provided in the next succeeding
sentence, Interest on LIBOR Loans and ABR Loans shall be calculated on the basis
of a 360-day year for the actual days elapsed. Interest on ABR Loans in respect
of which the rate of interest is calculated on the basis of the Prime Rate and
interest on overdue interest shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.

 

(b)                                 Fees and the average daily Stated Amount of
Letters of Credit shall be calculated on the basis of a 360-day year for the
actual days elapsed.

 

5.6                               Limit on Rate of Interest.

 

(a)                                 No Payment Shall Exceed Lawful Rate. 
Notwithstanding any other term of this Agreement, the Borrower shall not be
obligated to pay any interest or other amounts under or in connection with this
Agreement or otherwise in respect to any of the Obligations in excess of the
amount or rate permitted under or consistent with any applicable law, rule or
regulation.

 

(b)                                 Payment at Highest Lawful Rate.  If the
Borrower is not obliged to make a payment that it would otherwise be required to
make, as a result of Section 5.6(a), the Borrower shall make such payment to the
maximum extent permitted by or consistent with applicable laws, rules and
regulations.

 

(c)                                  Adjustment if Any Payment Exceeds Lawful
Rate.  If any provision of this Agreement or any of the other Credit Documents
would obligate the Borrower or any other Credit Party to make

 

59

--------------------------------------------------------------------------------



 

any payment of interest or other amount payable to any Lender in an amount or
calculated at a rate that would be prohibited by any applicable Requirement of
Law, then notwithstanding such provision, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by applicable
Requirements of Law, such adjustment to be effected, to the extent necessary, by
reducing the amount or rate of interest required to be paid by the Borrower to
the affected Lender under Section 2.8.

 

(d)                                 Rebate of Excess Interest.  Notwithstanding
the foregoing, and after giving effect to all adjustments contemplated thereby,
if any Lender shall have received from the Borrower an amount in excess of the
maximum permitted by any applicable Requirement of Law, then the Borrower shall
be entitled, by notice in writing to the Administrative Agent to obtain
reimbursement from that Lender in an amount equal to such excess, and pending
such reimbursement, such amount shall be deemed to be an amount payable by that
Lender to the Borrower.

 

SECTION 6.                            Conditions Precedent to Initial Borrowing.

 

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed or waived pursuant to
Section 13.1.

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b)                                 [Reserved].

 

(c)                                  The Administrative Agent shall have
received, in the case of each Credit Party, each of the items referred to in
subclauses (i), (ii) and (iii) below:

 

(i)                                     a copy of the certificate or articles of
incorporation, certificate of limited partnership or certificate of formation,
including all amendments thereto, of each Credit Party, in each case, certified
as of a recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Credit Party as of a recent date from such Secretary
of State (or other similar official);

 

(ii)                                  a certificate of the Secretary or
Assistant Secretary or similar officer of each Credit Party dated the Closing
Date and certifying:

 

(A)                               that attached thereto is a true and complete
copy of the bylaws (or partnership agreement, limited liability company
agreement or other equivalent governing documents) of such Credit Party as in
effect on the Closing Date,

 

(B)                               that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or managing general
partner, managing member or equivalent) of such Credit Party authorizing the
execution, delivery and performance of the Credit Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,

 

(C)                               that the certificate or articles of
incorporation, certificate of limited partnership, articles of incorporation or
certificate of formation of such Credit Party

 

60

--------------------------------------------------------------------------------



 

has not been amended since the date of the last amendment thereto disclosed
pursuant to subclause (i) above,

 

(D)                               as to the incumbency and specimen signature of
each officer executing any Credit Document or any other document delivered in
connection herewith on behalf of such Credit Party, and

 

(iii)                               a certificate of a director or an officer as
to the incumbency and specimen signature of the Secretary or Assistant Secretary
or similar officer executing the certificate pursuant to subclause (ii) above.

 

(d)                                 The Administrative Agent (or its counsel)
shall have received from each party thereto either (i) a counterpart of the
Guarantee and the Collateral Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of the Guarantee and the Collateral
Agreement.

 

(e)                                  All documents and instruments, including
Uniform Commercial Code or other applicable personal property and financing
statements, reasonably requested by the Collateral Agent to be filed, registered
or recorded to create the Liens intended to be created by any Security Document
and perfect such Liens having the priority set forth in the DIP Order shall have
been delivered to the Collateral Agent for filing, registration or recording.

 

(f)                                   All representations and warranties made by
any Credit Party contained herein or in the other Credit Documents shall be true
and correct in all material respects (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).

 

(g)                                  All “first-day” orders entered by the
Bankruptcy Court following the commencement of the Chapter 11 Cases shall have
not been reversed, vacated or stayed (except with the consent of the Majority
Lenders).

 

(h)                                 The Bankruptcy Court shall have entered the
DIP Order and such DIP Order shall not have been reversed, vacated or stayed and
shall not have been amended, supplemented or otherwise modified without the
prior written consent of the Administrative Agent and the Majority Lenders.

 

(i)                                     The Administrative Agent shall have
received (i) a thirteen-week cash flow forecast for the thirteen-week period
following the Closing Date attached hereto as Exhibit M (the “Initial Budget”)
and (ii) a cash flow forecast prepared on a monthly basis from the Closing Date
through the Borrower’s anticipated date of emergence from the Chapter 11 Cases
attached hereto as Exhibit N (the “Initial Emergence Budget”).

 

(j)                                    The Agents shall have received all fees
payable thereto or to any Lender (including any agent and arranger in respect of
this DIP Facility) on or prior to the Closing Date and, to the extent invoiced,
all other amounts due and payable pursuant to the Credit Documents on or prior
to the Closing Date, including, to the extent invoiced, reimbursement or payment
of all reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of Mayer Brown LLP) required to be reimbursed or paid by the
Credit Parties hereunder or under any Credit Document.

 

(k)                                 (i) The Administrative Agent shall have
received at least three (3) Business Days prior to the Closing Date all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act that has been requested not less
than five (5) Business Days prior to the

 

61

--------------------------------------------------------------------------------



 

Closing Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five (5) days
prior to the Closing Date, any Lender that has requested, in a written notice to
the Borrower at least ten (10) days prior to the Closing Date, a Beneficial
Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).

 

(l)                                     After giving effect to any prepayment of
Loans on the Closing Date, the amount of the Available Commitment shall be at
least $75,000,000.

 

(m)                             The Borrower shall have entered into Hedge
Transactions with hedge counterparties with respect to not less than 80% of
their reasonably anticipated monthly projected production of oil from Proved
Developed Producing Reserves for each of the twelve (12) full months immediately
following the Petition Date, and such Hedge Transactions shall continue to be in
effect on the Closing Date.

 

For purposes of determining compliance with the conditions specified in this
Section 6, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

 

SECTION 7.                            Conditions Precedent to All Subsequent
Credit Events.

 

The agreement of each Lender to make any Loan requested to be made by it on any
date after the Closing Date (excluding Loans required to be made by the Lenders
in respect of Unpaid Drawings pursuant to Sections 3.3 and 3.4), and the
obligation of any Issuing Bank to issue Letters of Credit on any date (other
than any Existing Letter of Credit) after the Closing Date, is subject to the
satisfaction of the following conditions precedent:

 

(a)                                 At the time of each such Credit Event and
also after giving effect thereto, (i) no Default or Event of Default shall have
occurred and be continuing and (ii) all representations and warranties made by
any Credit Party contained herein or in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

 

(b)                                 Prior to the making of each Loan (other than
any Loan made pursuant to Section 3.4(a)), the Administrative Agent shall have
received a Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3(a).

 

(c)                                  Prior to the issuance of each Letter of
Credit (other than any Existing Letter of Credit), the Administrative Agent and
the applicable Issuing Bank shall have received a Letter of Credit Application
meeting the requirements of Section 3.2(a).

 

(d)                                 The DIP Order shall be in full force and
effect and shall not have been vacated or reversed, shall not be subject to a
stay, and shall not have been modified or amended in any material respect
without the prior written consent of the Majority Lenders and the Administrative
Agent.

 

The acceptance of the benefits of each Credit Event after the Closing Date shall
constitute a representation and warranty by each Credit Party to each of the
Lenders that all the applicable conditions specified in Section 7 above have
been satisfied as of that time.

 

62

--------------------------------------------------------------------------------



 

SECTION 8.                            Representations and Warranties.

 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower makes, on the date of each Credit Event, the following representations
and warranties to, and agreements with, the Lenders, all of which shall survive
the execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit:

 

8.1                               Corporate Status.  Each of the Borrower and
each Material Subsidiary (a) is a duly organized and validly existing
corporation or other entity in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of such jurisdiction
of organization outside the United States) under the laws of the jurisdiction of
its organization, (b) subject to entry of the DIP Order and subject to any
restrictions arising on account of any Credit Party’s status as a “debtor” under
the Bankruptcy Court, has the corporate or other organizational power and
authority to own its property and assets and to transact its business as now
conducted and (c) has duly qualified and is authorized to do business and is in
good standing (if applicable) in all jurisdictions where it is required to be so
qualified, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect.

 

8.2                               Corporate Power and Authority;
Enforceability.  Subject to entry of the DIP Order and the terms thereof, each
Credit Party has the corporate or other organizational power and authority to
execute, deliver and carry out the terms and provisions of the Credit Documents
to which it is a party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Credit Documents to which it is a party.  Each Credit Party has duly
executed and delivered each Credit Document to which it is a party and each such
Credit Document constitutes the legal, valid and binding obligation of such
Credit Party enforceable in accordance with its terms, subject to entry of the
DIP Order and further subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).

 

8.3                               No Violation.  Subject to entry of the DIP
Order and the terms thereof, none of the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party or the
compliance with the terms and provisions thereof (a) will contravene any
Requirement of Law except to the extent such contravention would not reasonably
be expected to result in a Material Adverse Effect, (b) result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default (that is not excused by the Bankruptcy Code) under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of such Credit Party or any of the Restricted
Subsidiaries (other than Liens created under the Credit Documents or the DIP
Order, any restrictions arising on account of the Borrower’s or any
Subsidiaries’ status as a “debtor” under the Bankruptcy Code, and Permitted
Liens) pursuant to the terms of any indenture, loan agreement, lease agreement,
mortgage, deed of trust, agreement or other instrument to which such Credit
Party or any of the Restricted Subsidiaries is a party or by which it or any of
its property or assets is bound (any such term, covenant, condition or
provision, a “Contractual Requirement”) except, in each case of clause (a) and
(b), to the extent such breach, default or Lien that would not reasonably be
expected to result in a Material Adverse Effect or (c) violate any provision of
the certificate of incorporation, by-laws or other organizational documents of
such Credit Party or any of the Restricted Subsidiaries.

 

8.4                               Litigation.  Other than the Chapter 11 Cases
and except as set forth on Schedule 8.4, there are no actions, suits or
proceedings (including Environmental Claims) pending or, to the knowledge of the
Borrower, threatened with respect to the Borrower or any of its Restricted
Subsidiaries that would reasonably be expected to result in a Material Adverse
Effect.

 

8.5                               Margin Regulations.  Neither the making of any
Loan hereunder nor the use of the proceeds thereof will violate the provisions
of Regulation U or Regulation X of the Board.

 

63

--------------------------------------------------------------------------------



 

8.6                               Governmental Approvals.  Subject to entry of
the DIP Order and the terms thereof, the execution, delivery and performance of
each Credit Document do not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (a) such
as have been obtained or made and are in full force and effect, (b) filings and
recordings in respect of the Liens created pursuant to the Security Documents or
the DIP Order and (c) such consents, approvals, registrations, filings or
actions the failure of which to obtain or make would not reasonably be expected
to have a Material Adverse Effect.

 

8.7                               Investment Company Act.  No Credit Party is
required to be registered as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

8.8                               True and Complete Disclosure.

 

(a)                                 All written information (other than the
Budget, estimates and information of a general economic nature or general
industry nature) (the “Information”) concerning Holdings, the Borrower, the
Subsidiaries prepared by or on behalf of the foregoing or their representatives
and made available to any Lenders or the Administrative Agent in connection with
the DIP Facility or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Closing Date (with
respect to Information provided prior to the Closing Date) and did not, taken as
a whole, contain any untrue statement of a material fact as of any such date or
omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made.

 

(b)                                 As of the Closing Date, to the best
knowledge of the Borrower, the information included in the Beneficial Ownership
Certification provided on or prior to the Closing Date to any Lender in
connection with this Agreement is true and correct in all respects.

 

8.9                               Financial Condition; Financial Statements. 
The Historical Financial Statements present fairly in all material respects the
consolidated financial position of the Borrower and its consolidated
Subsidiaries at the date of such information and for the period covered thereby
and have been prepared in accordance with GAAP consistently applied except to
the extent provided in the notes thereto, if any, subject, in the case of the
unaudited financial information, to changes resulting from audit, normal year
end audit adjustments and to the absence of footnotes.  Since the Closing Date,
there has been no Material Adverse Effect.

 

8.10                        Tax Matters.  Except where the failure of which
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect or is excused by the Bankruptcy Court or as a result of
the filing of the Chapter 11 Cases, (a) each of the Borrower and the
Subsidiaries has filed all federal income Tax returns and all other Tax returns,
domestic and foreign, required to be filed by it (including in its capacity as
withholding agent) and has paid all Taxes payable by it that have become due,
other than those (i) not yet delinquent or (ii) being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided to
the extent required by and in accordance with GAAP (or in the case of a Foreign
Subsidiary, the comparable accounting principles in the relevant jurisdiction)
and (b) the Borrower and each of the Subsidiaries have provided adequate
reserves in accordance with GAAP (or in the case of a Foreign Subsidiary, the
comparable accounting principles in the relevant jurisdiction) for all Taxes of
the Borrower and the Subsidiaries not yet due and payable.

 

8.11                        Compliance with ERISA.

 

(a)                                 Each Plan is in compliance with ERISA, the
Code and any applicable Requirement of Law; no Reportable Event has occurred (or
is reasonably likely to occur) with respect to any Plan; no Plan is “insolvent”
(within the meaning of Section 4245 of ERISA) or in “reorganization” (within the
meaning of Section 4245 of ERISA) (or is reasonably likely to be insolvent or in
reorganization); no

 

64

--------------------------------------------------------------------------------



 

Multiemployer Plan is in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA), and no written notice of
any such insolvency, reorganization, or endangered or critical status has been
given to the Borrower or, to the knowledge of the Borrower, any ERISA Affiliate;
each Plan that is subject to Title IV of ERISA has satisfied the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Plan, and there has been no determination that any
such Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 303(i)(4) of ERISA); none of the Borrower or any ERISA Affiliate has
incurred (or is reasonably likely to incur) any liability to or on account of a
Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201
or 4204 of ERISA or Section 4971 or 4975 of the Code nor has the Borrower or, to
the knowledge of the Borrower, any ERISA Affiliate, been notified in writing
that it will incur any liability under any of the foregoing Sections with
respect to any Plan; no proceedings have been instituted (or are reasonably
likely to be instituted) to terminate or to reorganize any Plan or to appoint a
trustee to administer any Plan, and no written notice of any such proceedings
has been given to the Borrower or, to the knowledge of the Borrower, any ERISA
Affiliate; and no lien imposed under the Code or ERISA on the assets of the
Borrower or any ERISA Affiliate exists (or is reasonably likely to exist) nor
has the Borrower or, to the knowledge of the Borrower, any ERISA Affiliate been
notified in writing that such a lien will be imposed on the assets of the
Borrower or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations or warranties in this
Section 8.11(a) either (x) would not result, individually or in the aggregate,
in an amount of liability that would be reasonably likely to have a Material
Adverse Effect or (y) is excused by the Bankruptcy Court or as a result of the
filing of the Chapter 11 Cases.  No Plan has an Unfunded Current Liability that
would, individually or when taken together with any other liabilities referenced
in this Section 8.11(a), be reasonably likely to have a Material Adverse Effect
or is excused by the Bankruptcy Court or as a result of the filing of the
Chapter 11 Cases.  With respect to any Multiemployer Plans, the representations
and warranties in this Section 8.11(a), other than any made with respect to
(i) liability under Section 4201 or 4204 of ERISA or (ii) liability for
“termination” or “reorganization” (within the meaning of Title IV of ERISA) of
such plans under ERISA, are made to the best knowledge of the Borrower.

 

(b)                                 All Foreign Plans are in compliance with,
and have been established, administered and operated in accordance with, the
terms of such Foreign Plans and applicable law, except for any failure to so
comply, establish, administer or operate the Foreign Plans as would not
reasonably be expected to have a Material Adverse Effect or is excused by the
Bankruptcy Court or as a result of the filing of the Chapter 11 Cases.  All
contributions or other payments which are due with respect to each Foreign Plan
have been made in full and there are no funding deficiencies thereunder, except
to the extent any such events would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or is excused by the
Bankruptcy Court or as a result of the filing of the Chapter 11 Cases.

 

8.12                        Subsidiaries.  Schedule 8.12 lists each Subsidiary
of the Borrower (and the direct and indirect ownership interest of the Borrower
therein), in each case existing on the Closing Date.  Each Guarantor, Material
Subsidiary and Unrestricted Subsidiary as of the Closing Date has been so
designated on Schedule 8.12.

 

8.13                        Intellectual Property.  Other than as a result of
the Chapter 11 Cases and subject to any necessary orders or authorization of the
Bankruptcy Court, the Borrower and each of the Restricted Subsidiaries own or
have obtained valid rights to use all intellectual property, free from any
burdensome restrictions, that is necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, except where
the failure to obtain any such rights would not reasonably be expected to have a
Material Adverse Effect.  The operation of the respective businesses of the
Borrower and each of the Restricted Subsidiaries, as currently conducted and as
proposed to be conducted, does not infringe, misappropriate, violate or
otherwise conflict with the proprietary rights of any third party, except as
would not reasonably be expected to have a Material Adverse Effect.

 

65

--------------------------------------------------------------------------------



 

8.14                        Environmental Laws.

 

Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect:

 

(a)                                 (i) the Borrower and each of the
Subsidiaries and all Oil and Gas Properties are in compliance with all
Environmental Laws; (ii) neither the Borrower nor any Subsidiary has received
written notice of any Environmental Claim or any other liability under any
Environmental Law; (iii) neither the Borrower nor any Subsidiary is conducting
any investigation, removal, remedial or other corrective action pursuant to any
Environmental Law at any location; and (iv) no underground storage tank or
related piping, or any impoundment or disposal area containing Hazardous
Materials has been used by the Borrower or any of its Subsidiaries or, to the
knowledge of the Borrower, is located at, on or under any Oil and Gas Properties
currently owned or leased by the Borrower or any of its Subsidiaries.

 

(b)                                 Neither the Borrower nor any of the
Subsidiaries has treated, stored, transported, released or disposed or arranged
for disposal or transport for disposal of Hazardous Materials at, on, under or
from any currently or formerly owned or leased Oil and Gas Properties or
facility in a manner that would reasonably be expected to give rise to liability
of the Borrower or any Subsidiary under Environmental Law.

 

8.15                        Properties.  Other than as a result of the Chapter
11 Cases and subject to any necessary orders or authorization of the Bankruptcy
Court:

 

(a)                                 Each Credit Party has good and defensible
title to the Oil and Gas Properties evaluated in the most recently delivered
Reserve Report (other than those (i) disposed of in compliance with Section 10.4
since delivery of such Reserve Report, (ii) leases that have expired in
accordance with their terms and (iii) with title defects disclosed in writing to
the Administrative Agent), and valid title to all its material personal
properties, in each case, free and clear of all Liens other than Liens permitted
by Section 10.2, except in each case where the failure to have such title would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  After giving full effect to the Liens permitted by
Section 10.2, the Borrower or the Restricted Subsidiary specified as the owner
owns the working interests and net revenue interests attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such properties shall not in any material respect
obligate the Borrower or such Restricted Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
property in an amount in excess of the working interest of each property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Restricted
Subsidiary’s net revenue interest in such property.

 

(b)                                 All material leases and agreements necessary
for the conduct of the business of the Borrower and the Restricted Subsidiaries
are valid and subsisting, in full force and effect, except to the extent that
any such failure to be valid or subsisting would not reasonably be expected to
have a Material Adverse Effect.

 

(c)                                  The rights and properties presently owned,
leased or licensed by the Credit Parties including all easements and rights of
way, include all rights and properties necessary to permit the Credit Parties to
conduct their respective businesses as currently conducted, except to the extent
any failure to have any such rights or properties would not reasonably be
expected to have a Material Adverse Effect.

 

(d)                                 All of the properties of the Borrower and
the Restricted Subsidiaries that are reasonably necessary for the operation of
their businesses are in good working condition and are maintained in accordance
with prudent business standards, except to the extent any failure to satisfy the
foregoing would reasonably be expected to have a Material Adverse Effect.

 

66

--------------------------------------------------------------------------------



 

8.16                        [Reserved].

 

8.17                        Insurance.  The properties of the Borrower and the
Restricted Subsidiaries are insured in the manner contemplated by Section 9.3.

 

8.18                        Gas Imbalances, Prepayments.  On the Closing Date,
except as set forth on Schedule 8.18, on a net basis, there are no gas
imbalances, take or pay or other prepayments exceeding 1.25 Bcfe of Hydrocarbon
volumes (stated on a gas equivalent basis) in the aggregate, with respect to the
Credit Parties’ Oil and Gas Properties that would require any Credit Party to
deliver Hydrocarbons either generally or produced from their Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor.

 

8.19                        Marketing of Production.  On the Closing Date,
except as set forth on Schedule 8.19, no material agreements exist (which are
not cancelable on 60 days’ notice or less without penalty or detriment) for the
sale of production of the Credit Parties’ Hydrocarbons at a fixed non-index
price (including calls on, or other rights to purchase, production, whether or
not the same are currently being exercised) that (i) represent in respect of
such agreements 2.5% or more of the Borrower’s average monthly production of
Hydrocarbon volumes and (ii) have a maturity or expiry date of longer than six
months from the Closing Date.

 

8.20                        Hedge Transactions.  Schedule 8.20 sets forth, as of
the Closing Date, a true and complete list of all material commodity Hedge
Transactions of each Credit Party, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark to market value thereof (as of the last Business Day of the most
recent fiscal quarter preceding the Closing Date and for which a mark to market
value is reasonably available), all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such
agreement.

 

8.21                        Patriot Act; Sanctions.

 

(a)                                 On the Closing Date, each Credit Party is in
compliance in all material respects with the material provisions of the Patriot
Act.

 

(b)                                 The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and directors and to the knowledge of
the Borrower its employees and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects.  None of (a) the
Borrower, any Subsidiary or to the knowledge of the Borrower or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.

 

8.22                        No Material Adverse Effect.  Since the Petition
Date, there has been no event or circumstance that has had or would reasonably
be expected to have a Material Adverse Effect.

 

8.23                        Foreign Corrupt Practices Act.  None of the Borrower
or any of the Restricted Subsidiaries, nor, to the knowledge of the Borrower or
any of the Restricted Subsidiaries, any of their directors, officers, agents or
employees has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity,
(ii) made any direct or indirect unlawful payment to any government official or
employee from corporate funds, (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977 or the Bribery Act
2010 of the United Kingdom or similar law of the European Union or any European
Union Member State or similar law of a jurisdiction in which the Borrower

 

67

--------------------------------------------------------------------------------



 

or any of the Restricted Subsidiaries conduct their business and to which they
are lawfully subject or (iv) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.

 

8.24                        Budget.  To the best knowledge of the Borrower, the
Credit Parties have not failed to disclose to the Administrative Agent (or any
of its advisors) any material assumptions with respect to the Budget and the
Borrower affirms the reasonableness of the material assumptions set forth in the
Budget in all material respects.

 

8.25                        Priority and Liens.  Upon entry of the DIP Order and
the delivery and execution of this Agreement, the Obligations shall have the
status and lien priority set forth in the DIP Order and herein.

 

SECTION 9.                            Affirmative Covenants.

 

The Borrower hereby covenants and agrees that until the Total Commitment and
each Letter of Credit have terminated (unless such Letters of Credit have been
collateralized on terms and conditions reasonably satisfactory to each
applicable Issuing Bank following the termination of the Total Commitment) and
the Loans and Unpaid Drawings, together with interest, fees and all other
Obligations incurred hereunder (other than Hedging Obligations under Secured
Hedge Transactions, Cash Management Obligations under Secured Cash Management
Agreements or contingent indemnification obligations not then due and payable),
are paid in full:

 

9.1                               Information Covenants.  The Borrower will
furnish to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice):

 

(a)                                 Annual Financial Statements.  Within five
days after the date on which such financial statements are required to be filed
with the SEC (after giving effect to any permitted extensions) (or, if such
financial statements are not required to be filed with the SEC, on or before the
date that is 105 days after the end of each such fiscal year), the audited
consolidated balance sheets of the Borrower and the Subsidiaries and, if
different, the Borrower and the Restricted Subsidiaries, in each case as at the
end of such fiscal year, and the related consolidated statements of operations,
shareholders’ equity and cash flows for such fiscal year, setting forth
comparative consolidated figures for the preceding fiscal years (or, in lieu of
such audited financial statements of the Borrower and the Restricted
Subsidiaries, a detailed reconciliation, reflecting such financial information
for the Borrower and the Restricted Subsidiaries, on the one hand, and the
Borrower and the Subsidiaries, on the other hand, reflecting adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements) prepared in accordance with GAAP, and,
except with respect to such reconciliation, certified by independent certified
public accountants of recognized national standing whose opinion shall not be
materially qualified with a “going concern” or like qualification or exception
(other than with respect to, or resulting from, the occurrence of the Maturity
Date within one year from the date such opinion is delivered).  Notwithstanding
the foregoing, the obligations in this Section 9.1(a) may be satisfied with
respect to financial information of the Borrower and its consolidated
Subsidiaries by furnishing (A) the applicable financial statements of any direct
or indirect parent of the Borrower or (B) the Borrower’s (or any direct or
indirect parent thereof), as applicable, Form 10-K filed with the SEC; provided
that, with respect to each of clauses (A) and (B), (i) to the extent such
information relates to a Parent Entity of the Borrower, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such Parent Entity and its
consolidated Subsidiaries, on the one hand, and the information relating to the
Borrower and its consolidated Subsidiaries and the Borrower and its consolidated
Restricted Subsidiaries on a standalone basis, on the other hand and (ii) to the
extent such information is in lieu of information required to be provided under
the first sentence of this Section 9.1(a), such materials are accompanied by an
opinion of an independent registered public accounting firm of recognized
national standing, which opinion shall not be materially qualified with a “going
concern” or like qualification or exception (other than

 

68

--------------------------------------------------------------------------------



 

with respect to, or resulting from, the occurrence of the Maturity Date within
one year from the date such opinion is delivered).

 

(b)                                 Quarterly and Monthly Financial Statements. 
(i) Within five days after the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) with respect to each of the first three quarterly accounting periods
in each fiscal year of the Borrower (or, if such financial statements are not
required to be filed with the SEC, on or before the date that is 60 days after
the end of each such quarterly accounting period), the consolidated balance
sheets of the Borrower and the Subsidiaries and, if different, the Borrower and
the Restricted Subsidiaries, in each case as at the end of such quarterly period
and the related consolidated statements of operations, shareholders’ equity and
cash flows for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and setting
forth comparative consolidated figures for the related periods in the prior
fiscal year or, in the case of such consolidated balance sheet, for the last day
of the prior fiscal year (or, in lieu of such unaudited financial statements of
the Borrower and the Restricted Subsidiaries, a detailed reconciliation
reflecting such financial information for the Borrower and the Restricted
Subsidiaries, on the one hand, and the Borrower and the Subsidiaries, on the
other hand, reflecting adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements),
all of which shall be certified by a Financial Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows, of the Borrower and its
consolidated Subsidiaries in accordance with GAAP, subject to changes resulting
from audit and normal year-end audit adjustments and the absence of footnotes. 
Notwithstanding the foregoing, the obligations in this Section 9.1(b) may be
satisfied with respect to financial information of the Borrower and its
consolidated Subsidiaries by furnishing (A) the applicable financial statements
of any direct or indirect parent of the Borrower or (B) the Borrower’s (or any
direct or indirect parent thereof), as applicable, Form 10-Q filed with the SEC;
provided that, with respect to each of clauses (A) and (B), to the extent such
information relates to a parent of the Borrower, such information is accompanied
by consolidating information that explains in reasonable detail the differences
between the information relating to such parent and its consolidated
Subsidiaries, on the one hand, and the information relating to the Borrower and
its consolidated Subsidiaries and the Borrower and its consolidated Restricted
Subsidiaries on a standalone basis, on the other.

 

(ii)                                  Commencing with the fiscal month ending
November 30, 2019, within thirty five days after the end of each fiscal month of
the Borrower, the consolidated balance sheet and income statement of the
Borrower and the Subsidiaries and, if different, the Borrower and the Restricted
Subsidiaries, all of which shall be certified by a Financial Officer of the
Borrower as fairly presenting in all material respects the financial condition
of the Borrower and the Subsidiaries and, if different, the Borrower and the
Restricted Subsidiaries, in accordance with GAAP, subject to changes resulting
from audit and normal year-end audit adjustments and the absence of footnotes.

 

(c)                                  Officer’s Certificates.  At the time of the
delivery of the financial statements provided for in Section 9.1(a) and
Section 9.1(b), a certificate of a Financial Officer of the Borrower to the
effect that no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof, which certificate
shall set forth (i) the calculations required to establish whether the Borrower
and its Restricted Subsidiaries were in compliance with the financial covenants
set forth in Section 10.11 at the end of such period, and (ii) a specification
of any change in the identity of the Restricted Subsidiaries, Guarantors and
Unrestricted Subsidiaries as at the end of such period, as the case may be, from
the Restricted Subsidiaries, Guarantors and Unrestricted Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
delivery of a certificate pursuant to this Section 9.1(c), as the case may be.

 

69

--------------------------------------------------------------------------------



 

(d)                                 Notice of Default; Litigation; Change of
Beneficial Ownership.  Promptly after an Authorized Officer of the Borrower or
any of the Restricted Subsidiaries obtains actual knowledge thereof, notice of
(i) the occurrence of any Default or Event of Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Borrower proposes to take with respect thereto, (ii) any litigation or
governmental proceeding (other than the filing of the Chapter 11 Cases) pending
against the Borrower or any of the Subsidiaries that would reasonably be
expected to be determined adversely and, if so determined, to result in a
Material Adverse Effect, and (iii) any change in the information provided in the
Beneficial Ownership Certification delivered to such Lender that would result in
a change to the list of beneficial owners identified in such certification.

 

(e)                                  Environmental Matters.  Promptly after
obtaining actual knowledge of any one or more of the following environmental
matters, unless such environmental matters would not, individually, or when
aggregated with all other such matters, be reasonably expected to result in a
Material Adverse Effect, notice of:

 

(i)                                     any pending or threatened Environmental
Claim against any Credit Party or any Oil and Gas Properties;

 

(ii)                                  any condition or occurrence on any Oil and
Gas Properties that (A) would reasonably be expected to result in noncompliance
by any Credit Party with any applicable Environmental Law or (B) would
reasonably be anticipated to form the basis of an Environmental Claim against
any Credit Party or any Oil and Gas Properties;

 

(iii)                               any condition or occurrence on any Oil and
Gas Properties that would reasonably be anticipated to cause such Oil and Gas
Properties to be subject to any restrictions on the ownership, occupancy, use or
transferability of such Oil and Gas Properties under any Environmental Law; and

 

(iv)                              the conduct of any investigation, or any
removal, remedial or other corrective action in response to the actual or
alleged presence, release or threatened release of any Hazardous Material on,
at, under or from any Oil and Gas Properties.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.

 

(f)                                   Other Information.  (i) Promptly upon
filing thereof, copies of any filings (including on Form 10-K, 10-Q or 8-K) or
registration statements with, and reports to, the SEC or any analogous
Governmental Authority in any relevant jurisdiction by the Borrower or any of
the Subsidiaries (other than amendments to any registration statement (to the
extent such registration statement, in the form it becomes effective, is
delivered to the Administrative Agent), exhibits to any registration statement
and, if applicable, any registration statements on Form S-8), (ii) copies of all
financial statements, proxy statements, notices and reports that the Borrower or
any of the Subsidiaries shall send to the holders of any publicly issued debt of
the Borrower and/or any of the Subsidiaries, in each case in their capacity as
such holders, lenders or agents (in each case to the extent not theretofore
delivered to the Administrative Agent pursuant to this Agreement), (iii) with
reasonable promptness, but subject to the limitations set forth in the last
sentences of Section 9.2(a) and Section 13.6, such other information regarding
the operations, business affairs and the financial condition of the Borrower or
the Restricted Subsidiaries as the Administrative Agent on its own behalf or on
behalf of any Lender (acting through the Administrative Agent) may reasonably
request in writing from time to time, and (iv) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act and the Beneficial Ownership
Regulation.

 

70

--------------------------------------------------------------------------------



 

(g)                                  Certificate of Authorized Officer — Hedge
Transactions.  Concurrently with any delivery of each Reserve Report, a
certificate of an Authorized Officer of the Borrower, setting forth as of the
last Business Day of the most recently ended fiscal year or period, as
applicable, a true and complete list of all material commodity Hedge
Transactions of the Borrower and each Credit Party, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value thereof (as of the last Business Day
of such fiscal year or period, as applicable and for which a mark-to-market
value is reasonably available), any new credit support agreements relating
thereto not listed on Schedule 8.20 or on any previously delivered certificate
delivered pursuant to this clause (g), any margin required or supplied under any
credit support document and the counterparty to each such agreement.

 

(h)                                 Certificate of Authorized Officer — Gas
Imbalances.  Concurrently with any delivery of each Reserve Report, a
certificate of an Authorized Officer of the Borrower, certifying that as of the
last Business Day of the most recently ended fiscal year or period, as
applicable, except as specified in such certificate, on a net basis, there are
no gas imbalances, take or pay or other prepayments exceeding 1.25 Bcfe of
Hydrocarbon volumes (stated on a gas equivalent basis) in the aggregate, with
respect to the Credit Parties’ Oil and Gas Properties that would require any
Credit Party to deliver Hydrocarbons either generally or produced from their Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor.

 

(i)                                     Certificate of Authorized Officer —
Production Report and Lease Operating Statement.  Concurrently with any delivery
of each Reserve Report, a certificate of an Authorized Officer of the Borrower,
setting forth, for each calendar month during the then current fiscal year to
date, the volume of production of Hydrocarbons and sales attributable to
production of Hydrocarbons (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto for each such
calendar month.

 

(j)                                    Lists of Purchasers.  At the time of the
delivery of the financial statements provided for in Section 9.1(a), a
certificate of an Authorized Officer of the Borrower setting forth a list of
Persons purchasing Hydrocarbons from the Borrower or any other Credit Party who
collectively account for at least 85% of the revenues resulting from the sale of
all Hydrocarbons from the Borrower and such other Credit Parties during the
fiscal year for which such financial statements relate.

 

(k)                                 Budget Reporting.

 

(i)                                     On December 19, 2019 and on each fourth
Thursday thereafter the Company will provide to the Administrative Agent (i) a
new thirteen-week budget covering the thirteen-week period commencing on the
immediately preceding Saturday and otherwise in form and substance substantially
similar to the Initial Budget (such budget, together with the Initial Budget,
the “Budget”) and (ii) a new monthly budget covering the period commencing on
the immediately preceding Saturday through the period ending on the Borrower’s
anticipated emergence from the Chapter 11 Cases and otherwise in form and
substance substantially similar to the Initial Emergence Budget (such budget,
together with the Initial Emergence Budget, the “Emergence Budget”);

 

(ii)                                  Concurrently with the delivery of the new
thirteen-week budget pursuant to clause (i) above, the Company will provide to
the Administrative Agent a variance report (the “Variance Report”) detailing the
following:

 

(A)                               the aggregate and line item detail for
(1) Operating Disbursements of the Credit Parties and their Subsidiaries during
the four week period ending on the Measurement Date and (2) Operating Cash
Receipts of the Credit Parties and their

 

71

--------------------------------------------------------------------------------



 

Subsidiaries during the four week period ending on the Measurement Date (in the
case of the first Variance Report, for the period from November 16, 2019 through
December 13, 2019) (the “Variance Measurement Period”); and

 

(B)                               any variance (whether plus or minus and
expressed as a percentage) between (1) the aggregate Operating Disbursements
made during such Variance Measurement Period by the Credit Parties and their
Subsidiaries against the aggregate Operating Disbursements set forth in the
Budget for such Variance Measurement Period and (2) the aggregate Operating Cash
Receipts made during such Variance Measurement Period by the Credit Parties and
their Subsidiaries against the aggregate Operating Cash Receipts set forth in
the Budget for such Variance Measurement Period.

 

(iii)                               Promptly after an Authorized Officer of the
Borrower obtains actual knowledge thereof, written notice (which may be
electronic notice) of any material change to Operating Disbursements set forth
in the Budget in an aggregate amount in excess of $20,000,000 through the
Borrower’s anticipated emergence from the Chapter 11 Cases; provided, that, any
such written notice delivered to the counsel or advisors for the Administrative
Agent shall constitute notice to the Administrative Agent as required by this
clause (iii).

 

(l)                                     Certificate of Authorized Officer —
Marketing Agreements.  Concurrently with any delivery of each Reserve Report, a
certificate of an Authorized Officer of the Borrower, setting forth as of the
last Business Day of the most recently ended fiscal year or period, as
applicable, a true and complete list of all material marketing agreements (which
are not cancellable on 60 days’ notice or less without penalty or detriment) for
the sale of production of the Credit Parties’ Hydrocarbons at a fixed non-index
price (including calls on, or other parties rights to purchase, production,
whether or not the same are currently being exercised) that (i) represent in
respect of such agreements 2.5% or more, in the aggregate, of the Borrower’s
average monthly production of Hydrocarbon volumes and (ii) have a maturity or
expiry date of longer than six months from the last day of such fiscal year or
period, as applicable.

 

(m)                             Advance Notice of Pleadings.  As soon as
reasonably practicable in advance of filing with the Bankruptcy Court, the DIP
Order and all other proposed orders and pleadings related to the Loans and the
Credit Documents, any other financing or use of cash collateral, any sale or
other disposition of Collateral outside the ordinary course, cash management,
Adequate Protection Liens, any plan of reorganization and/or any disclosure
statement related thereto (and, in the case of the “second day” orders, which
shall be in form and substance reasonably satisfactory to the Majority Lenders
(it being understood that drafts approved by counsel to the Majority Lenders
prior to the Petition Date and all orders entered prior to the date of this
Agreement are satisfactory)).

 

It is understood that (A) in the event that in respect of the Senior Unsecured
Notes, the Senior Secured Notes or any Permitted Refinancing Indebtedness with
respect thereto, the rules and regulations of the SEC permit the Borrower,
Holdings or any Parent Entity to report at Holdings’ or such Parent Entity’s
level on a consolidated basis, such consolidated reporting at Holdings’ or such
Parent Entity’s level in a manner consistent with that described in clauses
(a) and (b)(i) of this Section 9.1 for the Borrower will satisfy the
requirements of Section 9.1(a) or Section 9.1(b)(i), as applicable, and
(B) documents required to be delivered pursuant to Sections 9.1(a),
Section 9.1(b) and Section 9.1(f) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 13.2 or
(ii) on which such documents are transmitted by electronic mail to the
Administrative Agent; provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
delivered pursuant to Sections 9.1(a), 9.1(b), 9.1(c) and 9.1(f) to the
Administrative Agent for further distribution

 

72

--------------------------------------------------------------------------------



 

to each Lender until a written request to cease delivering paper copies is given
by the Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.

 

9.2                               Books, Records and Inspections.

 

(a)                                 The Borrower will, and will cause each
Restricted Subsidiary to, permit officers and designated representatives of the
Administrative Agent (at the direction of the Majority Lenders) or officers and
designated representatives of the Majority Lenders (as accompanied by the
Administrative Agent), to visit and inspect any of the properties or assets of
the Borrower or such Restricted Subsidiary in whomsoever’s possession to the
extent that it is within such party’s control to permit such inspection (and
shall use commercially reasonable efforts to cause such inspection to be
permitted to the extent that it is not within such party’s control to permit
such inspection), and to examine the financial records of the Borrower and any
such Restricted Subsidiary and discuss the affairs, finances, accounts and
condition of the Borrower or any such Restricted Subsidiary with its and their
officers and independent accountants therefor, in each case of the foregoing
upon reasonable advance notice to the Borrower, all at such reasonable times and
intervals during normal business hours and to such reasonable extent as the
Administrative Agent or the Majority Lenders may desire (and subject, in the
case of any such meetings or advice from such independent accountants, to such
accountants’ customary policies and procedures); provided that, excluding any
such visits and inspections during the continuation of an Event of Default
(i) only the Administrative Agent on behalf of the Majority Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 9.2, and
(ii) only one such visit per fiscal year shall be at the Borrower’s expense;
provided, further, that when an Event of Default exists, the Administrative
Agent (or any of its representatives or independent contractors) or any
representative of the Majority Lenders may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice.  The Administrative Agent and the Majority Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants.  Notwithstanding anything to the
contrary in Section 9.1(f)(iii) or this Section 9.2, neither the Borrower nor
any Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.

 

(b)                                 The Borrower will, and will cause each of
the Restricted Subsidiaries to, maintain financial records in accordance with
GAAP.

 

9.3                               Maintenance of Insurance.  The Borrower will,
and will cause each Restricted Subsidiary to, at all times maintain in full
force and effect, pursuant to self-insurance arrangements or with insurance
companies that the Borrower believes (in the good faith judgment of the
management of the Borrower) are financially sound and reputable at the time the
relevant coverage is placed or renewed, insurance in at least such amounts
(after giving effect to any self-insurance which the Borrower believes (in the
good faith judgment of management of the Borrower) is reasonable and prudent in
light of the size and nature of its business) and against at least such risks
(and with such risk retentions) as the Borrower believes (in the good faith
judgment of management of the Borrower) is reasonable and prudent in light of
the size and nature of its business; and will furnish to the Administrative
Agent, upon written request from the Administrative Agent, information presented
in reasonable detail as to the insurance so carried.  The Secured Parties shall
be the additional insureds on any such liability insurance as their interests
may appear and, if property insurance is obtained, the Collateral

 

73

--------------------------------------------------------------------------------



 

Agent shall be the loss payee under any such property insurance; provided that,
so long as no Event of Default has occurred and is then continuing, the Secured
Parties will provide any proceeds of such property insurance to the Borrower to
the extent that the Borrower undertakes to apply such proceeds to the
reconstruction, replacement or repair of the property insured thereby.

 

9.4                               Payment of Taxes.  The Borrower shall, and
shall cause each Restricted Subsidiary to, pay its obligations in respect of all
Tax liabilities, assessments and governmental charges, before the same shall
become delinquent or in default, except where (i) the amount or validity thereof
is being contested in good faith by appropriate proceedings and the Borrower or
a Subsidiary thereof has set aside on its books adequate reserves therefor in
accordance with GAAP, (ii) the failure to make payment could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (iii) such payment is excused by, or otherwise prohibited by, the
Bankruptcy Code or as a result of the Chapter 11 Cases.

 

9.5                               Consolidated Corporate Franchises.  The
Borrower will do, and will cause each Restricted Subsidiary to do, or cause to
be done, all things necessary to preserve and keep in full force and effect its
existence, corporate rights and authority, except to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower and its Restricted Subsidiaries may
consummate any transaction permitted under Section 10.3, 10.4 or 10.5.

 

9.6                               Compliance with Statutes, Regulations, Etc. 
Subject to any necessary Bankruptcy Court approval, the Borrower will, and will
cause each Restricted Subsidiary to, comply with all Requirements of Law
applicable to it or its property, including all governmental approvals or
authorizations required to conduct its business, and to maintain all such
governmental approvals or authorizations in full force and effect, in each case
except where (i) the failure to do so would not reasonably be expected to have a
Material Adverse Effect or (ii) payment is excused by, or otherwise prohibited
by, the provisions of the Bankruptcy Code or as a result of the Chapter 11
Cases.  The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

9.7                               ERISA.

 

(a)                                 Promptly after the Borrower knows or has
reason to know of the occurrence of any of the following events that,
individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), would be reasonably likely to have a
Material Adverse Effect, the Borrower will deliver to the Administrative Agent a
certificate of an Authorized Officer or any other senior officer of the Borrower
setting forth details as to such occurrence and the action, if any, that the
Borrower or such ERISA Affiliate is required or proposes to take, together with
any notices (required, proposed or otherwise) given to or filed with or by the
Borrower, such ERISA Affiliate, the PBGC, a Plan participant (other than notices
relating to an individual participant’s benefits) or the Plan administrator with
respect thereto: that a Reportable Event has occurred; that an accumulated
funding deficiency has been incurred or an application is to be made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower or an ERISA Affiliate
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that the PBGC has notified the Borrower or any ERISA Affiliate of its intention
to appoint a trustee to administer any Plan; that the Borrower or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the Borrower or any
ERISA

 

74

--------------------------------------------------------------------------------



 

Affiliate has incurred or will incur (or has been notified in writing that it
will incur) any liability (including any contingent or secondary liability) to
or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

 

(b)                                 Promptly following any request therefor, on
and after the effectiveness of the Pension Act, the Borrower will deliver to the
Administrative Agent copies of (i) any documents described in Section 101(k) of
ERISA that the Borrower and any of its Subsidiaries may request with respect to
any Multiemployer Plan and (ii) any notices described in Section 101(l) of ERISA
that the Borrower and any of its Subsidiaries may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its Subsidiaries has
not requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower or the applicable Subsidiaries shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.

 

9.8                               Maintenance of Properties.  Subject to any
necessary order or authorization from the Bankruptcy Court, the Borrower will,
and will cause each of the Restricted Subsidiaries to, except in each case,
(x) where the failure to so comply would not reasonably be expected to result in
a Material Adverse Effect or (y) for the rejection of any contract in connection
with the pendency of the Chapter 11 Cases that is permitted pursuant to an
Acceptable Plan of Reorganization or a motion filed by or after consultation
with the Majority Lenders (it being understood that this Section 9.8 shall not
restrict any transaction otherwise permitted by Section 10.3, 10.4 or 10.5):

 

(a)                                 operate its Oil and Gas Properties and other
material properties or cause such Oil and Gas Properties and other material
properties to be operated in a careful and efficient manner in accordance with
the practices of the industry and in compliance with all applicable Contractual
Requirements and all applicable Requirements of Law, including applicable
proration requirements and Environmental Laws, and all applicable Requirements
of Law of every other Governmental Authority from time to time constituted to
regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom;

 

(b)                                 keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, and preserve, maintain and keep in good repair, working order
and efficiency (ordinary wear and tear excepted) all of its material Oil and Gas
Properties and other material properties, including all equipment, machinery and
facilities; and

 

(c)                                  to the extent a Credit Party is not the
operator of any property, the Borrower shall use reasonable efforts to cause the
operator to comply with this Section 9.8.

 

9.9                               Transactions with Affiliates.  The Borrower
will conduct, and cause each of the Restricted Subsidiaries to conduct, all
transactions involving aggregate payments or consideration in excess of
$5,000,000 with any of its Affiliates (other than the Borrower and the
Restricted Subsidiaries or any entity that becomes a Restricted Subsidiary as a
result of such transaction) on terms that are substantially as favorable to the
Borrower or such Restricted Subsidiary as it would obtain at the time in a
comparable arm’s-length transaction with a Person that is not an Affiliate, as
determined by the board of directors or managers of the Borrower or such
Restricted Subsidiary in good faith; provided that the foregoing restrictions
shall not apply to:

 

(a)                                 [reserved];

 

(b)                                 [reserved];

 

75

--------------------------------------------------------------------------------



 

(c)                                  equity issuances, repurchases, retirements,
redemptions or other acquisitions or retirements of Equity Interests by the
Borrower (or any Parent Entity thereof) permitted under Section 10.6;

 

(d)                                 [reserved];

 

(e)                                  loans, advances and other transactions
between or among the Borrower, any Subsidiary or any joint venture (regardless
of the form of legal entity) in which the Borrower or any Subsidiary has
invested (and which Subsidiary or joint venture would not be an Affiliate of the
Borrower or such Subsidiary, but for the Borrower’s or such Subsidiary’s
ownership of Equity Interests in such joint venture or such Subsidiary) to the
extent permitted under Section 10;

 

(f)                                   employment and severance arrangements and
health, disability and similar insurance or benefit plans between the Borrower
(or any direct or indirect parent thereof) and the Subsidiaries and their
respective directors, officers, employees or consultants (including management
and employee benefit plans or agreements, subscription agreements or similar
agreements pertaining to the repurchase of Equity Interests pursuant to put/call
rights or similar rights with current or former employees, officers, directors
or consultants and equity option or incentive plans and other compensation
arrangements) in the ordinary course of business or as otherwise approved by the
board of directors or managers of the Borrower (or any direct or indirect parent
thereof);

 

(g)                                  [reserved];

 

(h)                                 transactions pursuant to agreements in
existence on the Petition Date set forth on Schedule 9.9 or any amendment
thereto or arrangement similar thereto to the extent such an amendment or
arrangement is not adverse, taken as a whole, to the Lenders in any material
respect (as determined by the Borrower in good faith);

 

(i)                                     Restricted Payments, redemptions,
repurchases and other actions permitted under Section 10.6, and Section 10.7;

 

(j)                                    [reserved];

 

(k)                                 any issuance of Equity Interests or other
payments, awards or grants in cash, securities, Equity Interests or otherwise
pursuant to, or the funding of, employment arrangements, equity options and
equity ownership plans approved by the board of directors or board of managers
of the Borrower (or any direct or indirect parent thereof);

 

(l)                                     transactions with joint ventures for the
purchase or sale of goods, equipment and services entered into in the ordinary
course of business and in a manner consistent with prudent business practice
followed by companies in the industry of the Borrower and its Subsidiaries;

 

(m)                             [reserved];

 

(n)                                 the issuance, sale or transfer of Equity
Interests of the Borrower to Holdings (or another Parent Entity) in connection
with capital contributions by Holdings or such other Parent Entity to the
Borrower;

 

(o)                                 any transaction in respect of which the
Borrower delivers to the Administrative Agent a letter addressed to the board of
directors or managers of the Borrower from an accounting, appraisal or
investment banking firm, in each case of nationally-recognized standing that is
in the good faith determination of the Borrower qualified to render such letter,
which letter states that such transaction is (i) fair, from a financial point of
view, to the Borrower or such Restricted Subsidiary or (ii) on terms,

 

76

--------------------------------------------------------------------------------



 

taken as a whole, that are no less favorable to the Borrower or such Restricted
Subsidiary, as applicable, than would be obtained in a comparable arm’s length
transaction with a person that is not an Affiliate; and

 

(p)                                 transactions undertaken in good faith (as
certified by a responsible financial or accounting officer of the Borrower) for
the purpose of improving the consolidated tax efficiency of the Borrower,
Holdings and the Subsidiaries and not for the purpose of circumventing any
covenant set forth in this Agreement.

 

9.10                        End of Fiscal Years; Fiscal Quarters.  The Borrower
will, for financial reporting purposes, cause each of its, and each of its
Restricted Subsidiaries’, fiscal years and fiscal quarters to end on dates
consistent with past practice; provided, however, that the Borrower may, upon
written notice to the Administrative Agent change the financial reporting
convention specified above to any other financial reporting convention
reasonably acceptable to the Administrative Agent, in which case the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary in order to reflect
such change in financial reporting.

 

9.11                        Additional Guarantors, Grantors and Collateral. 
Subject to any applicable limitations set forth in the Guarantee or the Security
Documents, the Borrower will cause (i) any direct or indirect Domestic
Subsidiary (other than any Excluded Subsidiary) formed or otherwise purchased or
acquired after the Closing Date (including pursuant to a Permitted Acquisition)
and (ii) any Domestic Subsidiary of the Borrower that ceases to be an Excluded
Subsidiary, in each case within 30 days from the date of such formation,
acquisition or cessation, as applicable (or such longer period as the
Administrative Agent may agree in its reasonable discretion) to execute (A) a
supplement to the Guarantee, substantially in the form of Exhibit I thereto, in
order to become a Guarantor and (B) a supplement to the Collateral Agreement,
substantially in the form of Exhibit I thereto, in order to become a grantor and
a pledgor thereunder.

 

9.12                        Use of Proceeds.  Subject to the DIP Order, the
Borrower will use the proceeds of Loans and Letters of Credit for (i) the
acquisition, development and exploration of Oil and Gas Properties, for working
capital and general corporate purposes (including Permitted Acquisitions) and to
support deposits required under purchase agreements pursuant to which the
Borrower or its Subsidiaries may acquire Oil and Gas Properties and other
assets, (ii) the payment of professional fees as provided for in the DIP Order,
(iii) the payment of expenses incurred in the administration of the Chapter 11
Cases or permitted by the “first-day” or “second-day” orders and (iv) payments
due hereunder or under the DIP Order.

 

9.13                        Further Assurances.

 

(a)                                 Subject to the applicable limitations set
forth in the Security Documents, the Borrower will, and will cause each other
Credit Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, assignments of
as-extracted collateral, Mortgages and other documents) that the Collateral
Agent or the Majority Lenders may reasonably request, in order to grant,
preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of the Borrower and the Restricted Subsidiaries.

 

(b)                                 [Reserved].

 

(c)                                  Notwithstanding anything herein to the
contrary, if the Collateral Agent and the Borrower reasonably determine in
writing that the cost of creating or perfecting any Lien on any property is
excessive in relation to the benefits afforded to the Lenders thereby, then such
property may be excluded from the Collateral for all purposes of the Credit
Documents.  In addition, notwithstanding anything to the contrary in this
Agreement, the Collateral Agreement, or any other Credit Document, (i)

 

77

--------------------------------------------------------------------------------



 

the Administrative Agent may grant extensions of time for or waivers of the
requirements of the creation or perfection of security interests (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Credit Parties on such date) where it reasonably determines,
in consultation with the Borrower, that perfection or obtaining of such items is
not required by law or cannot be accomplished without undue effort or expense by
the time or times at which it would otherwise be required by this Agreement or
the other Credit Documents, (ii) Liens required to be granted from time to time
pursuant to this Agreement and the Security Documents shall be subject to
exceptions and limitations set forth in the Security Documents and, to the
extent appropriate in any applicable jurisdiction, as otherwise agreed between
the Administrative Agent and the Borrower and (iii) the Administrative Agent and
the Borrower may make such modifications to the Security Documents, and execute
and/or allow such easements, covenants, rights of way or similar instruments
(and Administrative Agent will agree to subordinate the lien of any mortgage to
any such easement, covenant, right of way or similar instrument or record or
agree to recognize any tenant pursuant to an agreement in a form and substance
reasonably acceptable to the Administrative Agent), as are reasonable or
necessary for Borrower’s operations and otherwise permitted by this Agreement
and the other Credit Documents.

 

9.14                        Reserve Reports.

 

(a)                                 On or before March 31st and September 30th
of each year, commencing March 31, 2020, the Borrower shall furnish to the
Administrative Agent a Reserve Report evaluating, as of the immediately
preceding December 31st and June 30th, the Proved Reserves of the Borrower and
the Credit Parties located within the geographic boundaries of the United States
of America (or the Outer Continental Shelf adjacent to the United States of
America), together with such other reports, data and supplemental information,
as may, from time to time, be reasonably requested by the Majority Lenders. 
Each Reserve Report (x) as of December 31 shall be prepared by one or more
Approved Petroleum Engineers or (y) as of June 30 shall be prepared by or under
the supervision of the chief engineer of the Borrower or a Restricted
Subsidiary.

 

(b)                                 [Reserved].

 

(c)                                  With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent a Reserve Report
Certificate from an Authorized Officer of the Borrower certifying that in all
material respects:

 

(i)                                     in the case of Reserve Reports prepared
by or under the supervision of the chief engineer of the Borrower or a
Restricted Subsidiary (other than December 31 Reserve Reports), such Reserve
Report has been prepared, except as otherwise specified therein, in accordance
with the procedures used in the immediately preceding December 31 Reserve Report
or the Initial Reserve Report, if no December 31 Reserve Report has been
delivered;

 

(ii)                                  the information contained in the Reserve
Report and any other information delivered in connection therewith is true and
correct in all material respects;

 

(iii)                               except as set forth in an exhibit to such
certificate, the Borrower or another Credit Party has good and defensible title
to the Oil and Gas Properties evaluated in such Reserve Report (other than those
(x) Disposed of in compliance with Section 10.4 since delivery of such Reserve
Report, (y) leases that have expired in accordance with their terms and (z) with
title defects disclosed in writing to the Administrative Agent) and such Oil and
Gas Properties are free of all Liens except for Liens permitted by Section 10.2;

 

(iv)                              except as set forth on an exhibit to such
certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments in excess of the volume specified in

 

78

--------------------------------------------------------------------------------



 

Section 8.18 with respect to the Credit Parties’ Oil and Gas Property evaluated
in such Reserve Report that would require the Borrower or any other Credit Party
to deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor;

 

(v)                                 none of the Oil and Gas Properties have been
Disposed of since the date of the most recently delivered Reserve Report except
those Oil and Gas Properties listed on such certificate as having been Disposed
of; and

 

(vi)                              the certificate shall also attach, as
schedules thereto, a list of all material marketing agreements (which are not
cancellable on 60 days’ notice or less without penalty or detriment) entered
into subsequent to the later of the Closing Date and the most recently delivered
Reserve Report for the sale of production of the Credit Parties’ Hydrocarbons at
a fixed non-index price (including calls on, or other parties rights to
purchase, production, whether or not the same are currently being exercised)
that represent in respect of such agreements 2.5% or more of the Borrower’s
average monthly production of Hydrocarbon volumes and that have a maturity date
or expiry date of longer than six months from the last day of such fiscal year
or period, as applicable.

 

9.15                        [Reserved].

 

9.16                        Change in Business.  The Borrower and its Restricted
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by them on the Closing Date, the business of Industry Investments by the
Borrower and its Restricted Subsidiaries and other business activities
incidental, reasonably related or ancillary to any of the foregoing.

 

9.17                        Holdings Covenant.  Holdings covenants and agrees
that until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the relevant Issuing Banks following the termination
of the Total Commitment) and the Loans and Unpaid Drawings, together with
interest, fees and all other Obligations incurred hereunder (other than Hedging
Obligations under Secured Hedge Transactions, Cash Management Obligations under
Secured Cash Management Agreements or contingent indemnification obligations not
then due and payable), are paid in full, Holdings will not engage at any time in
any business or business activity other than (i) ownership of the Equity
Interests in the Borrower, together with activities related or incidental
thereto, (ii) performance of its obligations under and in connection with the
Credit Documents, the Senior Unsecured Notes, the Senior Secured Notes and the
incurrence and performance of Indebtedness not prohibited by Section 10.1,
(iii) issuing, selling and redeeming its Equity Interests, (iv) paying taxes,
(v) holding directors’ and shareholders’ meetings, preparing corporate and
similar records and other activities (including the ability to incur fees, costs
and expenses relating to such maintenance) required to maintain its corporate or
other legal structure or to participate in tax, accounting or other
administrative matters as a member of the consolidated group of the Credit
Parties, (vi) preparing reports to, and preparing and making notices to and
filings with, Governmental Authorities and to its holders of Equity Interests,
(vii) receiving, and holding proceeds of, Restricted Payments from the Borrower
and the Subsidiaries and distributing the proceeds thereof to the extent not
prohibited by Section 9.9 or Section 10.6, (viii) activities in connection with
the formation and maintenance of the existence of any Parent Entity (it being
understood that notwithstanding anything to the contrary herein or in any Credit
Document, there shall be no restriction on the formation of any Parent Entity),
(ix) providing indemnification to officers and directors, (x) activities
permitted hereunder or as otherwise required by Requirements of Law and
(xi) activities incidental to the business or activities described in each
foregoing clause of this Section 9.17.

 

9.18                        Bankruptcy Pleadings.  The Borrower shall use
commercially reasonable efforts to provide the Administrative Agent with copies
of all material pleadings and motions (including any plan of reorganization and
any disclosure statement related thereto) to be filed by or on behalf of the
Borrower or any of the other Credit Parties with the Bankruptcy Court in the
Chapter 11 Cases at least two (2) Business Days

 

79

--------------------------------------------------------------------------------



 

prior to filing (or such shorter period as the Administrative Agent may agree),
which such pleadings shall include the Administrative Agent as a notice party.

 

SECTION 10.                     Negative Covenants.

 

The Borrower hereby covenants and agrees that until the Total Commitment and
each Letter of Credit have terminated (unless such Letters of Credit have been
collateralized on terms and conditions reasonably satisfactory to the relevant
Issuing Banks following the termination of the Total Commitment) and the Loans
and Unpaid Drawings, together with interest, fees and all other Obligations
incurred hereunder (other than Hedging Obligations under Secured Hedge
Transactions, Cash Management Obligations under Secured Cash Management
Agreements or contingent indemnification obligations not then due and payable),
are paid in full:

 

10.1                        Limitation on Indebtedness.  The Borrower will not,
and will not permit any of the Restricted Subsidiaries to, create, incur, assume
or suffer to exist any Indebtedness other than the following:

 

(a)                                 Indebtedness arising under (i) the Existing
RBL Credit Agreement and the Existing RBL Credit Documents and (ii) the Credit
Documents;

 

(b)                                 Indebtedness (including Guarantee
Obligations thereunder) in respect of the Senior Unsecured Notes in aggregate
outstanding principal amount not to exceed $688,154,000 and any fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with the foregoing;

 

(c)                                  Indebtedness (including Guarantee
Obligations thereunder) in respect of the Senior Secured Notes in aggregate
outstanding principal amount not to exceed $3,591,792,000 and any fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with the foregoing;

 

(d)                                 Indebtedness of (i) the Borrower or any
Guarantor owing to the Borrower or any Subsidiary; provided that any such
Indebtedness owing by a Credit Party to a Subsidiary that is not a Guarantor
shall (x) be evidenced by the Intercompany Note or (y) otherwise be outstanding
on the Closing Date so long as such Indebtedness is evidenced by an intercompany
note substantially in the form of the Intercompany Note or otherwise subject to
subordination terms substantially identical to the subordination terms set forth
in the Intercompany Note, in each case, to the extent permitted by Requirements
of Law and not giving rise to material adverse tax consequences, (ii) any
Subsidiary that is not a Guarantor owing to any other Subsidiary that is not a
Guarantor and (iii) to the extent permitted by Section 10.5, any Subsidiary that
is not a Guarantor owing to the Borrower or any Guarantor;

 

(e)                                  Indebtedness in respect of any bankers’
acceptance, bank guarantees, letter of credit, warehouse receipt or similar
facilities entered into in the ordinary course of business or consistent with
past practice or industry practice (including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);

 

(f)                                   subject to compliance with Section 10.5,
Guarantee Obligations incurred by (i) Restricted Subsidiaries in respect of
Indebtedness of the Borrower or other Restricted Subsidiaries that is permitted
to be incurred under this Agreement (except that a Restricted Subsidiary that is
not a Credit Party may not, by virtue of this Section 10.1(f) guarantee
Indebtedness that such Restricted Subsidiary could not otherwise incur under
this Section 10.1) and (ii) the Borrower in respect of Indebtedness of
Restricted Subsidiaries that is permitted to be incurred under this Agreement;
provided that if the Indebtedness being guaranteed under this Section 10.1(f) is
subordinated to the Obligations,

 

80

--------------------------------------------------------------------------------



 

such Guarantee Obligations shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

 

(g)                                  Guarantee Obligations (i) incurred in the
ordinary course of business in respect of obligations of (or to) suppliers,
customers, franchisees, lessors, licensees or sub-licensees or (ii) otherwise
constituting Investments permitted by Sections 10.5(d), (g), (q), (r) and (s);

 

(h)                                 (i) Indebtedness (including Indebtedness
arising under Capital Leases) incurred prior to or within 270 days following the
acquisition, construction, lease, repair, replacement, expansion or improvement
of assets (real or personal, and whether through the direct purchase of property
or the Equity Interests of a Person owning such property) to finance the
acquisition, construction, lease, repair, replacement expansion, or improvement
of such assets; (ii) Indebtedness arising under Capital Leases (A) in effect on
the Closing Date and (B) Capital Leases incurred after the Closing Date in an
aggregate amount not to exceed $50,000,000; and (iii) any Permitted Refinancing
Indebtedness issued or incurred to Refinance any such Indebtedness;

 

(i)                                     Indebtedness outstanding on the Petition
Date (provided that any Indebtedness that is in excess of $1,000,000
individually shall only be permitted under this clause (i) to the extent such
Indebtedness is set forth on Schedule 10.1) and any Permitted Refinancing
Indebtedness issued or incurred to Refinance such Indebtedness;

 

(j)                                    Indebtedness in respect of Hedge
Transactions;

 

(k)                                 [reserved];

 

(l)                                     [reserved];

 

(m)                             [reserved];

 

(n)                                 Indebtedness in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and completion guarantees and
similar obligations not in connection with money borrowed, in each case provided
in the ordinary course of business or consistent with past practice, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business or consistent with past practice;

 

(o)                                 (i) other additional Indebtedness and
(ii) any Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness, provided that the aggregate principal amount of Indebtedness
outstanding at any time pursuant to this Section 10.1(o) shall not at the time
of incurrence thereof and immediately after giving effect thereto and the use of
proceeds thereof on a Pro Forma Basis, exceed $15,000,000;

 

(p)                                 Indebtedness consisting of additional
debtor-in-possession financing secured by Junior Liens and liens junior to the
Prepetition Obligations (as defined in the DIP Order); provided that the
aggregate principal amount of Indebtedness outstanding at any time pursuant to
this Section 10.1(p) shall not at the time of incurrence thereof and immediately
after giving effect thereto and the use of proceeds thereof on a Pro Forma
Basis, exceed $150,000,000;

 

(q)                                 Cash Management Obligations, Cash Management
Services and other Indebtedness in respect of netting services, automatic
clearing house arrangements, employees’ credit or purchase cards, overdraft
protections and similar arrangements in each case incurred in the ordinary
course of business;

 

(r)                                    Indebtedness incurred in the ordinary
course of business in respect of obligations of the Borrower or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or

 

81

--------------------------------------------------------------------------------



 

progress payments in connection with such goods and services that are not
greater than sixty (60) days past the date of invoice or delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP;

 

(s)                                   Indebtedness arising from agreements of
the Borrower or any Restricted Subsidiary providing for indemnification,
adjustment of purchase price or similar obligations (including earn-outs), in
each case assumed or entered into in connection with any Permitted Acquisitions,
other Investments and the Disposition of any business, assets or Equity
Interests not prohibited hereunder;

 

(t)                                    Indebtedness of the Borrower or any
Restricted Subsidiary consisting of (i) obligations to pay insurance premiums or
(ii) obligations contained in firm transportation or supply agreements or other
take or pay contracts, in each case arising in the ordinary course of business;

 

(u)                                 Indebtedness representing deferred
compensation to employees, consultants or independent contractors of the
Borrower (or, to the extent such work is done for the Borrower or its
Subsidiaries, any direct or indirect parent thereof) and the Restricted
Subsidiaries incurred in the ordinary course of business;

 

(v)                                 [reserved];

 

(w)                               Indebtedness consisting of obligations of the
Borrower and the Restricted Subsidiaries under deferred compensation or other
similar arrangements incurred by such Person in connection with Permitted
Acquisitions or any other Investment permitted hereunder;

 

(x)                                 Indebtedness associated with bonds or surety
obligations required by Requirements of Law or by Governmental Authorities in
connection with the operation of Oil and Gas Properties in the ordinary course
of business;

 

(y)                                 [reserved];

 

(z)                                  Indebtedness of the Borrower or any
Restricted Subsidiary to any joint venture (regardless of the form of legal
entity) that is not a Subsidiary arising in the ordinary course of business in
connection with the Cash Management Services (including with respect to
intercompany self-insurance arrangements) of the Borrower and its Restricted
Subsidiaries;

 

(aa)                          Indebtedness incurred on behalf of, or Guarantee
Obligations in respect of the Indebtedness of, joint ventures (regardless of the
form of legal entity) that are not Subsidiaries in principal amount, when
aggregated with the outstanding principal amount of Indebtedness incurred
pursuant to this clause (aa), not to exceed, at the time of incurrence thereof,
$1,000,000; and

 

(bb)                          all premiums (if any), interest (including
post-petition interest), fees, expenses, charges, and additional or contingent
interest on obligations described in clauses (a) through (aa) above.

 

10.2                        Limitation on Liens.  The Borrower will not, and
will not permit any of the Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Lien upon any property or assets of any kind (real or
personal, tangible or intangible) of the Borrower or any Restricted Subsidiary,
whether now owned or hereafter acquired, except:

 

(a)                                 Liens arising under (i) the Existing RBL
Credit Agreement and the Existing RBL Credit Documents to secure the obligations
thereunder and (ii) the Credit Documents to secure the Obligations (including
Liens contemplated by Section 3.8) or permitted in respect of any Mortgaged
Property by the terms of the applicable Mortgage;

 

82

--------------------------------------------------------------------------------



 

(b)                                 Permitted Liens;

 

(c)                                  (x) Liens (including liens arising under
Capital Leases to secure Capital Lease Obligations) securing Indebtedness
permitted pursuant to Section 10.1(h); provided that (i) such Liens attach
concurrently with or within 270 days after the acquisition, lease, repair,
replacement, construction, expansion or improvement (as applicable) financed
thereby, (ii) other than the property financed by such Indebtedness, such Liens
do not at any time encumber any property, except for replacements thereof and
accessions and additions to such property and the proceeds and the products
thereof and customary security deposits and (iii) with respect to Capital
Leases, such Liens do not at any time extend to or cover any assets (except for
accessions and additions to such assets, replacements and products thereof and
customary security deposits) other than the assets subject to such Capital
Leases; provided that in each case individual financings provided by one lender
may be cross collateralized to other financings provided by such lender (and its
Affiliates), and (y) Liens on the assets of a Restricted Subsidiary that is not
a Credit Party securing Indebtedness permitted pursuant to Section 10.1;

 

(d)                                 Liens existing on the Petition Date;
provided that any Lien securing Indebtedness in excess of $1,000,000
individually or $10,000,000 in the aggregate (when taken together with all other
Liens securing obligations outstanding in reliance on this clause (d) that are
not listed on Schedule 10.2(d)) shall only be permitted to the extent such Lien
is listed on Schedule 10.2(d);

 

(e)                                  Liens to secure any refinancing, refunding,
extension, renewal or replacement (or successive refinancings, refundings,
extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness secured by any Lien permitted by this Section 10.2; provided,
however, that (x) such new Lien shall be limited to all or part of the same type
of property that secured the original Lien (plus improvements on and accessions
to such property), (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the applicable Indebtedness at the
time the original Lien became a Lien permitted hereunder, and (B) an amount
necessary to pay any fees and expenses, including premiums, related to such
refinancing, refunding, extension, renewal or replacement and (z) on the date of
the incurrence of the Indebtedness secured by such Liens, the grantors of any
such Liens shall not be any different than the grantors of the Liens securing
the debt being refinanced, refunded, extended, renewed or replaced;

 

(f)                                   [reserved];

 

(g)                                  [reserved];

 

(h)                                 Liens securing Indebtedness or other
obligations (i) of the Borrower or a Restricted Subsidiary in favor of a Credit
Party and (ii) of any Restricted Subsidiary that is not a Credit Party in favor
of any Restricted Subsidiary that is not a Credit Party;

 

(i)                                     Liens (i) of a collecting bank arising
under Section 4-210 of the Uniform Commercial Code on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off);

 

(j)                                    Liens (i) on cash advances in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 10.5 to be applied against the purchase price for such Investment, and
(ii) consisting of an agreement to Dispose of any property in a transaction
permitted under Section 10.4, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

83

--------------------------------------------------------------------------------



 

(k)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale or purchase of goods
entered into by the Borrower or any of the Restricted Subsidiaries in the
ordinary course of business permitted by this Agreement;

 

(l)                                     Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 10.5;

 

(m)                             Liens encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to brokerage accounts
incurred in the ordinary course of business and not for speculative purposes;

 

(n)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance or incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and the Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;

 

(o)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

 

(p)                                 Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;

 

(q)                                 Liens in respect of Production Payments and
Reserve Sales; provided that such Liens attach at all times only to the Oil and
Gas Properties from which the Production Payments and Reserve Sales have been
conveyed;

 

(r)                                    [reserved];

 

(s)                                   [reserved];

 

(t)                                    Liens on Equity Interests in a joint
venture securing obligations of such joint venture so long as the assets of such
joint venture do not constitute Collateral;

 

(u)                                 Liens securing any Indebtedness permitted by
Section 10.1(c) or Section 10.1(p);

 

(v)                                 Liens arising pursuant to Section 107(l) of
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. § 9607(l), or other Environmental Law, unless such Lien (i) by action of
the lienholder, or by operation of law, takes priority over any Liens arising
under the Credit Documents on the property upon which it is a Lien, and
(ii) such Lien materially impairs the use of the property covered by such Lien
for the purposes for which such property is held;

 

(w)                               [reserved];

 

(x)                                 Liens securing Indebtedness not to exceed
$5,000,000 in the aggregate outstanding at any time;

 

(y)                                 [reserved];

 

(z)                                  [reserved]; and

 

84

--------------------------------------------------------------------------------



 

(aa)                          Adequate Protection Liens.

 

10.3                        Limitation on Fundamental Changes.  Except as
permitted by Section 10.4 or 10.5, the Borrower will not, and will not permit
any of the Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all its
business units, assets or other properties, except that:

 

(a)                                 any Subsidiary of the Borrower or any other
Person may be merged, amalgamated or consolidated with or into the Borrower;
provided that (i) the Borrower shall be the continuing or surviving Person or,
in the case of a merger, amalgamation or consolidation with or into the
Borrower, the Person formed by or surviving any such merger, amalgamation or
consolidation (if other than the Borrower) shall be an entity organized or
existing under the laws of the United States, any state thereof, the District of
Columbia or any territory thereof (the Borrower or such Person, as the case may
be, being herein referred to as the “Successor Borrower”), (ii) the Successor
Borrower (if other than the Borrower) shall expressly assume all the obligations
of the Borrower under this Agreement and the other Credit Documents pursuant to
a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (iii) no Default or Event of Default has occurred and is
continuing at the date of such merger, amalgamation or consolidation or would
result from such consummation of such merger, amalgamation or consolidation, and
(iv) if such merger, amalgamation or consolidation involves the Borrower and a
Person that, prior to the consummation of such merger, amalgamation or
consolidation, is not a Subsidiary of the Borrower (A) each Guarantor, unless it
is the other party to such merger, amalgamation or consolidation or unless the
Successor Borrower is the Borrower, shall have by a supplement to the Guarantee
confirmed that its Guarantee shall apply to the Successor Borrower’s obligations
under this Agreement, (B) each Subsidiary grantor and each Subsidiary pledgor,
unless it is the other party to such merger, amalgamation or consolidation or
unless the Successor Borrower is the Borrower, shall have by a supplement to the
Credit Documents confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, (C) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or consolidation
or unless the Successor Borrower is the Borrower, shall have by an amendment to
or restatement of the applicable Mortgage confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement, (D) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate stating that such merger, amalgamation or consolidation
and any supplements to the Credit Documents preserve the enforceability of the
Guarantee and the perfection and priority of the Liens under the Security
Documents, (E) if reasonably requested by the Administrative Agent, an opinion
of counsel shall be required to be provided to the effect that such merger,
amalgamation or consolidation does not violate this Agreement or any other
Credit Document; provided, further, that if the foregoing are satisfied, the
Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement and (F) such merger,
amalgamation or consolidation shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” or is otherwise permitted
under Section 10.5;

 

(b)                                 any Subsidiary of the Borrower or any other
Person may be merged, amalgamated or consolidated with or into any one or more
Subsidiaries of the Borrower; provided that (i) in the case of any merger,
amalgamation or consolidation involving one or more Restricted Subsidiaries,
(A) a Restricted Subsidiary shall be the continuing or surviving Person or
(B) the Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Guarantors, a
Guarantor shall be the continuing or surviving Person or the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Guarantor) shall execute a supplement to the Guarantee, the Collateral Agreement
and any applicable Mortgage, each in form and substance reasonably satisfactory
to the Collateral Agent in order for the surviving Person to become a Guarantor,
and pledgor, mortgagor and grantor of Collateral for the benefit of the Secured
Parties, (iii) no Default or Event of Default has

 

85

--------------------------------------------------------------------------------



 

occurred and is continuing on the date of such merger, amalgamation or
consolidation or would result from the consummation of such merger, amalgamation
or consolidation and (iv) if such merger, amalgamation or consolidation involves
a Subsidiary and a Person that, prior to the consummation of such merger,
amalgamation or consolidation, is not a Restricted Subsidiary of the Borrower,
(A) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and such
supplements to any Credit Document preserve the enforceability of the Guarantee
and the perfection and priority of the Liens under the Collateral Agreement and
(B) such merger, amalgamation or consolidation shall comply with all the
conditions set forth in the definition of the term “Permitted Acquisition” or is
otherwise permitted under Section 10.5;

 

(c)                                  any Restricted Subsidiary that is not a
Guarantor may (i) merge, amalgamate or consolidate with or into any other
Restricted Subsidiary and (ii) Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower, a Guarantor or any other
Restricted Subsidiary of the Borrower;

 

(d)                                 any Subsidiary Guarantor may (i) merge,
amalgamate or consolidate with or into any other Subsidiary Guarantor,
(ii) merge, amalgamate or consolidate with or into any other Subsidiary which is
not a Guarantor or Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any other Subsidiary that is not a Guarantor;
provided that if such Subsidiary Guarantor is not the surviving entity, such
merger, amalgamation or consolidation shall be deemed to be, and any such
Disposition shall be, (A) an “Investment” and subject to the limitations set
forth in Section 10.5 and (B) a “Disposition” and subject to the limitations set
forth in Section 10.4; and (iii) Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any other Guarantor;

 

(e)                                  any Restricted Subsidiary may liquidate or
dissolve if (i) the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (ii) to the extent such Restricted Subsidiary
is a Credit Party, any assets or business of such Restricted Subsidiary not
otherwise Disposed of or transferred in accordance with Section 10.4 or 10.5, in
the case of any such business, discontinued, shall be transferred to, or
otherwise owned or conducted by, a Credit Party after giving effect to such
liquidation or dissolution;

 

(f)                                   [reserved]; and

 

(g)                                  to the extent that no Default or Event of
Default would result from the consummation of such Disposition, the Borrower and
the Restricted Subsidiaries may consummate a merger, dissolution, liquidation,
consolidation or Disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 10.4.

 

10.4                        Limitation on Sale of Assets.  The Borrower will
not, and will not permit any of the Restricted Subsidiaries to, (x) convey,
sell, lease, sell and leaseback, assign, farm-out, transfer or otherwise dispose
(in one transaction or in a series of transactions and whether effected pursuant
to a division or otherwise) (each of the foregoing a “Disposition”) of any of
its property, business or assets (including receivables and leasehold
interests), whether now owned or hereafter acquired, or terminate, unwind or
create any off-setting positions in respect of any commodity hedge positions or
any other Hedge Transaction, whether now in effect or hereafter created or
entered into, or (y) sell to any Person (other than the Borrower or a Guarantor)
any shares owned by it of any Restricted Subsidiary’s Equity Interests, except
that:

 

(a)                                 the Borrower and the Restricted Subsidiaries
may Dispose of (i) inventory and other goods held for sale, including
Hydrocarbons, obsolete, worn out, used or surplus equipment, vehicles and other
assets (other than accounts receivable) in the ordinary course of business
(including equipment that is no longer necessary for the business of the
Borrower or its Restricted Subsidiaries or is replaced by equipment of at least
comparable value and use), (ii) Permitted Investments, and (iii) assets for the

 

86

--------------------------------------------------------------------------------



 

purposes of charitable contributions or similar gifts to the extent such assets
are not material to the ability of the Borrower and its Restricted Subsidiaries,
taken as a whole, to conduct its business in the ordinary course;

 

(b)                                 the Borrower and the Restricted Subsidiaries
may Dispose of any Oil and Gas Properties or any interest therein or the Equity
Interests of any Restricted Subsidiary or of any Minority Investment owning Oil
and Gas Properties (and including, but without limitation, Dispositions in
respect of Production Payments and Reserve Sales and in connection with net
profits interests, operating agreements, farm-ins, joint exploration and
development agreements and other agreements customary in the oil and gas
industry for the purpose of developing such Oil and Gas Properties); provided
that such Disposition (i) is for Fair Market Value (determined by the Borrower
in good faith), (ii) does not exceed $25,000,000 in the aggregate with all other
Dispositions permitted by this Section 10.4(b);

 

(c)                                  the Borrower and the Restricted
Subsidiaries may Dispose of property or assets to the Borrower or to a
Restricted Subsidiary; provided that if the transferor of such property is a
Credit Party (i) the transferee thereof must either be a Credit Party or
(ii) such transaction is permitted under Section 10.5;

 

(d)                                 the Borrower and any Restricted Subsidiary
may affect any transaction permitted by Section 10.2, 10.3, 10.5 or 10.6;

 

(e)                                  the Borrower and the Restricted
Subsidiaries may lease, sublease, license or sublicense (on a non-exclusive
basis with respect to any intellectual property) real, personal or intellectual
property in the ordinary course of business;

 

(f)                                   Dispositions (including like-kind
exchanges) of property (other than Oil and Gas Properties) to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are applied to the
purchase price of such replacement property, in each case under Section 1031 of
the Code or otherwise;

 

(g)                                  Dispositions of Hydrocarbon Interests to
which no Proved Reserves are attributable and farm-outs of undeveloped acreage
to which no Proved Reserves are attributable and assignments in connection with
such farm-outs;

 

(h)                                 Dispositions of Investments in joint
ventures (regardless of the form of legal entity) to the extent required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding arrangements
to the extent the same would be permitted under Section 10.5(i);

 

(i)                                     Dispositions listed on
Schedule 10.4(i) (each, a “Scheduled Disposition” and collectively, the
“Scheduled Dispositions”);

 

(j)                                    transfers of property (i) subject to a
Casualty Event or in connection with any condemnation proceeding with respect to
Collateral; provided that the net cash proceeds of such Casualty Event or
condemnation proceeding, if any, are received by the Borrower or a Subsidiary
Guarantor or (ii) in connection with any Casualty Event or any condemnation
proceeding, in each case with respect to property that does not constitute
Collateral;

 

(k)                                 Dispositions of accounts receivable (i) in
connection with the collection or compromise thereof or (ii) to the extent the
proceeds thereof are used to prepay any Loans then outstanding;

 

87

--------------------------------------------------------------------------------



 

(l)                                     the termination or unwinding of, or
creation of any off-setting positions in respect of, any commodity hedge
positions or any other Hedge Transaction to the extent otherwise permitted by
this Agreement;

 

(m)                             Dispositions of Oil and Gas Properties that are
not Collateral and other assets not included in the Collateral in the aggregate
amount not to exceed $1,000,000 with all other Dispositions permitted by this
Section 10.4(m); and

 

(n)                                 Disposition of any asset between or among
the Borrower and/or its Restricted Subsidiaries as a substantially concurrent
interim Disposition in connection with an Investment otherwise permitted
pursuant to Section 10.5 or a Disposition otherwise permitted pursuant to
clauses (a) through (m) above.

 

10.5                        Limitation on Investments.  The Borrower will not,
and will not permit any of the Restricted Subsidiaries, to (i) purchase or
acquire (including pursuant to any merger, consolidation or amalgamation with a
person that is not a Wholly-Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of any other Person, (ii) make any loans or advances to or
guarantees of the Indebtedness of any other person, or (iii) purchase or
otherwise acquire (in one transaction or a series of related transactions)
(x) all or substantially all of the property and assets or business of another
Person or (y) assets constituting a business unit, line of business or division
of such Person (each, an “Investment”), except:

 

(a)                                 extensions of trade credit and purchases of
assets and services (including purchases of inventory, supplies and materials)
in the ordinary course of business;

 

(b)                                 Investments in assets that constituted
Permitted Investments at the time such Investments were made;

 

(c)                                  loans and advances to officers, directors,
employees and consultants of the Borrower (or any direct or indirect parent
thereof) or any of its Restricted Subsidiaries for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes (including employee payroll advances);

 

(d)                                 (i) Investments existing on, or made
pursuant to legally binding written commitments in existence on, the Petition
Date as set forth on Schedule 10.5(d), (ii) Investments existing on the Petition
Date of the Borrower or any Subsidiary in any other Subsidiary and (iii) any
extensions, renewals or reinvestments thereof, so long as the amount of any
Investment made pursuant to this clause (d) is not increased at any time above
the amount of such Investment set forth on Schedule 10.5(d) (other than pursuant
to an increase as required by the terms of any such Investment as in existence
on the Petition Date and set forth on Schedule 10.5(d) as of the Petition Date);

 

(e)                                  Investments received in connection with the
bankruptcy or reorganization of suppliers or customers and in settlement of
delinquent obligations of, and other disputes with, customers arising in the
ordinary course of business or upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

 

(f)                                   [reserved];

 

(g)                                  Investments (i) by the Borrower in any
Guarantor or by any Guarantor in the Borrower, (ii) by any Restricted Subsidiary
that is not a Guarantor in the Borrower or any other Restricted Subsidiary, and
(iii) by the Borrower or any Guarantor in any Restricted Subsidiary that is not
a Guarantor, valued at the Fair Market Value (determined by the Borrower in good
faith) of such

 

88

--------------------------------------------------------------------------------



 

Investment at the time each such Investment is made, in an aggregate amount
outstanding pursuant to this Section 10.5(g)(iii) that, at the time such
Investment is made, would not exceed $5,000,000;

 

(h)                                 [reserved];

 

(i)                                     [reserved];

 

(j)                                    Investments, provided that the aggregate
amount outstanding of all such Investments, valued at the Fair Market Value
(determined by the Borrower in good faith) of each such Investment at the time
made, shall not exceed $25,000,000;

 

(k)                                 Investments constituting non-cash proceeds
of Dispositions of assets to the extent permitted by Section 10.4;

 

(l)                                     [reserved];

 

(m)                             Investments consisting of Restricted Payments
permitted under Section 10.6;

 

(n)                                 [reserved];

 

(o)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;

 

(p)                                 Investments in the ordinary course of
business consisting of endorsements for collection or deposit and customary
trade arrangements with customers consistent with past practices;

 

(q)                                 advances of payroll payments to employees,
consultants or independent contractors or other advances of salaries or
compensation to employees, consultants or independent contractors, in each case
in the ordinary course of business;

 

(r)                                    guarantee obligations of the Borrower or
any Restricted Subsidiary of leases (other than Capital Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business;

 

(s)                                   Investments held by a Person acquired
(including by way of merger or consolidation) after the Closing Date otherwise
in accordance with this Section 10.5 to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

 

(t)                                    Investments in Industry Investments and
in interests in additional Oil and Gas Properties and gas gathering systems
related thereto or Investments related to farm-out, farm-in, joint operating,
joint venture, joint development or other area of mutual interest agreements,
other similar industry investments, gathering systems, pipelines or other
similar oil and gas exploration and production business arrangements whether
through direct ownership or ownership through a joint venture or similar
arrangement;

 

(u)                                 [reserved];

 

(v)                                 To the extent constituting Investments,
Hedge Transactions permitted by Section 10.1 and Section 10.10;

 

89

--------------------------------------------------------------------------------



 

(w)                               Investments consisting of Indebtedness,
fundamental changes, Dispositions and Restricted Payments permitted under
Sections 10.1, 10.3, 10.4 and 10.6 (other than 10.6(c));

 

(x)                                 in the case of the Borrower and its
Restricted Subsidiaries, Investment consisting of (i) intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business and (ii) intercompany
current liabilities in connection with the cash management, tax and accounting
operations of the Borrower and the Restricted Subsidiaries;

 

(y)                                 Investments resulting from pledges and
deposits under clauses (c), (d) and (e) of the definition of “Permitted Liens”
and clauses (j), (o), (w) and (x) of Section 10.2;

 

(z)                                  advances in the form of a prepayment of
expenses, so long as such expenses are being paid in accordance with customary
trade terms of the Borrower or the relevant Restricted Subsidiary;

 

(aa)                          Investments consisting of licensing of
intellectual property pursuant to joint marketing arrangements with other
Persons in the ordinary course of business; and

 

(bb)                          any Investment constituting a Disposition or
transfer of any asset between or among the Borrower and/or its Restricted
Subsidiaries as a substantially concurrent interim Disposition or transfer in
connection with an Investment otherwise permitted pursuant to
clauses (a) through (aa) above or in connection with a Disposition permitted
pursuant to Section 10.4.

 

10.6                        Limitation on Restricted Payments.  The Borrower
will not directly or indirectly pay any dividend or make any other distribution
(by reduction of capital or otherwise), whether in cash, property, securities or
a combination thereof, with respect to any of its Equity Interests (other than
dividends and distributions on Equity Interests payable solely by the issuance
of additional Qualified Equity Interests) or redeem, purchase, retire or
otherwise acquire for value any of its Equity Interests or the Equity Interests
of any Parent Entity or set aside any amount for any such purpose (other than
through the issuance of additional Qualified Equity Interests), or permit any
Restricted Subsidiary to purchase or otherwise acquire for consideration (except
in connection with an Investment permitted under Section 10.5) any Equity
Interests of the Borrower or any Parent Entity, now or hereafter outstanding
(all of the foregoing, “Restricted Payments”); except that:

 

(a)                                 the Borrower may (or may pay Restricted
Payments to permit any Parent Entity thereof to) redeem in whole or in part any
of its or a Parent Entity’s Equity Interests in exchange for another class of
its (or such parent’s) Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all material respects to their interests as those
contained in the Equity Interests redeemed thereby, and the Borrower may pay
Restricted Payments payable solely in the Equity Interests (other than
Disqualified Stock not otherwise permitted by Section 10.1) of the Borrower;

 

(b)                                 the Borrower may pay Restricted Payments in
an amount equal to withholding or similar Taxes payable or expected to be
payable by any present or former employee, director, manager or consultant (or
their respective Affiliates, estates or immediate family members) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options so long as
the aggregate amount of all such payments does not exceed $1,000,000;

 

(c)                                  to the extent constituting Restricted
Payments, the Borrower may make Investments permitted by Section 10.5;

 

90

--------------------------------------------------------------------------------



 

(d)                                 to the extent constituting Restricted
Payments, the Borrower may enter into and consummate transactions expressly
permitted by Section 10.3;

 

(e)                                  [reserved];

 

(f)                                   the Borrower may make and pay Restricted
Payments to Holdings or any other Parent Entity of the Borrower:

 

(i)                                     [reserved];

 

(ii)                                  the proceeds of which shall be used to
allow any Parent Entity to pay its operating expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and other professional costs and expenses) to
the extent attributable to the ownership or operation of the Borrower, it being
understood that 100% of the foregoing costs and expenses shall be deemed
attributable to the ownership and operation of the Borrower at all times when
such Parent Entity does not have any material operations and Holdings owns no
material assets other than the Equity Interests of the Borrower;

 

(iii)                               the proceeds of which shall be used by such
Parent Entities to pay Restricted Payments contemplated by Section 10.6(b); and

 

(iv)                              the proceeds of which shall be used to pay
fees and expenses (including franchise or similar taxes) required to maintain
its corporate existence, customary salary, bonus and other benefits payable to,
and indemnities provided on behalf of, officers, employees and consultants of
any Parent Entity, to the extent such salaries, bonuses, other benefits and
indemnities are attributable to the ownership or operation of the Borrower and
the Restricted Subsidiaries, it being understood that 100% of the foregoing
costs and expenses shall be deemed attributable to the ownership and operation
of the Borrower at all times when such Parent Entity does not have any material
operations and Holdings owns no material assets other than the Equity Interests
of the Borrower;

 

(g)                                  [reserved];

 

(h)                                 the Borrower may pay any dividends or
distributions within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement;

 

(i)                                     [reserved];

 

(j)                                    [reserved]; and

 

(k)                                 the Borrower may make payments described in
Sections 9.9(f) and (h) (subject to the conditions set out therein).

 

10.7                        Limitations on Debt Payments and Amendments.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to prepay, repurchase or redeem or otherwise defease
the Senior Unsecured Notes or the Senior Secured Notes (or any Permitted
Refinancing Indebtedness in respect of any of the foregoing)(it being understood
that payments of regularly-scheduled cash interest in respect of the Senior
Unsecured Notes or the Senior Secured Notes (or any Permitted Refinancing
Indebtedness in respect of any of the foregoing)); provided, however, that the
Borrower or any Restricted Subsidiary may prepay, repurchase, redeem or

 

91

--------------------------------------------------------------------------------



 

defease the Senior Unsecured Notes or the Senior Secured Notes (or any Permitted
Refinancing Indebtedness in respect of any of the foregoing) (A) in exchange for
or with the proceeds of any Permitted Refinancing Indebtedness or (B) by
converting or exchanging the Senior Unsecured Notes or the Senior Secured Notes
(or any Permitted Refinancing Indebtedness in respect of any of the foregoing)
to Qualified Equity Interests of the Borrower or any Parent Entity;

 

(b)                                 The Borrower will not amend or modify the
Senior Unsecured Notes Indentures or the Senior Secured Notes Indentures that
constitutes Material Indebtedness or the terms applicable thereto or the
documentation governing any Permitted Refinancing Indebtedness thereof, other
than amendments or modifications that (A) would not be materially adverse to the
Lenders (as determined in good faith by the Borrower), taken as a whole, or
(B) otherwise comply with the definition of “Permitted Refinancing Indebtedness”
that may be incurred to Refinance any such Indebtedness; and

 

(c)                                  Notwithstanding the foregoing and for the
avoidance of doubt, nothing in this Section 10.7 shall prohibit (i) the
repayment or prepayment of intercompany subordinated Indebtedness owed among the
Borrower and/or the Restricted Subsidiaries, in either case unless an Event of
Default has occurred and is continuing and the Borrower has received a notice
from the Collateral Agent instructing it not to make or permit the Borrower
and/or the Restricted Subsidiaries to make any such repayment or prepayment or
(ii) substantially concurrent transfers of credit positions in connection with
intercompany debt restructurings so long as such Indebtedness is permitted by
Section 10.1 after giving effect to such transfer.

 

10.8                        Negative Pledge Agreements.  The Borrower will not,
and will not permit any of the Restricted Subsidiaries to, enter into or permit
to exist any Contractual Requirement (other than this Agreement or any other
Credit Document or any documentation in respect of secured Indebtedness
otherwise permitted hereunder) that limits the ability of the Borrower or any
Guarantor to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Secured Parties with respect to the Obligations or
under the Credit Documents; provided that the foregoing shall not apply to each
of the following Contractual Requirements that:

 

(a)                                 (i) exist on the Petition Date and (to the
extent not otherwise permitted by this Section 10.8) are listed on Schedule 10.8
and (ii) to the extent Contractual Requirements permitted by subclause (i) are
set forth in an agreement evidencing Indebtedness or other obligations, are set
forth in any agreement evidencing any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness or obligation so long as such Permitted
Refinancing Indebtedness does not expand the scope of such Contractual
Requirement;

 

(b)                                 are binding on a Restricted Subsidiary at
the time such Restricted Subsidiary first becomes a Restricted Subsidiary of the
Borrower, so long as such Contractual Requirements were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary of the
Borrower;

 

(c)                                  represent Indebtedness permitted under
Section 10.1 of a Restricted Subsidiary of the Borrower that is not a Guarantor
so long as such Contractual Requirement applies only to such Subsidiary and its
Subsidiaries;

 

(d)                                 arise pursuant to agreements entered into
with respect to any sale, transfer, lease or other Disposition permitted by
Section 10.4 and applicable solely to assets under such sale, transfer, lease or
other Disposition;

 

(e)                                  are customary provisions in joint venture
agreements and other similar agreements permitted by Section 10.5 and applicable
to joint ventures or otherwise arise in agreements which restrict the
Disposition or distribution of assets or property in oil and gas leases, joint
operating agreements, joint exploration and/or development agreements,
participation agreements and other

 

92

--------------------------------------------------------------------------------



 

similar agreements entered into in the ordinary course of the oil and gas
exploration and development business;

 

(f)                                   are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 10.1, but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Indebtedness;

 

(g)                                  are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto;

 

(h)                                 comprise restrictions imposed by any
agreement relating to secured Indebtedness permitted pursuant to Section 10.1 to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness;

 

(i)                                     are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or any Restricted Subsidiary;

 

(j)                                    are customary provisions restricting
assignment of any agreement entered into in the ordinary course of business;

 

(k)                                 restrict the use of cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business;

 

(l)                                     are imposed by Requirements of Law;

 

(m)                             exist under any documentation governing any
Permitted Refinancing Indebtedness incurred to Refinance any Indebtedness but
only to the extent such Contractual Requirement is not materially more
restrictive, taken as a whole, than the Indebtedness being refinanced;

 

(n)                                 customary net worth provisions contained in
real property leases entered into by any Restricted Subsidiary of the Borrower,
so long as the Borrower has determined in good faith that such net worth
provisions would not reasonably be expected to impair the ability of the
Borrower and the Restricted Subsidiaries to meet their ongoing obligation;

 

(o)                                 are customary restrictions and conditions
contained in the document relating to any Lien, so long as (i) such Lien is a
Permitted Lien and such restrictions or conditions relate only to the specific
asset subject to such Lien and (ii) such restrictions and conditions are not
created for the purpose of avoiding the restrictions imposed by this
Section 10.8;

 

(p)                                 are restrictions imposed by any agreement
relating to Indebtedness incurred pursuant to Section 10.1 or Permitted
Refinancing Indebtedness in respect thereof, to the extent such restrictions are
not materially more restrictive, taken as a whole, than the restrictions
contained in the Credit Documents or documentation with respect to the Senior
Unsecured Notes or the Senior Secured Notes as determined by the Borrower in
good faith;

 

(q)                                 are restrictions regarding licenses or
sublicenses by the Borrower and the Restricted Subsidiaries of intellectual
property in the ordinary course of business (in which case such restriction
shall relate only to such intellectual property);

 

(r)                                    are encumbrances or restrictions
contained in an agreement or other instrument of a Person acquired by or merged
or consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time

 

93

--------------------------------------------------------------------------------



 

of such transaction (but not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired or
designated; and

 

(s)                                   are encumbrances or restrictions imposed
by any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the contracts,
instruments or obligations referred to in clauses (a) through (r) above;
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the Borrower’s board of directors, no more restrictive in any
material respect with respect to such encumbrance and other restrictions taken
as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

10.9                        Limitation on Subsidiary Distributions.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries that
are not Guarantors to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any such Restricted Subsidiary to pay dividends or
make any other distributions to the Borrower or any Restricted Subsidiary on its
Equity Interests or with respect to any other interest or participation in, or
measured by, its profits or transfer any property to the Borrower or any
Restricted Subsidiary except (in each case) for such encumbrances or
restrictions existing under or by reason of:

 

(a)                                 contractual encumbrances or restrictions in
effect on the Petition Date, including pursuant to the Credit Documents and any
Hedging Obligations;

 

(b)                                 the Senior Unsecured Notes Indenture, the
Senior Unsecured Notes and related guarantees, the Senior Secured Notes
Indenture, the Senior Secured Notes, and related guarantees and any related
collateral documents and the Existing RBL Credit Agreement and the Existing RBL
Credit Documents;

 

(c)                                  purchase money obligations for property
acquired in the ordinary course of business and Capital Lease Obligations that
impose restrictions on transferring the property so acquired;

 

(d)                                 any applicable Requirement of Law;

 

(e)                                  any agreement or other instrument of a
Person acquired by or merged or consolidated with or into the Borrower or any
Restricted Subsidiary, or of an Unrestricted Subsidiary that is designated a
Restricted Subsidiary, or that is assumed in connection with the acquisition of
assets from such Person, in each case that is in existence at the time of such
transaction (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person and its Subsidiaries, or the property or assets of
the Person and its Subsidiaries, so acquired or designated;

 

(f)                                   contracts for the sale of assets,
including customary restrictions with respect to a Subsidiary of the Borrower
pursuant to an agreement that has been entered into for the sale or disposition
of all or substantially all of the Equity Interests or assets of such
Subsidiary;

 

(g)                                  secured Indebtedness otherwise permitted to
be incurred pursuant to Section 10.1 and Section 10.2 that limit the right of
the Credit Parties to dispose of the assets securing such Indebtedness;

 

(h)                                 restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in the ordinary
course of business;

 

94

--------------------------------------------------------------------------------



 

(i)                                     other Indebtedness, Disqualified Stock
or preferred stock of (i) Restricted Subsidiaries permitted to be incurred
subsequent to the Petition Date pursuant to Section 10.1 so long as either
(A) the provisions relating to such encumbrance or restriction contained in such
Indebtedness are no less favorable to the Borrower, taken as a whole, as
determined by the board of directors of the Borrower in good faith, than the
provisions contained in this Agreement as in effect on the Petition Date or
(B) any such encumbrance or restriction contained in such Indebtedness does not
prohibit (except upon a default or an event of default thereunder) the payment
of dividends in an amount sufficient, as determined by the board of directors of
the Borrower in good faith, to impair the ability of the Borrower to make
scheduled payments of cash interest on the Loans when due or (ii) Foreign
Subsidiaries as to such Foreign Subsidiaries and their Subsidiaries;

 

(j)                                    customary provisions in joint venture
agreements or agreements governing property held with a common owner and other
similar agreements or arrangements relating solely to such joint venture or
property;

 

(k)                                 customary provisions contained in leases,
sub-leases, licenses, sub-licenses or similar agreements, in each case, entered
into in the ordinary course of business; and

 

(l)                                     any encumbrances or restrictions imposed
by any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the contracts,
instruments or obligations referred to in clauses (a) through (k) above;
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the Borrower’s board of directors, no more restrictive in any
material respect with respect to such encumbrance and other restrictions taken
as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

10.10                 Hedge Transactions.  The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any Hedge Transaction with any
Person other than:

 

(a)                                 Hedge Transactions in respect of commodities
entered into not for speculative purposes the net notional volumes for which
(when aggregated with other commodity Hedge Transactions then in effect, other
than puts, floors and basis differential swaps on volumes already hedged
pursuant to other Hedge Transactions) do not exceed, as of the date the latest
hedging transaction is entered into under a Hedge Agreement, 85% of the
reasonably anticipated Hydrocarbon production from the Credit Parties’ total
Proved Reserves (as forecast based upon the Initial Reserve Report or the most
recent Reserve Report delivered pursuant to Section 9.14(a), as applicable) for
the sixty-six (66) month period from the date of creation of such hedging
arrangement (the “Ongoing Hedges”).

 

(b)                                 Other Hedge Transactions (other than any
Hedge Transaction in respect of equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions) entered into not for speculative purposes.

 

(c)                                  It is understood that for purposes of this
Section 10.10, the following Hedge Transactions shall not be deemed speculative
or entered into for speculative purposes: (i) any commodity Hedge Transaction
intended, at inception of execution, to hedge or manage any of the risks related
to existing and or forecasted Hydrocarbon production of the Borrower or its
Restricted Subsidiaries (whether or not contracted) and (ii) any Hedge
Transaction intended, at inception of execution, (A) to hedge or manage the
interest rate exposure associated with any debt securities, debt facilities or
leases (existing or forecasted) of the Borrower or its Restricted Subsidiaries,
(B) for foreign exchange or currency exchange management, (C) to manage
commodity portfolio exposure associated with changes in interest rates or (D) to
hedge any exposure that the Borrower or its Restricted

 

95

--------------------------------------------------------------------------------



 

Subsidiaries may have to counterparties under other Hedge Transactions such that
the combination of such Hedge Transactions is not speculative taken as a whole.

 

(d)                                 For purposes of entering into or maintaining
Ongoing Hedges under Section 10.10(a), forecasts of reasonably projected
Hydrocarbon production volumes and reasonably anticipated Hydrocarbon production
from the Credit Parties’ total Proved Reserves based upon the Initial Reserve
Report or the most recent Reserve Report delivered pursuant to Section 9.14(a),
as applicable, shall be revised to account for any increase or decrease therein
anticipated because of information obtained by Borrower or any other Credit
Party subsequent to the publication of such Reserve Report including the
Borrower’s or any other Credit Party’s internal forecasts of production decline
rates for existing wells and additions to or deletions from anticipated future
production from new wells and acquisitions coming on stream or failing to come
on stream

 

10.11                 Financial Covenants.

 

(a)                                 Liquidity.  The Borrower will not permit
Liquidity to be less than $25,000,000 as of the end of each Business Day.

 

(b)                                 Asset Coverage Ratio.  The Borrower will not
permit the Asset Coverage Ratio as of the last day of any Monthly Test Period
ending on the last day of each fiscal month of the Borrower to be less than 1.25
to 1.00.

 

10.12                 [Reserved].

 

10.13                 Use of Credit Extensions in Violation of Sanctions.  The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

10.14                 Superpriority Claims.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries, without the consent of the
Administrative Agent, to create or permit to exist any Superpriority Claim other
than Superpriority Claims permitted by the DIP Order and the orders approving
the “first day” motions in respect of the Chapter 11 Cases; provided, however
that such Superpriority Claims shall be subject to the Carve-Out.

 

10.15                 Bankruptcy Orders.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to (a) obtain or seek to obtain any
stay from the Bankruptcy Court on the exercise of the Administrative Agent’s or
any Lender’s remedies hereunder or under any other Credit Document, except as
specifically provided in the DIP Order, (b) without the consent of the Majority
Lenders, seek to change or otherwise modify any DIP Order, or (c) without the
consent of the Majority Lenders, propose, file, solicit votes with respect to or
support any chapter 11 plan or debtor in possession financing unless (i) such
plan or financing would, on the date of effectiveness, pay in full in cash all
Obligations or (ii) such plan is an Acceptable Plan of Reorganization.

 

SECTION 11.                     Events of Default.

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

96

--------------------------------------------------------------------------------



 

11.1                        Payments.  The Borrower shall (a) default in the
payment when due of any principal of the Loans or (b) default, and such default
shall continue for five or more days, in the payment when due of any interest on
the Loans or any Unpaid Drawings, fees or of any other amounts owing hereunder
or under any other Credit Document (other than any amount referred to in clause
(a) above).

 

11.2                        Representations, Etc.  Any representation, warranty
or statement made or deemed made by any Credit Party herein or in any other
Credit Document or any certificate delivered or required to be delivered
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made.

 

11.3                        Covenants.  Any Credit Party shall:

 

(a)                                 default in the due performance or observance
by it of any term, covenant or agreement contained in Section 9.1(d)(i), 9.5
(solely with respect to the Borrower) or Section 10.11; or

 

(b)                                 default in the due performance or observance
by it of any term, covenant or agreement (other than those referred to in
Section 11.1 or 11.2 or clause (a) of this Section 11.3) contained in this
Agreement or any Security Document and such default shall continue unremedied
for a period of at least 30 days after receipt of written notice thereof by the
Borrower from the Administrative Agent.

 

11.4                        Default Under Other Agreements.

 

(a)                                 The Borrower or any of the Restricted
Subsidiaries shall (i) default in any payment with respect to any Material
Indebtedness (other than the Indebtedness described in Section 11.1) beyond the
period of grace, if any, provided in the instrument of agreement under which
such Indebtedness was created or (ii) default in the observance or performance
of any agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist (other than, (1) with respect to
Indebtedness in respect of any Hedge Transaction, termination events or
equivalent events pursuant to the terms of the corresponding Hedge Agreements
under which such Hedge Transaction is entered into and (2) secured Indebtedness
that becomes due as a result of a Disposition (including as a result of Casualty
Event) of the property or assets securing such Indebtedness permitted under this
Agreement), the effect of which default or other event or condition is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders) to cause, any such Indebtedness to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, unless, in the case of
each of the foregoing, such holder or holders shall have (or through its or
their trustee or agent on its or their behalf) waived such default in a writing
to the Borrower; provided that this clause (a) shall not apply to any
Indebtedness outstanding hereunder or any Indebtedness of any Credit Party that
was incurred prior to the Petition Date (or, if later, the date on which such
Person became a Credit Party) unless such Indebtedness has been accelerated and
the enforcement of remedies with respect to such Indebtedness shall not have
been stayed by the commencement of the Chapter 11 Cases, or

 

(b)                                 Without limiting the provisions of clause
(a) above, any such default under any such Material Indebtedness shall cause
such Material Indebtedness to be declared to be due and payable, or required to
be prepaid other than by a regularly scheduled required prepayment or as a
mandatory prepayment (and, (i) with respect to Indebtedness in respect of any
Hedging Obligations, other than due to a termination event or equivalent event
pursuant to the terms of the Hedge Agreements under which the applicable Hedge
Transaction was entered into and (ii) other than secured Indebtedness that
becomes due as a result of a Disposition (including as a result of Casualty
Event) of the property or assets securing such Indebtedness permitted under this
Agreement), prior to the stated maturity thereof; provided that this clause
(b) shall not apply to any Indebtedness outstanding hereunder or any
Indebtedness of any

 

97

--------------------------------------------------------------------------------



 

Credit Party that was incurred prior to the Petition Date (or, if later, the
date on which such Person became a Credit Party) unless such Indebtedness has
been accelerated and the enforcement of remedies with respect to such
Indebtedness shall not have been stayed by the commencement of the Chapter 11
Cases.

 

11.5                        [Reserved].

 

11.6                        ERISA.

 

(a)                                 Except to the extent excused by the
Bankruptcy Court or as a result of the filing of the Chapter 11 Cases, any Plan
shall fail to satisfy the minimum funding standard required for any plan year or
part thereof or a waiver of such standard or extension of any amortization
period is sought or granted under Section 412 of the Code; any Plan is or shall
have been terminated or is the subject of termination proceedings under ERISA
(including the giving of written notice thereof); an event shall have occurred
or a condition shall exist in either case entitling the PBGC to terminate any
Plan or to appoint a trustee to administer any Plan (including the giving of
written notice thereof); any Plan shall have an accumulated funding deficiency
(whether or not waived); the Borrower or any ERISA Affiliate has incurred or is
likely to incur a liability to or on account of a Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code (including the giving of written notice
thereof); and

 

(b)                                 there would result from any event or events
set forth in clause (a) of this Section 11.6 the imposition of a lien, the
granting of a security interest, or a liability, or the reasonable likelihood of
incurring a lien, security interest or liability; and

 

(c)                                  such lien, security interest or liability
will or would be reasonably likely to have a Material Adverse Effect.

 

11.7                        Guarantee.  The Guarantee or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof and thereof) or any Guarantor or any other Credit Party shall
assert in writing that any such Guarantor’s obligations under the Guarantee are
not to be in effect or are not to be legal, valid and binding obligations (other
than pursuant to the terms hereof or thereof).

 

11.8                        Security Documents.  The Collateral Agreement,
Mortgage or any other Security Document pursuant to which assets of the Borrower
and the Credit Parties with an aggregate fair market value in excess of
$25,000,000 are pledged as Collateral or any material provision thereof shall
cease to be in full force or effect (other than pursuant to the terms hereof or
thereof) or any grantor thereunder or any other Credit Party shall assert in
writing that any grantor’s obligations under the Collateral Agreement, the
Mortgage or any other Security Document are not in effect or not legal, valid
and binding obligations (other than pursuant to the terms hereof or thereof).

 

11.9                        Judgments.  One or more monetary judgments or
decrees shall be entered against the Borrower or any of the Restricted
Subsidiaries involving a liability of $25,000,000 or more in the aggregate for
all such judgments and decrees for the Borrower and the Restricted Subsidiaries
(to the extent not paid or covered by insurance provided by a carrier not
disputing coverage), which judgments are not discharged or effectively waived or
stayed (including as a result of the automatic stay under the Chapter 11 Cases)
for a period of 60 consecutive days.

 

11.10                 Change of Control.  A Change of Control shall have
occurred.

 

11.11                 Bankruptcy Related Events.

 

98

--------------------------------------------------------------------------------



 

(a)                                 The filing of a motion by the Credit Parties
seeking dismissal of any of the Chapter 11 Cases or conversion of any of the
Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code.

 

(b)                                 The dismissal or conversion of any of the
Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code.

 

(c)                                  The appointment of a trustee, examiner
(other than a fee examiner) or other person with expanded powers in any of the
Chapter 11 Cases.

 

(d)                                 The payment or granting of adequate
protection (other than the Adequate Protection Liens) without the prior written
consent of the Majority Lenders or the Administrative Agent (at the direction of
the Majority Lenders).

 

(e)                                  Any Liens granted with respect to the DIP
Facility shall cease to be valid, perfected and enforceable in all material
respects with the priority in the DIP Order.

 

(f)                                   The entry of one or more orders of the
Bankruptcy Court modifying the automatic stay to allow any third party to
proceed with foreclosure (or a deed in lieu of foreclosure) against assets
having a value in excess of $25,000,000 in the aggregate without the prior
written consent of the Majority Lenders.

 

(g)                                  The Credit Parties failure to comply with
any other material term of the DIP Order.

 

(h)                                 (i) An order of the Bankruptcy Court shall
be entered reversing, amending, supplementing, staying (for a period of seven
(7) days or more), vacating or otherwise modifying the DIP Order, or any Credit
Party shall apply for the authority to do so, in each case in a manner that is
materially adverse to the Administrative Agent or the Lenders, without the prior
written consent of the Administrative Agent and the Majority Lenders; (ii) an
order shall have been entered by the Bankruptcy Court modifying the Adequate
Protection Liens granted in the DIP Order in a manner that is materially adverse
to the Administrative Agent or the Lenders without the prior written consent of
the Administrative Agent and the Majority Lenders, (iii) an order shall have
been entered by the Bankruptcy Court avoiding or requiring disgorgement by the
Administrative Agent or any of the Lenders of any amounts received in respect of
the obligations under the Credit Documents, (iv) any Credit Party shall file a
motion or other request with the Bankruptcy Court seeking any financing under
Section 364(d) of the Bankruptcy Code secured by any of the Collateral that does
not provide for payment in full of the Obligations (other than contingent
indemnity obligations not then due) (without the prior consent of the
Administrative Agent and the Majority Lenders) or (v) other than with respect to
the Carve-Out, a final non-appealable order in the Chapter 11 Cases shall be
entered charging any of the Collateral under Section 506(c) of the Bankruptcy
Code against the Lenders.

 

(i)                                     Except as permitted by the DIP Order or
as otherwise agreed to by the Administrative Agent and the Majority Lenders, any
Credit Party shall make any payment on the Senior Secured Notes and the Senior
Unsecured Notes, other than (x) payments set forth in the Budget or (y) payments
provided for in the DIP Order or authorized by the Bankruptcy Court in
accordance with the “first day” orders of the Bankruptcy Court; provided,
however, any fees or expenses paid in connection with any plan support agreement
or backstop commitment agreement approved by the Bankruptcy Court shall not be
considered a payment on the Senior Secured Notes.

 

(j)                                    Any of the Credit Parties shall seek to,
or shall support (whether by way of motion or other pleadings filed with the
Bankruptcy Court or any other writing executed by any Credit Party) any motion
to, (1) disallow in whole or in part any of the obligations arising under this
Agreement or any other Credit Document, (2) disallow in whole or in part any of
the Indebtedness owed by the Credit

 

99

--------------------------------------------------------------------------------



 

Parties under the Existing RBL Credit Documents or (3) challenge the validity
and enforceability of the Liens or security interests granted under any of the
Credit Documents or in the DIP Order.

 

then, and in any such event, subject to the DIP Order and at any time
thereafter, if any Event of Default shall then be continuing, the Administrative
Agent, upon the written request of the Majority Lenders, shall, by written
notice to the Borrower, take any or all of the following actions, without
prejudice to the rights of the Administrative Agent or any Lender to enforce its
claims against the Borrower or any other Credit Party, except as otherwise
specifically provided for in this Agreement:  (a) declare the Total Commitment
terminated, whereupon the Commitment of each Lender shall forthwith terminate
immediately and any fees theretofore accrued shall forthwith become due and
payable without any other notice of any kind; (b) declare the principal of and
any accrued interest and fees in respect of any or all Loans and any or all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; and/or
(c) demand cash collateral in respect of any outstanding Letter of Credit
pursuant to Section 3.8(b) in an amount equal to the aggregate Stated Amount of
all Letters of Credit issued and then outstanding.  In addition, subject to the
DIP Order, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent and the Lenders will have all other rights and
remedies available at law and equity.

 

11.12                 Application of Proceeds.  Any amount received by the
Administrative Agent or the Collateral Agent from any Credit Party (or from
proceeds of any Collateral) following any acceleration of the Obligations under
this Agreement shall be applied:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 12.7 and amounts payable under
Article II) payable to the Administrative Agent and/or Collateral Agent in such
Person’s capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Banks (including fees,
disbursements and other charges of counsel payable under Section 12.7) arising
under the Credit Documents and amounts payable under Article II, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and Unpaid Drawings,
ratably among the Lenders and the Issuing Banks in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, (i) to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the Unpaid Drawings and Obligations then owing under
Secured Hedge Transactions and the Secured Cash Management Agreements and
(ii) to Cash Collateralize that portion of Letters of Credit Outstanding
comprising the aggregate undrawn amount of Letters of Credit to the extent not
otherwise Cash Collateralized by the Borrower pursuant to Section 3.8, ratably
among the Lenders, the Issuing Banks, the Hedge Banks and the Cash Management
Banks in proportion to the respective amounts described in this clause Fourth
held by them; provided that (x) any such amounts applied pursuant to the
foregoing clause (ii) shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Bank to Cash Collateralize such Letters of
Credit Outstanding, (y) subject to Section 3.8, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to this
clause Fourth shall be applied to satisfy drawings under such Letters of Credit
as they occur and (z) upon the expiration of any Letter of Credit, the pro rata
share of cash collateral attributable to such expired Letter of Credit shall be
distributed in accordance with this clause Fourth;

 

100

--------------------------------------------------------------------------------



 

Fifth, to the payment of all other Obligations of the Credit Parties owing under
or in respect of the Credit Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Requirements of Law.

 

Subject to Section 3.8, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as cash collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

 

SECTION 12.                     The Agents.

 

12.1                        Appointment.

 

(a)                                 Each Lender hereby irrevocably designates
and appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Credit Documents and irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  The provisions of this Section 12 (other than Section 12.9 with
respect to the Borrower) are solely for the benefit of the Agents and the
Lenders, and the Borrower shall not have rights as third party beneficiary of
any such provision.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities (except those expressly set forth herein, or any fiduciary
relationship with the Collateral Agent, any Issuing Bank or any Lender)
(regardless of whether a Default has occurred and is continuing), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against the Administrative Agent.

 

(b)                                 The Administrative Agent, each Lender and
each Issuing Bank hereby irrevocably designate and appoint the Collateral Agent
as the agent with respect to the Collateral, and each of the Administrative
Agent, each Lender and each Issuing Bank irrevocably authorizes the Collateral
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Credit Documents and to exercise such powers and
perform such duties as are expressly delegated to the Collateral Agent by the
terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Collateral Agent shall not have
any duties or responsibilities (except those expressly set forth herein) or any
fiduciary relationship with the Administrative Agent, any Issuing Bank or any
Lender (regardless of whether a Default has occurred and is continuing), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Collateral Agent.  Without limiting the generality
of the foregoing, the Collateral Agent shall not be subject to any fiduciary or
other implied duties.

 

12.2                        Delegation of Duties.  The Administrative Agent and
the Collateral Agent may each execute any of its duties under this Agreement and
the other Credit Documents by or through agents, sub-agents, employees or
attorneys-in-fact (each, a “Subagent”) and shall be entitled to advice of
counsel concerning all matters pertaining to such duties; provided, however,
that no such Subagent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the

 

101

--------------------------------------------------------------------------------



 

Administrative Agent.  If any Subagent, or successor thereto, shall die, become
incapable of acting, resign or be removed, all rights, powers, privileges and
duties of such Subagent, to the extent permitted by law, shall automatically
vest in and be exercised by the Administrative Agent until the appointment of a
new Subagent.  Neither the Administrative Agent nor the Collateral Agent shall
be responsible for the negligence or misconduct of any Subagents selected by it
in the absence of gross negligence or willful misconduct (as determined in the
final judgment of a court of competent jurisdiction).

 

12.3                        Exculpatory Provisions.  No Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or such Person’s own gross negligence or willful misconduct, as
determined in the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any of the Borrower, any other Credit
Party or any officer thereof contained in this Agreement or any other Credit
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by such Agent under or in connection with, this
Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document, or, except with respect to any physical certificate
or instrument representing Pledged Securities (as defined in the Collateral
Agreement) in the possession of the Agent, the perfection or priority of any
Lien or security interest created or purported to be created under the Security
Documents or for any failure of the Borrower or any other Credit Party to
perform its obligations hereunder or thereunder.  No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.  The Collateral Agent
shall not be under any obligation to the Administrative Agent, any Lender or any
Issuing Bank to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Credit Document, or to inspect the properties, books or records of any
Credit Party.  The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

 

12.4                        Reliance by Agents.  The Administrative Agent and
the Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent.  The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Majority Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Majority Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans; provided that the Administrative
Agent and Collateral Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or applicable Requirements of Law.  For purposes
of determining compliance with the conditions specified in Section 6 and
Section 7 on the Closing Date, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be

 

102

--------------------------------------------------------------------------------



 

consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

12.5                        Notice of Default.  Neither the Administrative Agent
nor the Collateral Agent shall be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent or Collateral Agent, as applicable, has received notice
from a Lender or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice, it
shall give notice thereof to the Lenders and the Collateral Agent.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Majority Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Lenders
except to the extent that this Agreement requires that such action be taken only
with the approval of the Majority Lenders or each individual lender, as
applicable.

 

12.6                        Non-Reliance on Administrative Agent, Collateral
Agent and Other Lenders.  Each Lender expressly acknowledges that neither the
Administrative Agent nor the Collateral Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent or Collateral Agent hereinafter taken, including any review of the affairs
of the Borrower or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent or Collateral Agent to
any Lender or any Issuing Bank.  Each Lender and each Issuing Bank represents to
the Administrative Agent and the Collateral Agent that it has, independently and
without reliance upon the Administrative Agent, Collateral Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and each other Credit Party and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent,
Collateral Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower and any other
Credit Party. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, neither
the Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower or any other Credit Party that may
come into the possession of the Administrative Agent or Collateral Agent any of
their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

12.7                        Indemnification.  The Lenders severally agree to
indemnify the Administrative Agent and the Collateral Agent, each in its
capacity as such (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
their respective portions of the Commitments or Loans, as applicable,
outstanding in effect on the date on which indemnification is sought (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their respective portions of the Total Exposure in effect immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time occur (including at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent or the Collateral Agent in any way relating to
or arising out of the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent or the Collateral Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable to the
Administrative Agent or the Collateral Agent for the payment of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such

 

103

--------------------------------------------------------------------------------



 

Administrative Agent’s or the Collateral Agent’s, as applicable, gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction; provided, further, that no action taken in accordance
with the directions of the Majority Lenders (or such other number or percentage
of the Lenders as shall be required by the Credit Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 12.7.  In the case of any investigation, litigation or proceeding giving
rise to any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time occur (including at any time following the payment of the
Loans), this Section 12.7 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person.  Without limitation of
the foregoing, each Lender shall reimburse the Administrative Agent and the
Collateral Agent upon demand for its ratable share of any costs or out-of-pocket
expenses (including attorneys’ fees) incurred by such Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice rendered in respect of rights or responsibilities under, this
Agreement, any other Credit Document, or any document contemplated by or
referred to herein, to the extent that such Agent is not reimbursed for such
expenses by or on behalf of the Borrower; provided that such reimbursement by
the Lenders shall not affect the Borrower’s continuing reimbursement obligations
with respect thereto.  If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided,
in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s pro rata portion
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement resulting from
such Agent’s gross negligence or willful misconduct.  The agreements in this
Section 12.7 shall survive the termination of this Agreement and the repayment
of the Loans and payment of all other amounts payable hereunder.

 

12.8                        Agents in Its Individual Capacities.  Each Agent and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with the Borrower and any other Credit Party as though such
Agent were not an Agent hereunder and under the other Credit Documents.  With
respect to the Loans made by it, each Agent shall have the same rights and
powers under this Agreement and the other Credit Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

 

12.9                        Successor Agents.  Each of the Administrative Agent
and Collateral Agent may at any time give notice of its resignation to the
Lenders, the Issuing Banks and the Borrower.  If the Administrative Agent and/or
Collateral Agent becomes a Defaulting Lender, then such Administrative Agent or
Collateral Agent, may be removed as the Administrative Agent or Collateral
Agent, as the case may be, at the reasonable request of the Borrower and the
Majority Lenders.  Upon receipt of any such notice of resignation or removal, as
the case may be, the Majority Lenders shall have the right, subject to the
consent of the Borrower (not to be unreasonably withheld or delayed) so long as
no Default under Section 11.1 is continuing, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If, in the case of a resignation of a
retiring Agent, no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the Issuing Banks, appoint a successor Agent meeting
the qualifications set forth above.  Upon the acceptance of a successor’s
appointment as the Administrative Agent or Collateral Agent, as the case may be,
hereunder, and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Majority Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Security Documents, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section 12.9).  The fees payable
by the Borrower (following the effectiveness of such appointment) to such Agent
shall be the same as those payable

 

104

--------------------------------------------------------------------------------



 

to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Credit Documents, the provisions of this Section 12 (including Section 12.7) and
Section 13.5 shall continue in effect for the benefit of such retiring Agent,
its Subagents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as an Agent.

 

Any resignation of any Person as Administrative Agent pursuant to this
Section 12.9 shall also constitute its resignation as Issuing Bank.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank, (b) the retiring
Issuing Bank shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (c) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.

 

12.10                 Withholding Tax.  To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding tax.  If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Credit Party and without limiting the
obligation of any applicable Credit Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, additions to Tax and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Credit Document against any amount due to the Administrative Agent
under this Section 12.10.  For the avoidance of doubt, for purposes of this
Section 12.10, the term “Lender” includes any Issuing Bank.

 

12.11                 Security Documents and Collateral Agent under Security
Documents and Guarantee.  Each Secured Party hereby further authorizes the
Administrative Agent or Collateral Agent, as applicable, on behalf of and for
the benefit of Secured Parties, to be the agent for and representative of the
Secured Parties with respect to the Collateral and the Security Documents. 
Subject to Section 13.1, without further written consent or authorization from
any Secured Party, the Administrative Agent or Collateral Agent, as applicable,
may (a) execute any documents, releases or instruments necessary in connection
with a Disposition of assets permitted by this Agreement, (b) release any Lien
encumbering any item of Collateral that is the subject of such Disposition of
assets or with respect to which Majority Lenders (or such other Lenders as may
be required to give such consent under Section 13.1) have otherwise consented or
(c) release any applicable Guarantor from the Guarantee in connection with such
Disposition or with respect to which Majority Lenders (or such other Lenders as
may be required to give such consent under Section 13.1) have otherwise
consented.  The Lenders and the Issuing Banks (including in their capacities as
potential Cash Management Banks and potential Hedge Banks) irrevocably agree
that (x) the Collateral Agent may, without any further consent of any Lender,
enter into or amend any other intercreditor agreement with the collateral agent
or other representatives of the holders of Indebtedness that is permitted to be
secured by a Lien on the Collateral that is permitted under this Agreement,
(y) the Collateral Agent may rely exclusively on a certificate of an Authorized
Officer of the Borrower as to whether any such other Liens are permitted and
(z) any such intercreditor agreement referred to in clause (x) above, entered
into by the Collateral Agent, shall be binding on the Secured Parties.
Furthermore, the Lenders and the Issuing Banks (including in their capacities as
potential Cash Management Bank and potential Hedge Banks) hereby authorize the
Administrative Agent and the Collateral Agent to subordinate any Lien on any
property granted to or held by the Administrative Agent or Collateral Agent
under any Credit Document to the holder of any Lien on such property that is
permitted by clause (j) of the definition of “Permitted Liens” and

 

105

--------------------------------------------------------------------------------



 

clauses (c), (e) (with respect to Liens securing Indebtedness permitted under
Section 10.1), (f), (j), (o), (p) and (t) of Section 10.2 or otherwise permitted
to be senior to the Liens of Administrative Agent or Collateral Agent on such
property; provided that prior to any such request, the Borrower shall have in
each case delivered to the Administrative Agent a certificate of an Authorized
Officer of the Borrower certifying that such subordination is permitted under
this Agreement.

 

12.12                 Right to Realize on Collateral and Enforce Guarantee.

 

(a)                                 Anything contained in any of the Credit
Documents to the contrary notwithstanding, the Borrower, the Agents and each
Secured Party hereby agree that (a) no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guarantee,
it being understood and agreed that all powers, rights and remedies hereunder
may be exercised solely by the Administrative Agent, on behalf of the Secured
Parties in accordance with the terms hereof and all powers, rights and remedies
under the Security Documents may be exercised solely by the Collateral Agent,
and (b) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and the Collateral Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Majority
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition.

 

(b)                                 Subject to the DIP Order, the Secured
Parties hereby irrevocably authorize the Collateral Agent to credit bid all or
any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (i) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions, or (ii) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Collateral Agent (whether by judicial
action or otherwise) in accordance with any applicable law.  In connection with
any such credit bid and purchase, the Obligations owed to the Secured Parties
shall be entitled to be, and shall be, credit bid by the Collateral Agent at the
written direction of the Majority Lenders on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that shall vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase).  In connection with any such bid (i) the Collateral Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles, (ii) each of the Secured
Parties’ ratable interests in the Obligations that were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the Collateral
Agent shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Majority Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Majority Lenders contained in Section 13.1 of this Agreement),
(iv) the Collateral Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations that were credit bid, interests, whether as equity,
partnership,

 

106

--------------------------------------------------------------------------------



 

limited partnership interests or membership interests, in any such acquisition
vehicle and/or debt instruments issued by such acquisition vehicle, all without
the need for any Secured Party or acquisition vehicle to take any further
action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party that will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

12.13                 Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Indebtedness that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel, to the extent due
under Section 13.5) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, to the extent due under
Section 13.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 

12.14                 Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and its respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

 

107

--------------------------------------------------------------------------------



 

(i)                                     such Lender is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84 14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Credit
Party, that:

 

(i)                                     none of the Administrative Agent or any
of their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Credit Document or any
documents related to hereto or thereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21, as amended from time to time) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment

 

108

--------------------------------------------------------------------------------



 

risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the obligations),

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent or any its Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

 

(c)                                  The Administrative Agent hereby informs the
Lenders that it is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Credit
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

SECTION 13.                     Miscellaneous.

 

13.1                        Amendments, Waivers and Releases.

 

(a)                                 Except as expressly set forth in this
Agreement, neither this Agreement nor any other Credit Document, nor any terms
hereof or thereof, may be amended, supplemented or modified except in accordance
with the provisions of this Section 13.1. The Majority Lenders may, or, with the
written consent of the Majority Lenders, the Administrative Agent and/or the
Collateral Agent shall, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents or (b) waive in writing, on such terms
and conditions as the Majority Lenders or the Administrative Agent and/or
Collateral Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its consequences; provided, however, that each such waiver
and each such amendment, supplement or modification shall be effective only in
the specific instance and for the specific purpose for which given; provided,
further, that no such waiver and no such amendment, supplement or modification
shall (i) forgive or reduce any portion of any Loan or reduce the stated rate
(it being understood that only the consent of the Majority Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the Default
Rate or amend Section 2.8(e)), or forgive any portion of, or extend the Maturity
Date or the date for the payment, of the Loans or any interest or fee payable
hereunder (other than as a result of waiving the applicability of any
post-default increase in interest rates), or extend the final expiration date of
any Lender’s Commitment or extend the final expiration date of any Letter of
Credit beyond the L/C Maturity Date, or increase the amount of the Commitment of
any Lender, or make any Loan, interest, fee or other amount payable in any
currency other than Dollars, in each case without the written consent of each
Lender directly and adversely affected thereby, or (ii) amend, modify or waive
any provision of this

 

109

--------------------------------------------------------------------------------



 

Section 13.1 in a manner that would reduce the voting rights of any Lender, or
reduce the percentages specified in the definition of the term “Majority
Lenders” (it being understood that, with the consent of the Majority Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Majority Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date), or amend any other
provision of this Agreement that expressly provides that the consent of all
Lenders or all affected Lenders is required, or consent to the assignment or
transfer by the Borrower of its rights and obligations under any Credit Document
to which it is a party (except as permitted pursuant to Section 10.3), in each
case without the written consent of each Lender directly and adversely affected
thereby, or (iii) amend the provisions of Section 4.2(a) or Section 11.12 or any
analogous provision of any Security Document, in a manner that would by its
terms alter the proportionate reduction of Commitments or the pro rata sharing
of payments required thereby, without the prior written consent of each Lender
directly and adversely affected thereby, or (iv) amend, modify or waive any
provision of Section 12 without the written consent of the then-current
Administrative Agent and Collateral Agent, as applicable, or any other former or
current Agent to whom Section 12 then applies in a manner that directly and
adversely affects such Person, or (v) amend, modify or waive any provision of
Section 3 with respect to any Letter of Credit without the written consent of
each Issuing Bank to whom Section 3 then applies in a manner that directly and
adversely affects such Person, or (vi) [reserved], or (vii) release all or
substantially all of the Guarantors under the Guarantee (except as expressly
permitted by the Guarantee or this Agreement) without the prior written consent
of each Lender, or (viii) release all or substantially all of the Collateral
under the Security Documents (except as expressly permitted by the Security
Documents or this Agreement) without the prior written consent of each Lender,
or (ix) amend Section 2.9 so as to permit Interest Period intervals greater than
six months without regard to availability to Lenders, without the written
consent of each Lender directly and adversely affected thereby, or
(x) [reserved], or (xi) affect the rights or duties of, or any fees or other
amounts payable to, any Agent under this Agreement or any other Credit Document
without the prior written consent of such Agent.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the
affected Lenders and shall be binding upon the Borrower, such Lenders, the
Administrative Agent and all future holders of the affected Loans.  In the case
of any waiver, the Borrower, the Lenders and the Administrative Agent shall be
restored to their former positions and rights hereunder and under the other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon.  In connection with the foregoing provisions, the
Administrative Agent may, but shall have no obligations to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender whose consent is required hereunder.

 

(b)                                 Without the consent of any Lender or Issuing
Bank, the Credit Parties and the Administrative Agent or Collateral Agent may
(in their respective sole discretion, or shall, to the extent required by any
Credit Document) enter into any amendment, modification or waiver of any Credit
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law or this Agreement
or in each case to otherwise enhance the rights or benefits of any Lender under
any Credit Document.

 

(c)                                  [Reserved].

 

(d)                                 Notwithstanding the foregoing, technical and
conforming modifications to the Credit Documents may be made with the consent of
the Borrower and the Administrative Agent (i) if such modifications are not
adverse to the Lenders or (ii) to the extent necessary to cure any ambiguity,
omission, defect or inconsistency so long as, in each case with respect to this
clause (ii), the Lenders shall have received at least five Business Days’ prior
written notice thereof and the Administrative

 

110

--------------------------------------------------------------------------------



 

Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Majority Lenders stating that
the Majority Lenders object to such amendment.

 

13.2                        Notices.  Unless otherwise expressly provided
herein, all notices and other communications provided for hereunder or under any
other Credit Document shall be in writing (including by facsimile
transmission).  All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(a)                                 if to the Borrower, the Administrative
Agent, the Collateral Agent or any Issuing Bank, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 13.2 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

 

(b)                                 if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrower, the Administrative Agent, the Collateral Agent and
the Issuing Banks.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii)(A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

 

13.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
the Collateral Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Credit Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Requirements of Law.

 

13.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Credit Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

 

13.5                        Payment of Expenses; Indemnification.

 

(a)                                 The Borrower agrees to pay or reimburse on a
monthly basis (and in any event as required by the DIP Order), without the
requirement of prior Bankruptcy Court approval and whether incurred before or
after the Petition Date, (a) the Agents for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation and
execution and delivery of, and any amendment, waiver, supplement or modification
to, this Agreement and the other Credit Documents and any other documents
prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees, disbursements (including recording and filing fees) and
other charges of Mayer Brown LLP, in its capacity as counsel to the Agents, and
one counsel in each appropriate local jurisdiction (excluding any allocated
costs of in-house counsel) and certain reasonable and documented out-of-pocket
costs and expenses of Lenders as the Borrower may agree to pay or reimburse, and
(b)

 

111

--------------------------------------------------------------------------------



 

each Issuing Bank and Agent for all its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Credit Documents and any such
other documents, in each case, whether before or after the occurrence of an
Event of Default, including the reasonable fees, disbursements and other charges
of one counsel, and one counsel in each appropriate local jurisdiction to the
Administrative Agent, Collateral Agent and the other Agents (unless there is an
actual or perceived conflict of interest in which case each such Person may,
with the Borrower’s consent (not to be unreasonably withheld or delayed), retain
its own counsel),

 

(b)                                 The Borrower agrees to pay, indemnify, and
hold harmless each Lender, Issuing Bank and Agent and their respective Related
Parties from and against any and all other liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever, whether or not such
proceedings are brought by the Borrower, any of its Related Parties or any other
third Person, including reasonable and documented fees, disbursements and other
charges of one primary counsel for all such Persons, taken as a whole, and, if
necessary, by a single firm of local counsel in each appropriate jurisdiction
for all such Persons, taken as a whole (unless there is an actual or perceived
conflict of interest in which case each such Person may, with the consent of the
Borrower (not to be unreasonably withheld or delayed), retain its own counsel),
with respect (i) the execution, delivery, enforcement, performance and
administration of this Agreement, the other Credit Documents and any such other
documents and (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
including, without limitation, any of the foregoing relating to the violation
of, noncompliance with or liability under, any Environmental Law (other than by
such indemnified person or any of its Related Parties (other than any trustee or
advisor)) or to any actual or alleged presence, release or threatened release of
Hazardous Materials involving or attributable to the Borrower, any of its
Subsidiaries or any of the Oil and Gas Properties (all the foregoing in this
clause (b), collectively, the “Indemnified Liabilities”); provided that the
Borrower shall have no obligation hereunder to any Agent or any Lender or any of
their respective Related Parties with respect to Indemnified Liabilities to the
extent to have resulted from (i) the gross negligence or willful misconduct of
the party to be indemnified or any of its Related Parties as determined by a
final non-appealable judgment of a court of competent jurisdiction, (ii) any
material breach of any Credit Document by the party to be indemnified or
(iii) disputes, claims, demands, actions, judgments or suits not arising from
any act or omission by the Borrower or its Affiliates, brought by an indemnified
Person against any other indemnified Person (other than disputes, claims,
demands, actions, judgments or suits involving claims against any Agent in its
capacity as such).  No Person entitled to indemnification under clause (b) of
this Section 13.5 shall be liable for any damages arising from the use by others
of any information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems (including
IntraLinks or SyndTrak Online) in connection with this Agreement, except to the
extent that such damages have resulted from the willful misconduct or gross
negligence of the party to be indemnified or any of its Related Parties (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), nor (except solely as a result of the indemnification obligations of
the Borrower or any of its Subsidiaries set forth above) shall any such Person,
the Borrower or any of its Subsidiaries have any liability for any special,
punitive, indirect or consequential damages (including, without limitation, any
loss of profits, business or anticipated savings) relating to this Agreement or
any other Credit Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date).

 

(c)                                  All amounts payable under this Section 13.5
shall be paid within 10 Business Days of receipt by the Borrower of an invoice
relating thereto setting forth such expense in reasonable detail, accompanied,
if requested by the Borrower, by reasonable supporting documentation.  The
agreements in this Section 13.5 shall survive repayment of the Loans and payment
of all other amounts payable hereunder.  This Section 13.5 shall not apply with
respect to any Taxes other than Taxes that represent

 

112

--------------------------------------------------------------------------------



 

liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever resulting from a non-Tax claim, which shall be governed exclusively
by Section 5.4 and, to the extent set forth therein, Sections 2.10 and 3.5.

 

13.6                        Successors and Assigns; Participations and
Assignments.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of each Issuing
Bank that issues any Letter of Credit), except that (i) except as expressly
permitted by Section 10.3, the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 13.6.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of each Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in clause (c) of this Section 13.6) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent, each Issuing Bank and the Lenders and each other
Person entitled to indemnification under Section 13.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in clause (b)(ii) below, any Lender may at
any time assign to one or more assignees (other than Holdings, the Borrower, its
Subsidiaries, any natural person, any Ineligible Institution or any Defaulting
Lender) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans (including
participations in L/C Obligations) at the time owing to it) with the prior
written consent of:

 

(A)                               the Borrower (not to be unreasonably withheld
or delayed); provided that no consent of the Borrower shall be required for an
assignment if an Event of Default under Section 11.1 has occurred and is
continuing or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and

 

(B)                               the Administrative Agent and each Issuing Bank
(in each case, not to be unreasonably withheld or delayed).

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 and increments of $1,000,000 in excess thereof, unless each of
the Borrower, each Issuing Bank and the Administrative Agent otherwise consents
(which consents shall not be unreasonably withheld or delayed); provided that no
such consent of the Borrower shall be required if an Event of Default under
Section 11.1 has occurred and is continuing; provided, further, that
contemporaneous assignments to a single assignee made by Affiliates of Lenders
and related Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above;

 

113

--------------------------------------------------------------------------------



 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
applicable Tax forms (including those described in Sections 5.4(d), (e), (h) and
(i), as applicable); and

 

(E)                                any assignment of the Loans and Commitments
by a Lender shall be accompanied by an assignment by such Lender of a
corresponding portion of its outstanding obligations under the Existing RBL
Credit Agreement and its commitments under the Commitment Letter, in each case,
as of the date of the proposed assignment, and the assignee shall execute a
joinder agreement to the Commitment Letter in form and substance acceptable to
the Borrower.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to clause (b)(iv) of this Section 13.6, from and after the effective
date specified in each Assignment and Acceptance, the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.11, 3.5, 5.4 and 13.5).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 13.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c) of this Section 13.6.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and stated interest) of the Loans and L/C
Obligations and any payment made by each Issuing Bank under any applicable
Letter of Credit owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  Further, the Register shall contain the name and address
of the Administrative Agent and the lending office through which each such
Person acts under this Agreement.  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Collateral Agent, each Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Collateral Agent, each Issuing Bank and, solely with respect to itself, each
other Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee

 

114

--------------------------------------------------------------------------------



 

referred to in clause (b) of this Section 13.6 (unless waived) and any written
consent to such assignment required by clause (b) of this Section 13.6, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register.

 

(c)                                  (i)                                     Any
Lender may, without the consent of the Borrower, the Administrative Agent or any
Issuing Bank, sell participations to one or more banks, credit insurers or other
entities other than any Defaulting Lender, any Ineligible Institution (to the
extent that the list of Ineligible Institutions has been made available to all
Lenders), the Borrower or any Subsidiary of the Borrower (each, a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, each Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Credit Document; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clause (i) or (ii) of the second
proviso of the second sentence of Section 13.1(a) that affects such Participant,
provided that the Participant shall have no right to consent to any modification
to the percentages specified in the definitions of the terms “Majority Lenders”.
Subject to clause (c)(ii) of this Section 13.6, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.11, 3.5 and
5.4 to the same extent as if it were a Lender (subject to the limitations and
requirements of those Sections and Section 2.12) as though it were a Lender and
had acquired its interest by assignment pursuant to clause (b) of this
Section 13.6).  To the extent permitted by Requirements of Law, each Participant
also shall be entitled to the benefits of Section 13.8(b) as though it were a
Lender; provided such Participant agrees to be subject to Section 13.8(a) as
though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.10, 2.11, 3.5 or 5.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent (which
consent shall not be unreasonably withheld); provided that the Participant shall
be subject to the provisions in Section 2.12 as if it were an assignee under
clauses (a) and (b) of this Section 13.6.  Each Lender that sells a
participation shall, acting solely for this purpose as a nonfiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”).  The entries in the Participant Register shall be
conclusive, absent manifest error, and each party hereto shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  No Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

 

(d)                                 Any Lender may, without the consent of the
Borrower, any Issuing Bank or the Administrative Agent, at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender, and

 

115

--------------------------------------------------------------------------------



 

this Section 13.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.  In order to
facilitate such pledge or assignment or for any other reason, the Borrower
hereby agrees that, upon request of any Lender at any time and from time to time
after the Borrower has made its initial borrowing hereunder, the Borrower shall
provide to such Lender, at the Borrower’s own expense, a promissory note,
substantially in the form of Exhibit H, evidencing the Loans owing to such
Lender.

 

(e)                                  Subject to Section 13.16, the Borrower
authorizes each Lender to disclose to any Participant, secured creditor of such
Lender or assignee (each, a “Transferee”) and any prospective Transferee this
Agreement and the other Credit Documents, information regarding the Loans and
the Letters of Credit, and any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates that has been delivered to
such Lender by or on behalf of the Borrower and its Affiliates pursuant to this
Agreement or that has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates in connection with such Lender’s credit evaluation
of the Borrower and its Affiliates prior to becoming a party to this Agreement.

 

(f)                                   The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(g)                                  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (a “SPV”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPV to make any Loan and (ii) if an SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of a Loan by an SPV hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender. Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender).  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPV, it shall not institute against, or join any other
person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this Section 13.6, any SPV may (A) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (B) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV.  This Section 13.6(g) may not be amended without the written consent of the
SPV.  Notwithstanding anything to the contrary in this Agreement, subject to the
following sentence, each SPV shall be entitled to the benefits of Sections 2.10,
2.11, 3.5 and 5.4 to the same extent as if it were a Lender (subject to the
limitations and requirements of Sections 2.10, 2.11, 3.5 and 5.4 as though it
were a Lender), and Section 2.12, and has acquired its

 

116

--------------------------------------------------------------------------------



 

interest by assignment pursuant to clause (b) of this Section 13.6. 
Notwithstanding the prior sentence, an SPV shall not be entitled to receive any
greater payment under Section 2.10, 2.11, 3.5 or 5.4 than its Granting Lender
would have been entitled to receive absent the grant to such SPV, unless such
grant to such SPV is made with the Borrowers’ prior written consent (which
consent shall not be unreasonably withheld or delayed).

 

(h)                                 [Reserved].

 

(i)                                     Ineligible Institutions.  The Borrower
has delivered to the Administrative Agent on or prior to the Closing Date a list
of Ineligible Institutions, which list may be updated from to time by the
Borrower in order to add one or more operational competitors of the Borrower to
such list; provided that (A) in order to be effective, any such update must be
provided in writing to the Administrative Agent at JPMDQ_Contact@jpmorgan.com
(or such other address as the Administrative Agent (including any successor
Administrative Agent) shall designate in writing to the Borrower) with
confirmation of receipt requested, (B) such update shall not be effective until
three (3) Business Days after receipt of written confirmation from the
Administrative Agent, (C) notwithstanding anything to the contrary included in
the original list of Ineligible Institutions or any such update to such list, no
Affiliate of any specified Ineligible Institution shall be considered an
Ineligible Institution unless Affiliates are expressly indicated in the original
list or any such update and then only to the extent any such Affiliate is
clearly identifiable solely on the basis of the similarity of its name to the
specified Ineligible Institution, and (D) in no event shall any updates to the
list of Ineligible Institutions provide for retroactive effect (and any
statement to the contrary contained in any such update shall be disregarded and
have no effect).  In the event that a Lender proposes in good faith to assign
all or a portion of its Commitments and Loans in accordance with clause (b) of
this Section 13.6 to a bona fide assignee, such Lender may request in writing to
the Borrower (with a copy to the Administrative Agent) that the Borrower confirm
in writing that the specified proposed assignee is not an Ineligible
Institution, and the Borrower will either respond to such request in good faith
promptly following receipt, but in any event with three (3) Business Days or, if
the Borrower does not so respond, such Lender may deem such proposed assignee as
not constituting an Ineligible Institution.  The Administrative Agent shall not
be responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Ineligible Institutions.  Without limiting the generality of the foregoing, the
Administrative Agent shall not (i) be obligated to ascertain, monitor or inquire
as to whether any assignee Lender or Participant or prospective assignee Lender
or Participant is an Ineligible Institution or (ii) have any liability with
respect to or arising out of any assignment or participation of Commitments or
Loans, or disclosure of confidential information, to any Ineligible Institution.

 

13.7                        [Reserved].

 

13.8                        Adjustments; Set-off.

 

(a)                                 If any Lender (a “benefited Lender”) shall
at any time receive any payment in respect of any principal of or interest on
all or part of the Loans made by it, or the participations in Letter of Credit
Obligations held by it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender entitled
thereto, if any, in respect of such other Lender’s Loans, or interest thereon,
such benefited Lender shall (i) notify the Administrative Agent of such fact,
and (ii) purchase for cash at face value from the other Lenders a participating
interest in such portion of each such other Lender’s Loans, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably in accordance
with the aggregate principal of and accrued interest on their respective Loans
and other amounts owing them; provided, however, that, (A) if all or any portion
of such excess payment or benefits is thereafter recovered from such benefited
Lender, such

 

117

--------------------------------------------------------------------------------



 

purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest and (B) the provisions of this
paragraph shall not be construed to apply to (1) any payment made by the
Borrower or any other Credit Party pursuant to and in accordance with the terms
of this Agreement and the other Credit Documents or (2) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans, Commitments or participations in Drawings to any assignee or
participant. Each Credit Party consents to the foregoing and agrees, to the
extent it may effectively do so under Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Credit Party rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Credit Party in the amount of such participation.

 

(b)                                 Subject to the DIP Order, after the
occurrence and during the continuance of an Event of Default, in addition to any
rights and remedies of the Lenders provided by Requirements of Law, each Lender
shall have the right, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
Requirements of Law, upon any amount becoming due and payable by the Borrower
hereunder or under any Credit Document (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15(f) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Collateral Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of set-off. 
Each Lender agrees promptly to notify the Borrower (and the Credit Parties, if
applicable) and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

13.9                        Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission, i.e. a “pdf’ or a
“tif’), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

13.10                 Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

13.11                 Integration.  This Agreement and the other Credit
Documents represent the agreement of the Borrower, the Guarantors, the
Collateral Agent, the Administrative Agent and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Borrower, the Guarantors, any Agent nor any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.  To the extent there are any
inconsistencies between the terms of this Agreement or any Credit Document and
the DIP Order, the provisions of the DIP Order shall govern.

 

13.12                 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND

 

118

--------------------------------------------------------------------------------



 

INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE.

 

13.13                 Submission to Jurisdiction; Waivers.  Each party hereto
hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Credit
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the
Bankruptcy Court and, if the Bankruptcy Court does not have (or abstains from)
jurisdiction, in the courts of the State of New York and the courts of the
United States of America for the Southern District of New York, in each case
located in New York County, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
shall be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person at its address set forth on Schedule 13.2 at such other address of
which the Administrative Agent shall have been notified pursuant to
Section 13.2;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by Requirements
of Law or shall limit the right to sue in any other jurisdiction;

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 13.13 any special, exemplary, punitive
or consequential damages; and

 

(f)                                   agrees that a final judgment in any action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

13.14                 Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Credit
Documents;

 

(b)                                 (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document) are an arm’s-length commercial transaction
between the Borrower and the other Credit Parties, on the one hand, and the
Administrative Agent, the Issuing Banks, the Lenders and the other Agents on the
other hand, and the Borrower and the other Credit Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the other Agents, the Issuing Banks, and the
Lenders, is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary for any of the Borrower, any other Credit Parties or
any of their respective Affiliates, equity holders, creditors or employees or
any other Person; (iii) none of the Administrative Agent, any other Agent, any
Issuing Bank or any Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower or any other Credit Party with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification

 

119

--------------------------------------------------------------------------------



 

hereof or of any other Credit Document (irrespective of whether the
Administrative Agent or any other Agent, any Issuing Bank, or any Lender has
advised or is currently advising any of the Borrower, the other Credit Parties
or their respective Affiliates on other matters) and none of the Administrative
Agent, any Agent, any Issuing Bank or any Lender has any obligation to any of
the Borrower, the other Credit Parties or their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; (iv) the
Administrative Agent and its Affiliates, each other Agent and each of its
Affiliates, each Issuing Bank and each of its Affiliates and each Lender and its
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its respective Affiliates,
and none of the Administrative Agent, any other Agent, or any Lender has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; (v) neither it nor any of its Subsidiaries will
assert any claim against the Administrative Agent, any Agent, any Issuing Bank
or any Lender based on an alleged breach of fiduciary duty by any such Person in
connection with this Agreement and the transactions contemplated hereby; and
(vi) none of the Administrative Agent, any Agent, any Issuing Bank or any Lender
has provided and none will provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Credit
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate.  The Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and each Agent with respect to any
breach or alleged breach of agency or fiduciary duty; and

 

(c)                                  no joint venture is created hereby or by
the other Credit Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower, on the one hand,
and any Lender, on the other hand.

 

13.15                 WAIVERS OF JURY TRIAL.  THE BORROWER, EACH AGENT, EACH
ISSUING BANK AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.16                 Confidentiality.  The Administrative Agent, each other
Agent, any Issuing Bank and each other Lender shall hold all information not
marked as “public information” and furnished by or on behalf of the Borrower or
any of its Subsidiaries with respect to the Borrower or any of its subsidiaries
and their businesses (“Confidential Information”), confidential in accordance
with its customary procedure for handling confidential information of this
nature and in any event may make disclosure (a) as required or requested by any
Governmental Authority, self-regulatory agency or representative thereof or
pursuant to legal process or applicable Requirements of Law, (b) to such
Lender’s or the Administrative Agent’s, any Issuing Bank’s or such other Agent’s
attorneys, advisors, financial or business consultants, accountants, independent
auditors, trustees, agents or Affiliates (and any Affiliate’s attorneys,
professional advisors, independent auditors, trustees or agents), in each case
who need to know such information in connection with the administration of the
Credit Documents and are informed of the confidential nature of such
information, (c) to an investor or prospective investor in a securitization that
agrees its access to information regarding the Credit Parties, the Loans and the
Credit Documents is solely for purposes of evaluating an investment in a
securitization and who agrees to treat such information as confidential, (d) to
a trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in connection with the administration, servicing and reporting on the
assets serving as collateral for a securitization and who agrees to treat such
information as confidential, (e) to a nationally recognized ratings agency that
requires access to information regarding the Credit Parties, the Loans and
Credit Documents in connection with ratings issued with respect to a
securitization, and (f) to the extent such Confidential Information becomes
public other than by reason of disclosure by such Person in breach of this
Agreement; (g) to any other party to this Agreement, (h) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, or (i) subject to an
agreement containing provisions substantially the same as those of this
Section 13.16, to (1) any assignee of or Participant in, or any prospective
assignee of

 

120

--------------------------------------------------------------------------------



 

or Participant in, any of its rights and obligations under this Agreement, or
(2) any actual or prospective party (or its advisors) to any swap, derivative or
other transaction relating to the Borrower and its obligations; provided that
unless specifically prohibited by applicable Requirements of Law, each Lender,
the Administrative Agent, any Issuing Bank and each other Agent shall endeavor
to notify the Borrower (without any liability for a failure to so notify the
Borrower) of any request made to such Lender, the Administrative Agent, any
Issuing Bank or such other Agent, as applicable, by any governmental, regulatory
or self-regulatory agency or representative thereof (other than any such request
in connection with an examination of the financial condition of such Lender by
such governmental agency) for disclosure of any such non-public information
prior to disclosure of such information; provided further that in no event shall
any Lender, the Administrative Agent, any Issuing Bank or any other Agent be
obligated or required to return any materials furnished by the Borrower or any
Subsidiary. In addition, each Lender, the Administrative Agent and each other
Agent may provide Confidential Information to prospective Transferees or to any
pledgee referred to in Section 13.6 or to prospective direct or indirect
contractual counterparties in Hedge Agreements to be entered into in connection
with Loans made hereunder as long as such Person is advised of and agrees to be
bound by the provisions of this Section 13.16 or confidentiality provisions at
least as restrictive as those set forth in the Section 13.16.

 

13.17                 Release of Collateral and Guarantee Obligations.

 

(a)                                 The Lenders hereby irrevocably agree that
the Liens granted to the Collateral Agent by the Credit Parties on any
Collateral shall be automatically released (i) in full, as set forth in
clause (b) below, (ii) upon the Disposition of such Collateral (including as
part of or in connection with any other Disposition permitted hereunder) to any
Person other than another Credit Party (other than Holdings), to the extent such
Disposition is made in compliance with the terms of this Agreement (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Credit Party upon its reasonable request without further inquiry),
(iii) to the extent such Collateral is comprised of property leased to a Credit
Party, upon termination or expiration of such lease, (iv) if the release of such
Lien is approved, authorized or ratified in writing by the Majority Lenders (or
such other percentage of the Lenders whose consent may be required in accordance
with Section 13.1), (v) to the extent the property constituting such Collateral
is owned by any Guarantor, upon the release of such Guarantor from its
obligations under the Guarantee in accordance with the second succeeding
sentence and Section 5(g) of the Guarantee) and (vi) as required by the
Collateral Agent to effect any Disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Security
Documents.  Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Credit Parties in respect
of) all interests retained by the Credit Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Credit Documents.  Additionally, the Lenders hereby irrevocably agree that the
Guarantors shall be released from the Guarantees upon consummation of any
transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary or otherwise becoming an Excluded
Subsidiary.  The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender.  Any
representation, warranty or covenant contained in any Credit Document relating
to any such Collateral or Guarantor shall no longer be deemed to be repeated. 
In connection with any release hereunder, the Administrative Agent and
Collateral Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent and Collateral Agent to) take such action and execute any
such documents as may be reasonably requested by the Borrower and at the
Borrower’s expense in connection with the release of any Liens created by any
Credit Document in respect of such Subsidiary, property or asset (including the
termination of any Control Agreement).

 

(b)                                 Notwithstanding anything to the contrary
contained herein or any other Credit Document, when all Obligations (other than
(i) Hedging Obligations in respect of any Secured Hedge

 

121

--------------------------------------------------------------------------------



 

Transaction, (ii) Cash Management Obligations in respect of any Secured Cash
Management Agreements and (iii) any contingent or indemnification obligations
not then due) have been paid in full in cash or equivalents thereof, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not Cash Collateralized or back-stopped, upon request of the
Borrower, the Administrative Agent and/or Collateral Agent, as applicable, shall
(without notice to, or vote or consent of, any Secured Party) take such actions
as shall be required to release its security interest in all Collateral, and to
release all obligations under any Credit Document, whether or not on the date of
such release there may be any (i) Hedging Obligations in respect of any Secured
Hedge Transaction, (ii) Cash Management Obligations in respect of any Secured
Cash Management Agreements and (iii) any contingent or indemnification
obligations not then due. Any such release of Obligations shall be deemed
subject to the provision that such Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

 

13.18                 USA PATRIOT Act.  The Agents and each Lender hereby notify
the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Agent and such Lender to identify each
Credit Party in accordance with the Patriot Act.

 

13.19                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

 

13.20                 Reinstatement.  This Agreement shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

13.21                 Disposition of Proceeds.  The Security Documents contain
an assignment by the Borrower and/or the Guarantors unto and in favor of the
Collateral Agent for the benefit of the Lenders of all of the Borrower’s or each
Guarantor’s interest in and to their as-extracted collateral in the form of
production and all proceeds attributable thereto which may be produced from or
allocated to the Mortgaged Property.  The Security Documents further provide in
general for the application of such proceeds to the satisfaction of the
Obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Documents, until the occurrence of an
Event of Default and subject to the DIP Order, (a) the Administrative Agent and
the Lenders agree that they will neither notify the purchaser or purchasers of
such production nor take any other action to cause such proceeds to be remitted
to the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower and its Subsidiaries and (b) the
Lenders

 

122

--------------------------------------------------------------------------------



 

hereby authorize the Administrative Agent to take such actions as may be
necessary to cause such proceeds to be paid to the Borrower and/or such
Subsidiaries.

 

13.22                 Collateral Matters; Hedge Agreements.  The benefit of the
Security Documents and of the provisions of this Agreement relating to any
Collateral securing the Obligations shall also extend to and be available on a
pro rata basis pursuant to terms agreed upon in the Credit Documents to any
Person (a) under any Secured Hedge Transaction, in each case, after giving
effect to all netting arrangements relating in any Hedge Agreements under which
such Secured Hedge Transaction was entered into or (b) under any Secured Cash
Management Agreement provided that, with respect to any Secured Hedge
Transaction or Secured Cash Management Agreement that remains secured after the
Hedge Bank thereto or the Cash Management Bank thereunder is no longer a Lender
or an Affiliate of a Lender, the provisions of Section 12 shall also continue to
apply to such Hedge Bank or Cash Management Bank in consideration of its
benefits hereunder and each such Hedge Bank or Cash Management Bank, as
applicable, shall, if requested by the Administrative Agent, promptly execute
and deliver to the Administrative Agent all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to evidence the
continued applicability of the provisions of Section 12.  No Person shall have
any voting rights under any Credit Document solely as a result of the existence
of obligations owed to it under any such Secured Hedge Transaction or Secured
Cash Management Agreement.

 

13.23                 Agency of the Borrower for the Other Credit Parties.  Each
of the other Credit Parties hereby appoints the Borrower as its agent for all
purposes relevant to this Agreement and the other Credit Documents, including
the giving and receipt of notices and the execution and delivery of all
documents, instruments and certificates contemplated herein and therein and all
modifications hereto and thereto.

 

13.24                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

13.25                 Acknowledgement Regarding Any Supported QFCs.  To the
extent that the Credit Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution

 

123

--------------------------------------------------------------------------------



 

Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Credit Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

[SIGNATURE PAGES FOLLOW]

 

124

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

BORROWER:

 

 

 

EPE ACQUISITION, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Kyle McCuen

 

 

Name:

Kyle McCuen

 

 

Title:

Chief Financial Officer

 

 

 

 

 

HOLDINGS:

 

 

 

EP ENERGY LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Kyle McCuen

 

 

Name:

Kyle McCuen

 

 

Title:

Chief Financial Officer

 

Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, a Lender
and an Issuing Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Jo Linda Papadakis

 

 

Name:

Jo Linda Papadakis

 

 

Title:

Authorized Officer

 

Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., as a Lender and an Issuing Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Phil Ballard

 

 

Name:

Phil Ballard

 

 

Title:

Vice President

 

Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement

 

--------------------------------------------------------------------------------



 

 

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

 

By:

/s/ Marc Maslanka

 

 

Name:  Marc Maslanka

 

 

Title: Vice President

 

Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement

 

--------------------------------------------------------------------------------



 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

By:

/s/ Meghan Kane

 

 

Name: Meghan Kane

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name: Mikhail Faybusovich

 

 

Title: Authorized Signatory

 

Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement

 

--------------------------------------------------------------------------------



 

 

CREDIT SUISSE LOAN FUNDING LLC, as a Lender

 

 

 

 

By:

/s/ Satish Shanthan

 

 

Name: Satish Shanthan

 

 

Title: Authorized Signatory

 

Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

By:

/s/ Amy G. Josephson

 

 

Name: Amy G. Josephson

 

 

Title: Authorized Signatory

 

Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement

 

--------------------------------------------------------------------------------



 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Michael Borowiecki

 

 

Name: Michael Borowiecki

 

 

Title: Authorized Signatory

 

Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement

 

--------------------------------------------------------------------------------



 

 

DNB CAPITAL LLC, as a Lender

 

 

 

 

By:

/s/ Scott Joyce

 

 

Name: Scott Joyce

 

 

Title: Senior Vice President

 

 

 

By:

/s/ Andrea Ozbolt

 

 

Name: Andrea Ozbolt

 

 

Title: Senior Vice President

 

Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS Bank USA, as a Lender

 

 

 

 

By:

/s/ Ryan Durkin

 

 

Name: Ryan Durkin

 

 

Title: Authorized Signatory

 

Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement

 

--------------------------------------------------------------------------------



 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

By:

/s/ Toshitake Funaki

 

 

Name: Toshitake Funaki

 

 

Title: MD & GM

 

Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement

 

--------------------------------------------------------------------------------



 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

By:

/s/ Edward Sacks

 

 

Name: Edward Sacks

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------



 

Schedule 1.1(a)
COMMITMENTS

 

Lender

 

Commitment

 

Commitment Percentage

 

JPMorgan Chase Bank, N.A.

 

$

42,500,000.00

 

13.5044766355

%

Citibank, N.A.

 

$

42,500,000.00

 

13.5044766355

%

BMO Harris Financing, Inc.

 

$

75,000,000.00

 

23.8314293568

%

Credit Suisse AG, Cayman Islands Branch

 

$

37,000,000.00

 

11.7568384827

%

Credit Suisse Loan Funding LLC

 

$

5,500,000.00

 

1.7476381528

%

Royal Bank of Canada

 

$

42,500,000.00

 

13.5044766355

%

The Toronto-Dominion Bank, New York Branch

 

$

23,473,637.50

 

7.4588044510

%

DNB Capital LLC

 

$

14,000,000.00

 

4.4485334799

%

Goldman Sachs Bank USA

 

$

11,736,818.50

 

3.7294021461

%

Sumitomo Mitsui Banking Corporation

 

$

10,500,000.00

 

3.3364001099

%

Mizuho Bank, Ltd.

 

$

10,000,000.00

 

3.1775239142

%

TOTAL:

 

$

314,710,456.00

 

100.00

%

 

--------------------------------------------------------------------------------